--------------------------------------------------------------------------------

Execution Version

BOREALIS MINING COMPANY LLC

A Nevada Limited Liability Company

  AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT   January 30, 2013  

THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE
SECURITIES LAWS. SUCH LIMITED LIABILITY COMPANY INTERESTS MAY NOT BE SOLD,
ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED AT ANY TIME WITHOUT EFFECTIVE
REGISTRATION UNDER SUCH ACT AND LAWS OR, IN EACH CASE, EXEMPTION THEREFROM, AND
IN COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET
FORTH HEREIN.

--------------------------------------------------------------------------------

TABLE OF CONTENTS

    Page       ARTICLE 1 DEFINITIONS 2      Section 1.1 Definitions 2      
ARTICLE 2 FORMATION AND PURPOSE 11      Section 2.1 Formation 11      Section
2.2 Name 11      Section 2.3 Registered Office/Agent 11      Section 2.4 Term 11
     Section 2.5 Purpose 11      Section 2.6 Powers; Ownership of Property 11  
   Section 2.7 Certificate 12      Section 2.8 Principal Office 12      Section
2.9 No State-Law Partnership 12       ARTICLE 3 MEMBERSHIP, CAPITAL
CONTRIBUTIONS AND UNITS 12      Section 3.1 Members 12      Section 3.2 Member
Interests and Units 12      Section 3.3 Voting 12      Section 3.4 Specific
Limitations 13      Section 3.5 Additional Members and Units 13      Section 3.6
Capital Contributions 13      Section 3.7 Remedies For Failure to Meet Cash
Calls 14      Section 3.8 Security Interest 17      Section 3.9 Call Notice 17  
   Section 3.10 Certification 17      Section 3.11 Deemed Resignation;
Elimination of Minority Interest 18       ARTICLE 4 CAPITAL ACCOUNTS 19    
 Section 4.1 Capital Accounts 19      Section 4.2 Revaluations of Assets and
Capital Account Adjustments 19      Section 4.3 Additional Capital Account
Adjustments 20      Section 4.4 Additional Capital Account Provisions 20      
ARTICLE 5 DISTRIBUTIONS AND ALLOCATIONS OF PROFIT AND LOSS 20      Section 5.1
Distributions 20      Section 5.2 No Violation 21      Section 5.3 Withholding;
Tax Indemnity 21      Section 5.4 Property Distributions and Installment Sales
22      Section 5.5 Net Profit or Net Loss 22      Section 5.6 Regulatory
Allocations 23      Section 5.7 Tax Allocations 23      Section 5.8 Changes in
Members’ Interests 24       ARTICLE 6 STATUS, RIGHTS AND POWERS OF UNIT HOLDERS
24      Section 6.1 Limited Liability 24      Section 6.2 Return of
Distributions of Capital 25      Section 6.3 No Management or Control 25

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

    Page       ARTICLE 7 DESIGNATION, RIGHTS, AUTHORITIES, POWERS,
RESPONSIBILITIES AND DUTIES OF THE BOARD OF MANAGERS 25      Section 7.1 Board
of Managers 25      Section 7.2 Authority of Board of Managers 26      Section
7.3 Reliance by Third Parties 27      Section 7.4 Directors’ and Officers’
Insurance 27       ARTICLE 8 DESIGNATION, RIGHTS, AUTHORITIES, POWERS,
RESPONSIBILITIES AND DUTIES OF OFFICERS AND AGENTS 27       ARTICLE 9 BOOKS,
RECORDS, ACCOUNTING AND REPORTS 28      Section 9.1 Books and Records 28    
 Section 9.2 Reports 28      Section 9.3 Filings 28      Section 9.4
Non-Disclosure 28       ARTICLE 10 TAX MATTERS MEMBER 29      Section 10.1 Tax
Matters Member 29      Section 10.2 Indemnity of Tax Matters Member 29    
 Section 10.3 Tax Returns 30       ARTICLE 11 TRANSFER OF INTERESTS 30    
 Section 11.1 Restricted Transfer 30      Section 11.2 Permitted Transferees 31
     Section 11.3 Transfer Requirements 31      Section 11.4 Consent 32    
 Section 11.5 Withdrawal of Member 32      Section 11.6 Additional Transfer
Restrictions 32      Section 11.7 Right of First Refusal 33      Section 11.8
Amendment of Schedule 3.1 33       ARTICLE 12 “DRAG ALONG” AND “TAG ALONG”
RIGHTS 34      Section 12.1 Drag Along 34      Section 12.2 Tag Along 34    
 Section 12.3 Miscellaneous 36       ARTICLE 13 PRE-EMPTIVE RIGHTS 37    
 Section 13.1 Pre-emptive Rights 37      Section 13.2 Participation Notice 38  
   Section 13.3 Participation Commitment 38      Section 13.4 Acceptance 38    
 Section 13.5 Failure to Consummate 39      Section 13.6 Cooperation 39    
 Section 13.7 Closing 39      Section 13.8 Exceptions 39      Section 13.9
Compliance 39

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

    Page       ARTICLE 14 PROGRAMS AND BUDGETS 40      Section 14.1 Operations
Under Programs and Budgets 40       ARTICLE 15 DISSOLUTION OF COMPANY 40    
 Section 15.1 Termination of Membership 40      Section 15.2 Events of
Dissolution 40      Section 15.3 Liquidation 40      Section 15.4 No Action for
Dissolution 41      Section 15.5 No Further Claim 41      Section 15.6
Distribution of Subsidiary Equity 41       ARTICLE 16 INDEMNIFICATION 41    
 Section 16.1 Indemnification Rights 41      Section 16.2 Exculpation 42    
 Section 16.3 Persons Entitled to Indemnity 43      Section 16.4 Procedure
Agreements 43      Section 16.5 Interested Transactions 43      Section 16.6
Business Opportunities 43      Section 16.7 Reliance, Etc 44       ARTICLE 17
REPRESENTATIONS AND COVENANTS BY THE MEMBERS 44      Section 17.1 Investment
Intent 44      Section 17.2 Securities Regulation 44      Section 17.3 Knowledge
and Experience 45      Section 17.4 Economic Risk 45      Section 17.5 Binding
Agreement 45      Section 17.6 Tax Position 45      Section 17.7 Information 45
     Section 17.8 Tax and Other Advice 45      Section 17.9 Licenses and Permits
45      Section 17.10 Indemnities 46      Section 17.11 Takeover Proposals 46  
    ARTICLE 18 COMPANY REPRESENTATIONS AND COVENANTS 46      Section 18.1 Duly
Formed 46      Section 18.2 Valid Issue 46       ARTICLE 19 AMENDMENTS TO
AGREEMENT 46      Section 19.1 Amendments 46      Section 19.2 Corresponding
Amendment of Certificate 46      Section 19.3 Binding Effect 47       ARTICLE 20
GENERAL 47      Section 20.1 Public Offering; Right to Convert to Corporate Form
47      Section 20.2 Successors and Assigns; Etc 48      Section 20.3 Notices,
Etc 48      Section 20.4 Area of Interest; Abandonment of Claims 49

iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

    Page       Section 20.5 Execution of Documents; Further Assurances 49
Section 20.6 Governing Law; Nevada Law 50 Section 20.7 Consent to Jurisdiction
and Service of Process; Waiver of Jury Trial 50 Section 20.8 Severability 50
Section 20.9 Construction 50 Section 20.10 Table of Contents, Headings 50
Section 20.11 No Third-Party Rights 50 Section 20.12 Entire Agreement 51 Section
20.13 Effect of Waiver or Consent 51 Section 20.14 Counterparts and Facsimile 51
Section 20.15 Offset 51 Section 20.16 Adjustment of Numbers 51 Section 20.17
Business Days 51 Section 20.18 Survival 52 Section 20.19 Force Majeure 52
Section 20.20 Designees 52 Section 20.21 Gender 52 Section 20.22 Use of
Trademarks, Logos 52 Section 20.23 Investigations, Criminal Matters 52 Section
20.24 Information Rights 52 Section 20.25 Rule Against Perpetuities 52 Section
20.26 Outside Business Activities of Waterton 53 Section 20.27 Termination of
Agreement 55

iv

--------------------------------------------------------------------------------

BOREALIS MINING COMPANY LLC

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

     This Amended and Restated Limited Liability Company Agreement of BOREALIS
MINING COMPANY LLC, a Nevada limited liability company (the “Company”), dated
and effective as of January 30, 2013 (the “Effective Date”), is entered into by
and among:

  i)

BOREALIS HOLDINGS LLC, a Nevada limited liability company (together with its
affiliates, successors and assigns, “Waterton”);

        ii)

GRYPHON GOLD CORPORATION, a corporation organized and existing under the laws of
Nevada (“Gryphon”);

      iii)

such other Persons who from time to time become party hereto by executing a
joinder to this Agreement substantially in the form of Exhibit A hereto and
comply with the other conditions set forth in this Agreement and the Act (with
(i) through (iii) collectively, the “Members”); and

        iv)

the Company.

RECITALS

     WHEREAS, the Members desire to enter into this Agreement to provide for
certain agreements governing the business and affairs of the Company and its
Subsidiaries as set forth herein;

     WHEREAS, pursuant to the terms of that certain Contribution Agreement,
dated as of the date hereof (the “Contribution Agreement”), by and among
Gryphon, the Company, Waterton and Waterton Global Value, L.P., Waterton
purchased and acquired sixty percent (60%) of the membership interests of the
Company;

     WHEREAS, upon the execution of this Agreement, the membership interests of
the Company are being evidenced by one class of Units, designated herein as the
Class A Units;

     WHEREAS, upon the execution of this Agreement, (i) Waterton’s membership
interests will be evidenced by 6,000,000 Class A Units, representing a sixty
percent (60%) ownership interest in the Company, and (ii) Gryphon’s membership
interests will be evidenced by 4,000,000 Class A Units, representing a forty
percent (40%) ownership interest in the Company; and

     WHEREAS, the parties hereto desire to enter into this Agreement to provide
for certain agreements governing the business, affairs and operations of the
Company as set forth herein.

     NOW, THEREFORE, in consideration of the mutual promises made herein and
other good and valuable consideration, the parties hereto agree as follows:

1

--------------------------------------------------------------------------------

AGREEMENT

ARTICLE 1
DEFINITIONS

     Section 1.1 Definitions.

     For purposes of this Agreement (a) certain capitalized terms have
specifically defined meanings set forth below, (b) references to “Articles,”
“Exhibits” and “Sections” are to Articles, Exhibits and Sections of this
Agreement unless explicitly indicated otherwise, (c) references to statutes
include all rules and regulations thereunder, and all amendments and successors
thereto from time to time, and (d) the word “including” will be construed as
“including without limitation.”

“43-101 Report” means a mineral resource classification report prepared in
accordance with the standards and requirements set forth in National Instrument
43-101 or any comparable mineral resource report prepared by a qualified and
industry accepted independent consultant in accordance with applicable industry
and regulatory standards.

“Act” means the Nevada Limited Liability Company Act (N.R.S §§ 86.011 -86.541,
et seq.), as amended.

“Adjusted Quorum” is defined in Schedule 7.1.

“Affiliate” means with respect to any specified Person, (a) any Person that
directly or through one or more intermediaries controls or is controlled by or
is under common control with the specified Person or (b) any Person who is a
general partner, member, managing director, manager, officer, director or
principal of the specified Person. As used in this definition, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.

“Affiliate Indemnitors” is defined in Section 16.1(b) .

“Affiliated Fund” means each corporation, trust, limited liability company,
general or limited partnership or other entity controlling or under common
control with Waterton.

“Agreement” means this Limited Liability Company Agreement of the Company, as
amended, modified, supplemented or restated from time to time.

“Ancillary Documents” is defined in Section 12.2(a) .

“Area of Interest” is defined in Section 20.4.

“Asset Sale” is defined in Section 5.1(c) .

“Asset Value” of any property of the Company means its adjusted basis for U.S.
federal income tax purposes unless:

  (a)

the property was accepted by the Company as a contribution to capital at a value
different from its adjusted basis, in which event the initial Asset Value for
such property means the gross Fair Market Value of the property agreed to by the
Company and the contributing Member; or

2

--------------------------------------------------------------------------------


  (b)

the property of the Company is revalued in accordance with Section 4.2, in which
event the Asset Values for such property will equal the Fair Market Values
established pursuant to such revaluation.

Asset Value of each asset will be increased or decreased to reflect any
adjustment to the adjusted basis of the asset under Section 734(b) or 743(b) of
the Code, but only to the extent that the adjustment is taken into account in
determining Capital Accounts under Treasury Regulation § 1.704 -1(b)(2)(iv)(m).

As of any date, references to the “then prevailing Asset Value” of any property
means the Asset Value last determined for such property less the depreciation,
amortization and cost recovery deductions taken into account in computing Net
Profit or Net Loss in fiscal periods (or portions thereof) subsequent to such
prior determination date.

“Assignee” is defined in Section 11.1(c) .

“Assignor” is defined in Section 11.1(b) .

“Board Manager” is defined in Schedule 7.1.

“Board of Managers” means the board of managers designated and determined as
provided in Schedule 7.1.

“Budget” means a detailed budget and cashflow forecast relating to exploration,
development, management and operation of the Properties and all other Operations
together with all general and administrative costs and expenses and other
related costs and expenses, including information with respect to all costs to
be incurred and expenditures to be made with respect to the Properties, as well
as a schedule of Capital Contributions to be made by the Members with respect to
a Program, as approved by the Board of Managers.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, NY or Toronto, ON are authorized or required to
close.

“Call Notice” is defined in Section 3.9(a) .

“Capital Account” is defined in Section 4.1.

“Capital Contribution” means with respect to any Member, the sum of (a) the
amount of money and (b) the Fair Market Value of any other property (net of
liabilities assumed by the Company or to which the property is subject)
contributed or deemed to have been contributed by such Member to the Company
with respect to the Interest held by such Member pursuant to this Agreement.

“Certificate” means the Certificate of Formation of the Company and any
amendments thereto and restatements thereof filed on behalf of the Company with
the Secretary of State of the State of Nevada pursuant to the Act.

“Change in Control” means any transaction or series of transactions pursuant to
which any Person(s) or group of Persons acting together other than Waterton and
its Affiliates in the aggregate acquire(s) directly over 50% of the Class A
Units or of the assets (as determined by Fair Market Value) of the Company and
its Subsidiaries determined on a consolidated basis.

3

--------------------------------------------------------------------------------

“Chargee” is defined in Section 11.6.

“Class” when used with reference to a Unit, means the class of Units of which
such Unit is a part.

“Class A Member” means a Person in regard to such Person’s particular Interest
in Class A Units.

“Class A Units” is defined in Section 3.2.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means the limited liability company formed by virtue of this Agreement
and the filing of the Certificate in accordance with the Act.

“Confidential Information” is defined in Section 9.4.

“Control” means (a) the ownership, directly or indirectly, of fifty percent
(50%) or more of the voting equity share capital of a specific Person or (b) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities or general partnership or managing member
interests or other ownership interests, by contract or otherwise. “Controlling”
and “Controlled” shall have the correlative meanings. Without limiting the
generality of the foregoing, a Person shall be deemed to Control any other
Person of which it owns, directly or indirectly, a majority of the ownership or
voting interests.

“Credit Agreement” is defined in Section 20.26(a) .

“Credit Documents” is defined in Section 20.26(a) .

“Credit Facilities” is defined in Section 20.26(a) .

“Cure Period” is defined in Section 3.7(c) .

“Default Amount” is defined in Section 3.7(a) .

“Default Loan” is defined in Section 3.7(b) .

“Default Rate” means the then-applicable LIBOR (London Interbank Offered Rate)
for any date of reference plus ten percent (10%) calculated per annum; provided,
that with respect to any Default Amount outstanding during a Cure Period, the
Default Rate shall be equal to (i) ten percent (10%) per annum for the first
month of the Cure Period; (ii) twenty percent (20%) per annum for the second
month of the Cure Period, (iii) twenty percent (20%) per annum for the third
month of the Cure Period, (iv) thirty percent (30%) per annum for the fourth
month of the Cure Period, (v) forty percent (40%) per annum for the fifth month
of the Cure Period, and (vi) forty percent per annum for the sixth month of the
Cure Period.

“Delinquent Member” is defined in Section 3.7(a) .

“Distribution” means cash or property (valued at its Fair Market Value and net
of liabilities assumed by the Member or its Affiliates to which such property is
distributed or to which the property is subject) distributed by the Company to a
Member in respect of the Member’s Interest in any manner. For the avoidance of
doubt, such term shall not include advisory fees, management fees, compensation
or expense reimbursements paid to a holder of Units or its Affiliates.

4

--------------------------------------------------------------------------------

“Drag Along Notice” is defined in Section 12.1(a) .

“Drag Along Sale” is defined in Section 12.1(a) .

“Drag Along Sale Percentage” is defined in Section 12.1(a) .

“Drag Along Seller” is defined in Section 12.1(a) .

“Effective Date” is defined in the Preamble of this Agreement.

“Environmental Compliance” means actions performed during or after Operations to
comply with the requirements of all Environmental Laws or contractual
commitments related to reclamation of the Properties or other compliance with
Environmental Laws.

“Environmental Laws” means Laws aimed at or associated with reclamation or
restoration of the Properties or any other property; abatement of pollution;
protection of the environment; protection of wildlife, including endangered
species; ensuring public safety from environmental hazards; employee health and
safety; mine health and safety; protection of cultural or historic resources;
management, storage, transportation, use or control of hazardous materials and
substances; releases or threatened releases of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or wastes into the
environment, including land, ambient air, surface water and groundwater; and all
other Laws relating to the existence, manufacture, processing, distribution,
use, treatment, storage, disposal, recycling, handling or transport of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes.

“Excluded Member” means any Member (a) who is not an “accredited investor”
(within the meaning of Rule 501(a) promulgated by the Securities and Exchange
Commission), (b) whose Participation Portion is less than 10%, or (c) who is an
employee, consultant or service provider of the Company or any of its
Subsidiaries, if such Member is in breach of any noncompetition,
nonsolicitation, confidentiality or similar restrictive provision to which such
Member is bound pursuant to any employment agreement or other agreement between
such Member and the Company or any of its Subsidiaries.

“Exempted Person” is defined in Section 16.6.

“Fair Market Value” means, as of any date, (i) as to any Unit, the good faith
determination of the Board of Managers of the fair value of such Unit as of the
applicable reference date and (ii) as to any property or asset, the good faith
determination of the Board of Managers of the fair value of such property or
asset as of the applicable reference date, and in each case, such fair value
shall be determined by taking into account the earnings, liabilities and other
financial information of the Company for such period of time as deemed
appropriate, the prospects of the Company and the mining industry generally, the
mineral reserves of the Company, the general condition of the financial markets,
the general condition of the gold and precious metals markets and such other
customary or commercially reasonable factors deemed appropriate by the Board of
Managers.

“Force Majeure Event” means, with respect to the Company, the Board of Managers
or any Member, any cause, condition, event or circumstance, whether foreseeable
or unforeseeable, beyond its reasonable control, including the following to the
extent beyond its reasonable control: (a) labor disputes (however arising and
whether or not employee demands are reasonable or within the power of the Member
or Board of Managers to grant), (b) any actions or inactions by any governmental
authorities that delay or prevent the issuance or granting of any Permits or
other authorization required to conduct Operations beyond the reasonable
expectations of the Company, the Member or the Board of Managers seeking the
Permit or other authorization, (c) changes in Law, and instructions, requests,
judgments and orders of governmental authorities, (d) curtailments or
suspensions of activities to remedy or avoid an actual or alleged, present or
prospective violation of Environmental Laws, (e) acts of terrorism, acts of war,
and conditions arising out of or attributable to terrorism or war, whether
declared or undeclared, (f) riots, civil strife, insurrections and rebellions,
(g) fires, explosions and acts of God, including earthquakes, storms, floods,
sink holes, droughts and other adverse weather conditions, (h) delays and
failures of suppliers to supply, or of transporters to deliver, materials,
parts, supplies, services or equipment, (i) contractors’ or subcontractors’
shortage of, or inability to obtain, labor, transportation, materials,
machinery, equipment, supplies, utilities or services, (j) accidents, (k)
breakdowns of equipment, machinery or facilities, (l) actions by native rights
groups, environmental groups, or other similar special interest groups, and (m)
other similar causes, conditions, events and circumstances beyond its reasonable
control.

5

--------------------------------------------------------------------------------

“Fiscal Year” means the fiscal year of the Company, which will be the calendar
year or such other fiscal year as from time to time determined by the Board of
Managers.

“Growth Board Managers” is defined in Schedule 7.1.

“Gryphon” is defined in the Recitals.

“Gryphon Board Managers” is defined in Schedule 7.1.

“Hedging Transaction” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, forward sales, equity or equity
index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, gold or silver
streaming contracts, mineral supply agreements or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any Master Agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any Master Agreement, including any such obligations or
liabilities under any Master Agreement. “Master Agreement” means any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement, together with any related schedules.

“Indemnified Persons” is defined in Section 16.1.

“Indirect Transfers” is defined in Section 11.1(e) .

“Initial Contribution Date” means (a) for the holders of Units as of the date
hereof, the date of this Agreement and (b) for each other Person who is
hereafter admitted as a Member in accordance with the terms of Article 11 and
the Act, the date of such admission.

6

--------------------------------------------------------------------------------

“Initial Gryphon Contribution” is defined in Section 3.6(b) .

“Interest” means, with respect to any Person as of any time, such Person’s
limited liability company interest in the Company, which includes the number of
Units such Member holds and such Person’s Capital Account balance. When
expressed as a percentage or fraction, a Person’s Interest shall mean the ratio
of the number of Units owned by that Person to the total number of outstanding
Units. For purposes of certainty, “Interest” shall not mean, and shall not be
deemed to include, a Net Profit Interest.

“Issuance” is defined in Section 13.1.

“Laws” means any law, statute, code, ordinance, treaty, order, rule, regulation,
judgment, ruling, decree, injunction, franchise, permit, certificate, license,
authorization, approval or other direction or requirement (including
Environmental Laws, permits associated with the Properties, energy regulations,
occupational, safety and health standards or controls, taxation laws and
securities laws and regulations) of any federal, state, provincial, local,
territorial, county, municipal, tribal, aboriginal or other governmental
authority.

“Leased Property” means all real property rights, titles and interests, whether
fee, surface, subsurface, mineral, water or otherwise, leased or used by the
Company, including the undivided 100% interest in those patented and unpatented
mining claims as more particularly described as the “Leased Property” in
Schedule 1.1(a) .

“Liabilities” means all liabilities of the Company which in accordance with
generally accepted accounting principles should be carried as liabilities on the
balance sheet of the Company.

“Members” is defined in the Preamble.

“Net Profit” and “Net Loss” are defined in Section 5.5.

“Net Profit Interest” means an interest in the Net Profits of the Company, which
consists of a right to receive a proportion of such Net Profits corresponding to
the percentage set out in Section 3.11, which payments shall be made to the
holder of the Net Profit Interest on a monthly basis (to the extent any Net
Profits are payable for such month). For purposes of certainty, a “Net Profit
Interest” shall not mean, and shall not be deemed to be, an Interest.

“Non-Defaulting Member” is defined in Section 3.7(a) .

“Notice” is defined in Section 20.3.

“Notified Member” is defined in Section 11.7.

“Offer Notice” is defined in Section 11.7.

 “Offered Interest” is defined in Section 11.7.

“Offered Price” is defined in Section 11.7.

“Offered Terms” is defined in Section 11.7.

“Operations” means the business, operations and activities of the Company.

7

--------------------------------------------------------------------------------

“Other Investments” is defined in Section 20.26(a) .

“Owned Property” means all real property rights, titles and interests, whether
fee, surface, subsurface, mineral, water or otherwise, including patented and
unpatented lode and placer mining claims, owned, held, or controlled by the
Company, including the undivided 100% interest in those patented and unpatented
mining claims as more particularly described as the “Owned Property” in Schedule
1.1(a) .

“Participating Seller” is defined in Section 12.2(a) .

“Participation Buyer” is defined in Section 13.3.

“Participation Commitment” is defined in Section 13.3.

“Participation Notice” is defined in Section 13.2.

“Participation Portion” is defined in Section 13.2(a) .

“Per Share Offering Price” is defined in Section 20.1(a) .

“Permitted Transferee” is defined in Section 11.2.

“Person” means an individual, partnership, joint venture, association,
corporation, trust, estate, limited or unlimited liability company, limited
liability partnership, limited partnership, unincorporated entity of any kind,
governmental entity, or any other legal entity.

“Pre-Offering Company Value” is defined in Section 20.1(a) .

“Program” means a description, in reasonable detail, of the Operations to be
conducted and the objectives to be accomplished by the Board of Managers for a
year or any longer period.

“Properties” means (a) the Owned Property and the Leased Property, together with
all water and water rights, easements, access rights, rights-of-way and other
appurtenances attached to or associated with the Owned Property or the Leased
Property, and (b) all other interests in real property within the Area of
Interest that are acquired by the Company.

“Prospective Buyer” is defined in Section 12.1.

“Prospective Subscriber” is defined in Section 13.2(a) .

“Public Offering” means a public offering and sale of the common equity of the
Company, equity of any entity with Control over the Company, or any direct or
indirect Subsidiary of the Company for cash registered under the Securities Act
filed with the Securities and Exchange Commission on Form S-1 (or a successor
form adopted by the Securities and Exchange Commission) or any equivalent
Canadian commission; provided that the following will not be considered a Public
Offering: (a) any issuance of common equity interests as consideration for a
merger or acquisition or (b) any issuance of common equity interests or rights
to acquire common equity interests to existing equityholders or to employees of
the Company or its Subsidiaries on Form S-4 or Form S-8 (or a successor form
adopted by the Securities and Exchange Commission) or otherwise.

“Purchasing Holder” is defined in Section 13.9.

8

--------------------------------------------------------------------------------

“Quorum” is defined in Schedule 7.1.

“Regulations” means the income tax regulations promulgated under the Code, as in
effect from time to time.

“Regulatory Allocations” is defined in Section 5.6.

“Related Party” means (a) each individual who is, or who has at any time been,
an officer, director or manager, as applicable, of the Company or any of its
Subsidiaries, and (b) any trust or other entity (other than the Company) in
which any one of the individuals referred to in clause (a) above holds (or in
which more than one of such individuals collectively hold), beneficially or
otherwise, a material voting, proprietary, equity or other financial interest.

“Representative” means, with respect to any Person, any director, manager,
officer, employee, partner, agent, financing source, consultant, advisor, or
other representative of such Person, including legal counsel, accountants, and
financial advisors.

“Resignation Effective Date” is defined in Section 3.1(a) .

“Royalty” shall mean any share of mineral production, including, gross smelter
return royalties, net smelter return royalties, overriding royalties,
non-participating royalties, production payments, net profit interests and all
other mineral royalties of every type and characterization, whether constituting
a real property or a personal property interest.

“Sale of the Company” means (i) the direct or indirect sale of all or
substantially all of the Interests or assets of the Company and its
Subsidiaries, taken as a whole (whether by merger, consolidation,
recapitalization, transfer of equity securities, purchase and sale or otherwise)
or (ii) any dissolution of the Company in accordance with this Agreement;
provided that for greater certainty, a sale of all of the shares of Gryphon
shall not be considered to be a Sale of the Company.

“Securities Act” means the Securities Act of 1933 and applicable rules and
regulations thereunder, or any equivalent Canadian law.

“Securities and Exchange Commission” means the U.S. Securities and Exchange
Commission and any successor governmental agency or regulatory body.

“Selling Member” is defined in Section 11.7.

“Subject Securities” is defined in Section 13.1.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the partnership or other similar ownership interests thereof are at
the time owned or controlled, directly or indirectly, by that Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons will be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons will be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or will be or control any managing director or
general partner of such limited liability company, partnership, association or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person will be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to
any direct or indirect Subsidiaries of the Company.

9

--------------------------------------------------------------------------------

“Supply Agreements” is defined in Section 20.26(a) .

“Tag Along Holder” is defined in Section 12.2(a) .

 “Tag Along Notice” is defined in Section 12.2(a) .

“Tag Along Offer” is defined in Section 12.2(b) .

“Tag Along Seller” is defined in Section 12.2(b) .

“Tag Along Transfer” is defined in Section 12.2.

“Tag Along Transfer Percentage” is defined in Section 12.2(a)(i) .

“Takeover Proposal” is defined in Section 17.11

“Target Capital Account” means an account maintained for each Member which shall
be the same as the Member’s Capital Account, as increased by the Members’ shares
of “minimum gain” and “partner minimum gain” (as such terms are used in
Regulation Section 1.704 -2), and increased with respect to a Member by any
amount that the Member is unconditionally required to restore to the Company,

“Tax Distributions” is defined in Section 5.1.

“Tax Matters Member” is defined in Section 10.1.

“Transfer” means any sale, assignment, pledge, mortgage, exchange,
hypothecation, charge, grant of a security interest, lien, encumbrance,
abandonment, disposition or other direct or indirect transfer, conveyance or
encumbrance (whether with or without consideration, whether voluntarily or
involuntarily, whether by operation of law, whether by foreclosure, exercise of
remedies, right of action, or otherwise). The terms “Transferee,” “Transferor,”
“Transferred” and other forms of the word “Transfer” will have the meanings
correlative to the foregoing.

“Units” means each of the Class A Units and any other class of units of the
Company that are a measure of a Member’s share of Net Profit and Net Loss of the
Company as provided in Article 5.

“Waterton” is defined in the Recitals.

“Waterton Board Manager” is defined in Schedule 7.1.

“Waterton Group Member” means Waterton, any Affiliated Fund, any Affiliate of
Waterton and any Waterton Permitted Transferee.

“Waterton Units” is defined in Section 12.2.

10

--------------------------------------------------------------------------------

 ARTICLE 2
FORMATION AND PURPOSE

     Section 2.1 Formation.

     The Company was formed as a limited liability company in accordance with
the Act by the filing of the Certificate with the Secretary of State of the
State of Nevada on January 30, 2013. The Members agree to continue the Company
as a limited liability company under the Act, upon the terms and subject to the
conditions set forth in this Agreement. The rights, powers, duties, obligations
and liabilities of the Members will be determined pursuant to this Agreement
and, to the extent required by the Act, by the Act. To the extent that the
rights, powers, duties, obligations or liabilities of any Member are different
by reason of any provision of this Agreement than they would be in the absence
of such provision, this Agreement will, to the extent permitted by the Act,
control.

     Section 2.2 Name.

     The name of the Company is “Borealis Mining Company LLC.” The business of
the Company may be conducted under that name or, upon compliance with applicable
Laws, any other name that the Board of Managers deems appropriate. The Board of
Managers may change the name of the Company at any time and from time to time.
Prompt notification of any such change will be given to all Members. The Board
of Managers will file, or will cause to be filed, any fictitious name
certificates and similar filings, and any amendments thereto, that the Board of
Managers considers appropriate.

     Section 2.3 Registered Office/Agent.

     The registered office required to be maintained by the Company in the State
of Nevada pursuant to the Act will initially be the office and the agent so
designated on the Certificate. The Company may, upon compliance with the
applicable provisions of the Act, change its registered office or registered
agent from time to time in the determination of the Board of Managers.

     Section 2.4 Term.

     The term of the Company will continue indefinitely unless sooner terminated
as provided herein. The existence of the Company as a separate legal entity will
continue until the cancellation of the Certificate as provided in the Act.

     Section 2.5 Purpose.

     Subject to the provisions of this Agreement, the purposes for which the
Company has been formed and the powers that it may exercise, all being in
furtherance, and not in limitation, of the general powers conferred upon limited
liability companies by the State of Nevada, are: (a) to invest in, own, manage,
develop and operate the current business and Operations of the Company and its
Subsidiaries; (b) in general, to carry on any lawful business whatsoever that is
calculated, directly or indirectly, to promote the interests of the Company and
its Subsidiaries or to enhance the value of its assets; (c) to engage in such
other business and operations as may be determined by the Board of Managers; and
(d) to do any and all things incidental to the accomplishment of the foregoing
purposes, or incidental to the protection and benefit of the Company and its
Subsidiaries.

     Section 2.6 Powers; Ownership of Property.

     (a) The Company will possess and may exercise all of the powers and
privileges granted by the Act or by any other law together with such powers and
privileges as are necessary, advisable, incidental or convenient to, or in
furtherance of the conduct, promotion or attainment of the business purposes or
activities of the Company.

11

--------------------------------------------------------------------------------

     (b) All property and assets, including the Properties, shall be owned, held
by and titled in the name of the Company, and no Member shall own any such
property or assets in an individual capacity.

     Section 2.7 Certificate.

     The filing of the Certificate is hereby ratified and confirmed and the
Person filing such Certificate is hereby designated as an authorized person
within the meaning of the Act to execute, deliver and file the Certificate, and
said Person and such other Persons as may be designated from time to time by the
Board of Managers are hereby designated as authorized persons, within the
meaning of the Act, to execute, deliver and file any amendments or restatements
of the Certificate or any certificate of cancellation of the Certificate and any
other certificates and any amendments or restatements thereof necessary for the
Company to qualify to do business in a jurisdiction in which the Company may
wish to conduct business.

     Section 2.8 Principal Office.

     The principal executive office of the Company will be located at such place
as the Board of Managers will establish, and the Board of Managers may from time
to time change the location of the principal executive office of the Company to
any other place within or without the State of Nevada. The Board of Managers may
establish and maintain such additional offices and places of business of the
Company, either within or without the State of Nevada, as it deems appropriate.

     Section 2.9 No State-Law Partnership.

     The Members intend that the Company not be a partnership (including a
limited partnership) or joint venture, and that no Member be a partner or joint
venturer of any other Member by virtue of this Agreement, for any purposes other
than as set forth in the immediately following sentence, and neither this
Agreement nor any document entered into by the Company or any Member will be
construed to suggest otherwise. The Members intend that the Company be treated
as a partnership for federal and, if applicable, state or local income tax
purposes, and the Company and each Member will file all tax returns and will
otherwise take all tax and financial reporting positions in a manner consistent
with such treatment.

ARTICLE 3
MEMBERSHIP, CAPITAL CONTRIBUTIONS AND UNITS

     Section 3.1 Members.

     The Members of the Company will be listed on Schedule 3.1, as from time to
time amended and supplemented in accordance with this Agreement. The Company
will maintain a current list of Members, the total amount of Capital
Contributions made by each such Member, the number and class of Units held by
such Member and each Member’s Capital Account balance. Notwithstanding any other
provision of this Agreement (except Section 5.1(a) and Section 5.7(d)) or
anything otherwise existing at law (whether common or statutory) or in equity,
to the fullest extent permitted by applicable law, in taking, failing to take,
voting for, consenting to or approving, or refusing to vote for, consent to or
approve, any action pursuant this Agreement, the Act or otherwise, no Member
shall have any duty (including any fiduciary duty) to consider the interests of
the Company, any other Member or any other Person, and may solely consider its
own interests or any other interests or factors that it desires as determined in
its sole discretion.

     Section 3.2 Member Interests and Units.

     The Interests of the Members of the Company will be divided into Units.
There will be one Class of Units, which will initially consist of “Class A
Units.” Each Class A Unit will represent an Interest in the Company, will be
designated as a Class A Unit of the Company and will be entitled to the
Distributions provided for in Article 5. The Company may issue fractional Units,
which fractional Units shall be rounded to the sixth decimal place.

     Section 3.3 Voting.

     Except as required by applicable Law or as otherwise set forth herein, (a)
Members shall not be entitled to any voting rights, (b) all classes of Units
shall be non-voting and (c) any action which would otherwise be subject to a
vote of Members under the Act may be taken by the Company upon approval of the
Board of Managers.

12

--------------------------------------------------------------------------------

     Section 3.4 Specific Limitations.

     No Member will have the right or power to: (a) withdraw or reduce its
Capital Contribution except as provided by the Act or in this Agreement, (b)
make voluntary Capital Contributions, (c) bring an action for partition against
the Company, the Properties or any Company assets, (d) cause the dissolution of
the Company, except as set forth in this Agreement or as required by the Act, or
(e) require that property other than cash be distributed upon any Distribution.

     Section 3.5 Additional Members and Units.

     Subject to Section 3.2 and Article 13, the Board of Managers may create,
authorize and issue Units in the Company (including new or other classes or
series thereof having different rights than the Class A Units) and admit Persons
as Members in exchange for such contributions to capital (including commitments
to make contributions to capital) or such other consideration (including past or
future services) and on such terms and conditions (including vesting and
forfeiture provisions) as the Board of Managers determines. The Board of
Managers will have the power to make such amendments to this Agreement in order
to provide for such powers, designations, preferences and rights as the Board of
Managers in its discretion deems necessary or appropriate to give effect to such
additional authorization or issuance; provided that any adverse change to the
rights, preferences or obligations of a class of Units shall require the consent
of the Members holding at least a majority of the units of such class then
outstanding; provided, further, that any such amendment shall not adversely
change the rights, preferences or obligations of any Member that would be borne
disproportionately by such Member relative to other Members holding Units of the
same class under this Agreement (unless such Member consents in writing
thereto). Promptly following the issuance of Units, the Board of Managers will
cause the books and records of the Company to reflect the number of Units
issued, any Members or additional Members holding such future Units, and in the
case of Units issued other than solely in connection with the performance of
services, the Capital Contribution per Unit. Upon the execution of this
Agreement, a joinder to this Agreement in the form of Exhibit A hereto or a
counterpart of this Agreement, together with any other documents or instruments
required by the Board of Managers in connection therewith, and the making of the
Capital Contribution (if any) specified to be made at such time, a Person will
be admitted to the Company as a Member of the Company. Notwithstanding any other
provision herein, all Members hereby agree to any amendment to this Agreement or
the Certificate reasonably required for each such purpose in the opinion of the
Board of Managers.

Section 3.6 Capital Contributions.

     (a) Each Member’s initial Capital Contribution or deemed initial Capital
Contribution, if any, whether in cash or in-kind, and the number of Units issued
to such Members will be as set forth in Schedule 3.1 or in the writing pursuant
to which such Units were issued to such Member. Any in-kind Capital
Contributions will be effected by a written assignment or such other documents
as the Board of Managers will direct. Any Member making an in-kind Capital
Contribution agrees from time to time to do such further acts and execute such
further documents as the Board of Managers may direct to evidence and perfect
the Company’s interest in such in-kind Capital Contribution.

     (b) Except as otherwise specified in any approved Program and Budget, the
Board of Managers shall have the sole authority to determine whether or not
additional Capital Contributions shall be made to the Company. Absent a
determination by the Board of Managers to authorize a Capital Contribution or as
otherwise specified in any approved Program and Budget, a Member shall not have
any obligation to make any additional Capital Contribution. The Members shall be
obligated to make additional Capital Contributions to fund approved Programs and
Budgets and to fund additional Capital Contributions authorized by the Board of
Managers, with such Capital Contributions to be funded by the Members as
follows: (i) Gryphon shall be solely responsible for making the first Four
Million Dollars ($4,000,000) in Capital Contributions (the “Initial Gryphon
Contribution”), which amount of Capital Contributions shall be made by Gryphon
without any increase or adjustment in its Interest or any decrease or adjustment
in the Interest of any other Member, subject to the effect of Section 3.7 for
the failure to make such Capital Contribution; and (ii) following the Initial
Gryphon Contribution, the Members shall make Capital Contributions pro rata in
proportion to their respective Interests. Prior to the Effective Date, Waterton
Global Value, L.P. advanced a loan of $3,000,000 to Gryphon for use by the
Company and the conduct of the Company’s business and operations, which loan was
advanced to Gryphon under and pursuant to the Credit Agreement. As of the
Effective Date, such $3,000,000 loan from Waterton Global Value, L.P. to Gryphon
shall be treated as, and shall be deemed to be: (x) a $3,000,000 Capital
Contribution to the Company that shall be applied to the satisfaction of the
Initial Gryphon Contribution; and (y) a Default Loan made by Waterton to Gryphon
for purposes of this Agreement (and a corresponding Capital Contribution to the
Company), with a Default Amount as of the Effective Date of $3,000,000. As of
the Effective Date, Gryphon will be treated as a Delinquent Member and Waterton
will be treated as a Non-Defaulting Member, and Section 3.7 shall apply to this
Default Loan. For purposes of this Agreement, the Effective Date shall be deemed
to be the date on which such Default Amount was due as a Capital Contribution to
the Company.

13

--------------------------------------------------------------------------------

     (c) With respect to an adopted Program and Budget then in effect, the Board
of Managers shall submit to each Member from time to time an invoice for
estimated cash requirements for the Company for the period of time referenced
therein. With respect to a Capital Contribution specified in a Program and
Budget, each Member shall, within three (3) Business Days after receipt of such
an invoice, pay to the Company as an additional Capital Contribution its
proportionate share of the estimated amount based on its Interest. With respect
to a Capital Contribution authorized by the Board of Managers, each Member
shall, within three (3) Business Days following such authorization, pay to the
Company as an additional Capital Contribution its proportionate share of such
Capital Contribution based on its Interest. Time is of the essence in the
payment of any Capital Contribution pursuant to the Program and Budget or as
authorized and called by the Board of Managers. Subject to receipt of such
Capital Contributions or other funds under this Agreement, the Board of Managers
(a) shall maintain a minimum cash reserve of the amount the Board of Managers
estimates will be required to pay Company costs and expenses that are or will
become payable within thirty (30) days after the date of determination, and (b)
shall have the right to maintain an additional cash reserve of up to the amount
the Board of Managers estimates will be required to pay Company costs and
expenses that are or will become payable within an additional three (3) months
after the date of determination. All funds in excess of the immediate cash
requirements of the Company shall be invested in one or more interest-bearing
accounts maintained with a deposit taking financial institution reasonably
selected by the Board of Managers.

Section 3.7 Remedies For Failure to Meet Cash Calls.

     (a) If a Member (the “Delinquent Member”) has not contributed all or any
portion of any additional Capital Contribution that such Member is or was
required to contribute under this Agreement (the “Default Amount”), then the
other Member (the “Non-Defaulting Member”) may elect to exercise its rights
under either Section 3.7(b), 3.7(c) or 3.7(d) by written notice to the
Delinquent Member within one (1) Business Day after the occurrence of the
default, but in each case subject to Section 3.7(c) . In the absence of delivery
of a written notice of election of rights, the Non-Defaulting Member shall be
deemed to have elected to exercise its rights under Section 3.7(b) . In the case
of an election under Section 3.7(b) or 3.7(c), the Non-Defaulting Member shall
pay the entire Default Amount to the Company on behalf of the Delinquent Member
within such one (1) Business Day period.

     (b) If the Non-Defaulting Member makes an election under this Section
3.7(b), the payment by the Non-Defaulting Member of the Default Amount shall be
treated as a loan (a “Default Loan”) from the Non-Defaulting Member to the
Delinquent Member, and a Capital Contribution of that amount to the Company by
the Delinquent Member, with the following results:

14

--------------------------------------------------------------------------------

 

     (i) the amount of the Default Loan shall bear interest at the Default Rate
from the date that the Non-Defaulting Member makes the Default Loan until the
date that the Default Loan, together with all accrued and unpaid interest, is
repaid by the Delinquent Member to the Non-Defaulting Member or from
Distributions as provided in Section 3.7(b)(ii) (with all payments or
distributions being applied first to accrued and unpaid interest and then to
principal);

     (ii) all Distributions (or sales of minerals by the Company and
Distributions of the proceeds of such sales) that otherwise would be made to the
Delinquent Member after the date of the default (whether before or after the
dissolution of the Company) instead shall be made to the Non-Defaulting Member
until the Default Loan and all accrued and unpaid interest have been paid in
full to the Non-Defaulting Member;

     (iii) the principal balance of the Default Loan and all accrued and unpaid
interest shall be due and payable in whole immediately upon the date that is six
(6) months following the date on which the Default Amount was due, without the
delivery of any notice or demand by the Non-Defaulting Member; provided, that
the Non-Defaulting Member may, in its sole discretion, choose to extend such due
date by the delivery of written notice of extension to the Delinquent Member;

     (iv) after any default in the payment of the principal of or interest on
the Default Loan, the Non-Defaulting Member may (A) again make an election by
notice to the Delinquent Member to convert the unpaid balance of the Default
Loan and all accrued and unpaid interest to a Capital Contribution by the
Non-Defaulting Member, in which case the provisions of Section 3.7(c) shall
apply, with the unpaid balance and all interest accrued thereon treated as the
Default Amount for purposes of the calculations under Section 3.7(c), or (B)
exercise any other rights and remedies granted to the Non-Defaulting Member or
the Company under this Agreement or available at law or in equity as the
Non-Defaulting Member may deem appropriate in its sole discretion to obtain
payment by the Delinquent Member of the Default Loan, including the rights of a
secured party under the Uniform Commercial Code with respect to the security
interest granted under Section 3.8, all at the cost and expense of the
Delinquent Member;

     (v) in the event that Gryphon is the Delinquent Member, and, after Gryphon
becomes a Delinquent Member either (A) any “person” or “persons acting jointly
or in concert” as defined under applicable securities laws or regulations
becomes the record or beneficial owner of more than fifty percent (50%) of then
outstanding voting equity interests of Gryphon (measured by voting power rather
than the number of shares), or (B) following the Effective Date, Continuing
Directors of Gryphon shall not constitute at least a majority of the board of
directors of Gryphon, then any Default Loan shall automatically and immediately
become due and payable, notwithstanding the existence of any Cure Period, and
Gryphon shall immediately repay such Default Loan in an amount equal to the
Default Loan plus interest at the Default Rate for a deemed period of time
through and including the last day of the applicable Cure Period, regardless of
the actual number of days elapsed; for purposes of this clause (v), “Continuing
Directors” shall mean, at any date, an individual (a) who is a Director of
Gryphon as of the Effective Date, or (b) who has been nominated to be a Director
by the Directors of Gryphon that were Directors as of the Effective Date; and

   

15

--------------------------------------------------------------------------------

  (vi) during the period that any such Default Loan is in default, all rights of
the Delinquent Member or any Board Manager designated by the Delinquent Member
to vote, veto or consent to any matter under this Agreement shall be suspended,
and the Interest of the Delinquent Member and its Board Managers shall be deemed
not outstanding for purposes of determining whether a quorum exists at any
meeting of the Board of Managers or whether any specified percentage of votes
required to adopt, consent to or approve any matter has been obtained.

     (c) If the Non-Defaulting Member makes an election under this Section
3.7(c) or under Section 3.7(b), the payment by the Non-Defaulting Member of the
Default Amount plus accrued interest at the Default Rate shall be treated as a
Capital Contribution by the Non-Defaulting Member to the Company on behalf of
the Delinquent Member. In either case, the Interests of the Members shall be
adjusted as follows: (i) the Interest of the Delinquent Member shall be reduced
by an amount (expressed as a percentage) equal to: (A) the Default Amount plus
accrued interest at the Default Rate for the actual number of days elapsed since
the date of default, divided by the total amount of the called Capital
Contribution as set forth in the applicable Call Notice; multiplied by (B)
twenty-five percent (25%); and (ii) the Interest of the Non-Defaulting Member
shall be increased on a pro rata basis by an amount (expressed as a percentage)
equal to the foregoing reduction in the Interest of the Delinquent Member.
Whether the Non-Defaulting Member makes an election under this Section 3.7(c) or
under Section 3.7(b), the foregoing adjustments shall be automatically effective
as of the date that is six (6) months following the date when any Default Amount
was due (as set forth in the applicable Call Notice), unless the Delinquent
Member cures its failure to make its Capital Contribution in accordance with
Section 3.7(d) prior to the expiration of such six (6) month period (the “Cure
Period”).

     (d) During the Cure Period, a Delinquent Member may repay to the
Non-Defaulting Member an amount equal to the Default Amount plus accrued
interest at the Default Rate in order to maintain its Interest in the amount in
existence prior to its failure to fund such Capital Contribution and the
application of remedies under Sections 3.7(b) through (d). Following the
expiration of the Cure Period, the Board of Managers shall adjust the Interests
and amend Schedule 3.1 to reflect the adjustment of Interests, and if
appropriate, issue new Units and/or redeem existing Units and/or transfer Units
to reflect such adjusted Interests, to the extent necessary to reflect any
changes in Interests resulting from the operation of this Section 3.7. If the
Non-Defaulting Member makes an election under Sections 3.7(b) through (d), then
the applicable provisions of this Section 3.7 shall be the sole and exclusive
remedies available to the Non-Defaulting Member for the default. If the
Non-Defaulting Member does not make such an election (and if applicable, the
required advance), then the Non-Defaulting Member shall have, on its own behalf
and on behalf of the Company, all of the rights and remedies available at law or
in equity as the Non-Defaulting Member may deem appropriate in its sole
discretion to obtain payment and collection of the Default Amount, including the
prosecution of a suit against a Delinquent Member and all of the rights and
remedies of a secured party under the Uniform Commercial Code with respect to
the security interest granted under Section 3.8, all at the cost and expense of
the Delinquent Member. IN THE CASE OF AN ELECTION UNDER SECTION 3.7(b) or
3.7(c), THE MEMBERS AGREE THAT THE LIQUIDATED DAMAGES DESCRIBED IN THIS SECTION
3.7 ARE A FAIR AND ADEQUATE MEASURE OF THE DAMAGES THAT WILL BE SUFFERED BY THE
NON-DEFAULTING MEMBER AS A RESULT OF A BREACH BY A MEMBER OF ITS OBLIGATION TO
MAKE CAPITAL CONTRIBUTIONS FOR CASH CALLS UNDER THIS AGREEMENT AND ARE NOT, AND
SHALL NOT BE DEEMED TO BE, A PENALTY.

     (e) At any time that a Default Amount remains outstanding and uncured,
notwithstanding the fact that a Delinquent Member has the right to cure its
failure to contribute as set forth in Section 3.7(d), any Distribution made by
the Company to its Members (including any Distribution described in Section 5.1)
and any payment made to the Members pursuant to Section 12.2(e), shall be made
on a pro forma basis as if the Interests have been adjusted to account for the
operation of Section 3.7(b) and (c), and the Delinquent Member shall be treated
as if its Interest had been reduced.

16

--------------------------------------------------------------------------------

     Section 3.8 Security Interest.

     Each Member hereby irrevocably and unconditionally grants to the other a
pledge of, security interest in and charge over its Interest, and any accessions
thereto and any proceeds and products therefrom, to secure the payment
obligations of the granting Member hereunder, including such Member’s
obligations to make Capital Contributions and to repay Default Loans. Each
Member hereby authorizes the other to file and record all financing statements,
continuation statements and other instruments necessary or desirable to perfect
or effectuate the provisions of this Section 3.8. In connection with any
foreclosure, transfer in lieu, or other enforcement of rights in the security
interest granted in this Section 3.8, notwithstanding any contrary provision in
Article 11, the acquiring Person shall, at the election of the remaining Member,
automatically be admitted as a Member in the Company without any further action
of the defaulting Member. In such case, the defaulting Member shall take all
action that the non-defaulting Member may reasonably request to effectuate the
admission of the transferee as a Member. The Delinquent Member grants to the
Non-Defaulting Member a power of sale as to its entire Interest subject to the
security interest created under Section 3.7 (whether or not perfected), upon a
default in making required Capital Contributions or in repaying a Default Loan
upon expiry of the Cure Period; provided, that any such foreclosure and recovery
shall be with respect to the amount then owing to the Non-Defaulting Member;
provided, further that in no event shall the Non-Defaulting Member acquire an
interest from the Delinquent Member upon exercise of its power of sale or
enforcement of its pledge, security interest or charge, which would result in
the Non-Defaulting Member owning an Interest greater than it would have had if
it had made an election under Section 3.7(c) or Section 3.7(b) or the Delinquent
Member owning an Interest that is less than it would have had if the
Non-Defaulting Member made an election under Section 3.7(c) or Section 3.7(b) .
Such power shall be exercised in the manner provided by applicable Law or
otherwise in a commercially reasonable manner and upon reasonable written
notice. In connection with any exercise of this power of sale, the Delinquent
Member hereby waives any available right of redemption or required valuation or
appraisal of the Interest prior to sale, any available right to stay execution
or to require a marshalling of assets, and any required bond if a receiver is
appointed, and the Delinquent Member shall be liable for any deficiency.

     Section 3.9 Call Notice.

     (a) Each Member agrees that it shall make and contribute any Capital
Contribution required by a written notice (a “Call Notice”) authorized and
issued by the Board of Managers; provided that only the Board of Managers shall
be authorized to issue a Call Notice. Each Member’s Capital Contribution shall
equal the product of (a) the aggregate amount of Capital Contributions
authorized by the Board of Managers, multiplied by (b) such Member’s Interest.

     (b) Each Call Notice issued by the Board of Managers to the Members shall
set forth: (i) the name of the Company; (ii) the date by which such Capital
Contributions are due and payable, which shall be three (3) Business Days after
the date such Call Notice is sent to the Members; (iii) the total amount of the
Capital Contribution that has been authorized; (iv) the Capital Contribution to
be made by the Member to which the Call Notice is addressed; (v) the Company
account to which such Capital Contribution is to be paid, including wire
transfer instructions; (vi) a description of the use of funds for which the
Company will use such Capital Contribution, by reference to the Program and
Budget; and (vii) such other information as deemed appropriate by the Board of
Managers.

     Section 3.10 Certification.

     Units shall be issued in certificated form. Each Unit shall constitute a
“security” within the meaning of and shall be governed by (i) Article 8 of the
Uniform Commercial Code (including Section 104.8102(1)(n) thereof) as in effect
from time to time in the State of Nevada, and (ii) the Uniform Commercial Code
of any other applicable jurisdiction that now or hereafter substantially
includes the 1994 revisions to Article 8 thereof as adopted by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws and
approved by the American Bar Association on February 14, 1995. In the event that
certificates representing the Units or other interests in the Company are
issued, such certificates will bear the following legend:

17

--------------------------------------------------------------------------------

“THE UNITS OR OTHER INTERESTS REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY
ISSUED ON JANUARY 30, 2013, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS (“STATE ACTS”)
AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR STATE ACTS OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE TRANSFER OF THE UNITS REPRESENTED BY THIS CERTIFICATE IS SUBJECT
TO THE CONDITIONS SPECIFIED IN THE AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT, DATED AS OF JANUARY 30, 2013, AS IT MAY BE AMENDED FROM TIME
TO TIME, GOVERNING THE ISSUER (THE “COMPANY”) AND BY AND AMONG CERTAIN MEMBERS.
A COPY OF SUCH AGREEMENT WILL BE FURNISHED BY THE COMPANY TO THE HOLDER HEREOF
UPON WRITTEN REQUEST AND WITHOUT CHARGE.

     

THIS CERTIFICATE EVIDENCES A UNIT OR OTHER INTEREST REPRESENTING AN INTEREST IN
THE COMPANY AND SHALL CONSTITUTE A “SECURITY” WITHIN THE MEANING OF AND SHALL BE
GOVERNED BY (I) ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE (INCLUDING SECTION
104.8102(1)(n) THEREOF) AS IN EFFECT FROM TIME TO TIME IN THE STATE OF NEVADA,
AND (II) THE UNIFORM COMMERCIAL CODE OF ANY OTHER APPLICABLE JURISDICTION THAT
NOW OR HEREAFTER SUBSTANTIALLY INCLUDES THE 1994 REVISIONS TO ARTICLE 8 THEREOF
AS ADOPTED BY THE AMERICAN LAW INSTITUTE AND THE NATIONAL CONFERENCE OF
COMMISSIONERS ON UNIFORM STATE LAWS AND APPROVED BY THE AMERICAN BAR ASSOCIATION
ON FEBRUARY 14, 1995.”

     Section 3.11 Deemed Resignation; Elimination of Minority Interest.

     (a) A Member shall be deemed to have resigned from the Company as a Member
under section 18-306(2) of the Act upon the dilution or reduction of such
Member’s Interest to ten percent (10%) or less, effective immediately upon the
date of such dilution or reduction (the “Resignation Effective Date”). Upon such
deemed resignation, the resigning Member shall relinquish to the Company its
entire Interest, free and clear of liens, encumbrances or contractual
obligations, in exchange for the right to receive from the Company a three and
one-half percent (3.5%) Net Profit Interest. Other than the grant of the 3.5%
Net Profit Interest to the resigning Member described in this Section, and the
rights and obligations of a Member that survive the resignation or deemed
resignation of a Member, the resignation of a Member and the associated
relinquishment by a Member of its Interest under this Section 3.11 shall be for
no consideration whatsoever, and such resigning Member hereby expressly waives,
and agrees not to make or assert, any claim for additional consideration or a
claim of inadequate consideration; and such resigning Member shall (from the
Resignation Effective Date) no longer be treated as an owner of or partner in
the Company for federal income tax purposes. The Net Profit Interest, if any,
shall be calculated by the Company and shall be paid by the Company in the
ordinary course of business. In the event of a sale of all or substantially all
of the assets of the Company, including the Properties, at any time that a Net
Profit Interest has been issued, the Members intend that the Net Profit Interest
shall be binding on any Person to whom the Company sells all or substantially
all of the assets of the Company (including the Properties), and the Members
will take all commercially reasonable actions necessary to have such acquiror
assume the obligation of the Company in respect of such Net Profit Interest
where such net profit interest will be calculated by reference to the net
profits from the production of minerals from the Properties.

18

--------------------------------------------------------------------------------

     (b) Upon the resignation or deemed resignation of a Member, or the
relinquishment of a Member’s Interest, the Member shall execute and deliver such
instruments of assignment, transfer and conveyance, conveying its Interest to
the Company (or to a designee of the Company designated by the other Member,
which may include the other Member or its Affiliates) as the Company or the
other Member reasonably requests. If such Person fails or refuses to execute or
deliver such documents or instruments of assignment, transfer or conveyance,
Waterton or its Permitted Transferees or the Board of Managers, as the case may
be, may withhold any amounts due with respect to the Net Profit Interest until
the documents or instruments of transfer are executed and become effective or
execute and deliver such necessary documents or instruments pursuant to the
power of attorney as provided in Section 20.5. Regardless of when the actual
relinquishment and transfer takes place, such Person will cease to have any
interest in the profits or losses of, or distributions by, the Company occurring
after the Resignation Effective Date. Following the Resignation Effective Date,
the Board of Managers shall adjust the Interests and amend Schedule 3.1 to
reflect the adjustment of Interests created by the resignation or deemed
resignation, to the extent necessary to reflect any changes in Interests
resulting from the operation of this Section 3.11.

ARTICLE 4
CAPITAL ACCOUNTS

     Section 4.1 Capital Accounts.

     A separate account (each, a “Capital Account”) will be established and
maintained for each Member which:

     (a) will be increased by (i) the amount of any Capital Contribution by such
Member to the Company and (ii) such Member’s share of the Net Profit (and other
items of income or gain) of the Company, and

     (b) will be reduced by (i) the amount of any Distribution to such Member
and (ii) such Member’s share of the Net Loss (any other items of loss and
deduction) of the Company.

     It is the intention of the Members that the Capital Accounts of the Company
be maintained in accordance with the provisions of Section 704(b) of the Code
and the Regulations thereunder and that this Agreement be interpreted
consistently therewith. The Members’ Capital Accounts as of the Effective Date
are shown on the Schedule of Members attached as Schedule 3.1.

     Section 4.2 Revaluations of Assets and Capital Account Adjustments.

     Unless otherwise determined by the Board of Managers, immediately preceding
the issuance of additional Units in exchange for cash, other property, or
services to a new or existing Member or upon the redemption of the Interest of a
Member or the liquidation of the Company, the then prevailing Asset Values of
the Company will be adjusted to equal their respective gross Fair Market Value
and any increase in the net equity value of the Company (Asset Values less
Liabilities) will be credited to the Capital Accounts of the Members in the same
manner as Net Profits are credited under Section 5.5(b) (or any decrease in the
net equity value of the Company will be charged in the same manner as Net Losses
are charged under Section 5.5(b)) . Accordingly, as of any time Asset Values are
adjusted pursuant to this Section 4.2, the Capital Accounts of Members will
reflect both realized and unrealized gains and losses through such date and the
net equity value of the Company as of such date.

19

--------------------------------------------------------------------------------

     Section 4.3 Additional Capital Account Adjustments.

     Items of income, gain, loss and deduction of the Company for each Fiscal
Year or relevant part thereof that are reflected in the Capital Accounts shall
be determined in accordance with the principles of paragraph (i) through (v) of
Section 5.5.

     Section 4.4 Additional Capital Account Provisions.

     Except as otherwise agreed to in writing by the Company and any Member, no
Member will have the right to demand a return of all or any part of such
Member’s Capital Contributions. Any return of the Capital Contributions of any
Member will be made solely from the assets of the Company and only in accordance
with the terms of this Agreement. No interest will be paid to any Member with
respect to such Member’s Capital Contributions or Capital Account. In the event
that all or a portion of the Units of a Member are Transferred in accordance
with this Agreement, the Transferee of such Units will also succeed to all or
the relevant portion of the Capital Account of the Transferor (based on the
ratio of the number of Units held by the Transferor immediately before the
Transfer to the number of Units Transferred), and will be treated as having made
any Capital Contributions, and received any Distributions, made or received with
respect to such Transferred Units while such Units were held by the Transferor.
Units held by a Member may not be Transferred independently of the Interest to
which the Units relates.

ARTICLE 5
DISTRIBUTIONS AND ALLOCATIONS OF PROFIT AND LOSS

     Section 5.1 Distributions.

     (a) Tax Distributions. Subject to the terms and conditions hereof and
provided that no such Distribution would render the Company insolvent, the Board
of Managers shall (subject to any required lender consents if the Company or any
of its Subsidiaries is then in default under any credit agreement to which any
of them is a party) cause the Company to make, as and when determined by the
Board of Managers, but no less often than on an annual basis, a distribution
(only to the extent of available cash at the Company and subject to such terms
and conditions as the Board of Managers may impose) to each Member pro rata in
accordance with that Member’s percentage ownership of Units calculated to ensure
that the aggregate amount of all distributions paid by the Company in all years
to the Member with the highest estimated actual tax liability with respect to
cumulative net taxable income allocations from the Company, but excluding gain
from the sale of all or substantially all assets of the Company is equal to such
estimated actual tax liability (which is deemed to be the highest marginal
combined tax rate for an individual resident of New York, New York), determined
by the Board of Managers as if allocations from the Company were, for any
taxable year, the sole source of income and loss for such Member (“Tax
Distribution”); provided, that if such Tax Distribution would result in a
default or event of default under any credit agreement of the Company or any of
its Subsidiaries, no Tax Distribution shall be made unless the Board of Managers
approves such pro rata Tax Distribution, provided, that, if such pro rata Tax
Distribution is not approved by the Board of Managers, a lower or
disproportionate Tax Distribution that does not result in a default or event of
default under any credit agreement of the Company or any of its Affiliates may
be made if approved by the Board of Managers; provided, further, that if a
disproportionate Tax Distribution is paid to Gryphon, such payment shall be in
the form of limited recourse (to their Interests and any proceeds thereof)
advances, to be repaid or recovered at a future date or on exit, whichever
occurs first. To the extent the provisions of this Section 5.1(a) cannot be
fully implemented, the Board of Managers may make such alternative arrangements
as are necessary to ensure that each Member receives the economic benefit of the
Tax Distributions contemplated under this Section 5.1(a) . All Members shall use
their reasonable commercial efforts to persuade any lender to agree to permit
(if such lender’s consent is required) pro rata Tax Distributions.

20

--------------------------------------------------------------------------------

     (b) Distribution of Net Cash Flow. Subject to (i) Section 5.1(a) and
5.1(d), (ii) any applicable agreement to which the Company or any of its
Subsidiaries is a party governing the terms of indebtedness for borrowed money
and to the retention and establishment of reserves, or (iii) payment to third
parties of such funds as the Board of Managers deems necessary in its sole
discretion with respect to the reasonable business needs and obligations of the
Company, the net cash flow of the Company may be distributed to the Members at
such times and in such amounts as may be determined by the Board of Managers
from time to time; provided that, subject to the foregoing, the Board of
Managers shall endeavour to Distribute on a monthly basis all net cash flow in
excess of a reserve of $2,400,000, unless the Board of Managers affirmatively
decides that (x) additional reserves are necessary to operate the business of
the Company in the ordinary course of business, (y) such a Distribution would be
inconsistent with the then-current Program and Budget, or (z) such a
Distribution would not be in the best interest of the Company. Except as
specifically set forth in this Article 5 and Section 3.7(e), all Distributions
will be made and distributed to the Members as follows: first (i) the Company
shall make Distributions to the Members ratably based on the Capital
Contributions made prior to the date of such Distribution in accordance with the
percentage of such Capital Contributions made by each Member, then (ii)
following the foregoing Distribution and payment to the Members, any remaining
net cash flow available for Distribution, as determined by the Board of
Managers, shall be distributed and paid ratably to the Members on a pro rata
basis in accordance with each Member’s Interest.

     (c) Erroneous Distributions. If the Company has, pursuant to any clear and
manifest accounting or similar error, paid any Member an amount in excess of the
amount to which it is entitled pursuant to this Article 5, such Member will
reimburse the Company to the extent of such excess, without interest, within
thirty (30) days after demand by the Company.

     (d) Asset Sale Distributions. Notwithstanding any other provision of this
Section 5.1 (other than the provision of Section 5.1(a) related to limited
recourse advances), in the event that the Company or any of its Subsidiaries
sells all or a substantial part of the assets of the Company (an “Asset Sale”),
the net proceeds of such Asset Sale shall be distributed as follows: (A) first,
the Company shall distribute to Waterton, and Waterton will receive, an amount
equal to the value of Waterton’s initial Capital Contribution, which is an
amount equal to $17,000,000, (B) second, the Company shall distribute to each
Member an amount equal to the aggregate amount of all Capital Contributions
actually made by such Member following such Member’s initial Capital
Contribution on a pro rata basis in accordance with the Capital Contributions
made by such Member, up to the aggregate amount of such Capital Contributions,
then (C) following the foregoing Distributions and payments, the remaining net
proceeds of such Asset Sale (if any) shall be distributed among the Members pro
rata in accordance with each Member’s Interest (after taking into account any
pro forma adjustments based on Section 3.7(e)) .

     Section 5.2 No Violation.

     Notwithstanding any provision to the contrary contained in this Agreement,
the Company will not make a Distribution to any Member on account of such
Member’s Interest in the Company if such Distribution would violate Section
18-607 of the Act or other applicable Law.

     Section 5.3 Withholding; Tax Indemnity.

     All amounts withheld pursuant to the Code or any federal, state, local or
non-U.S. tax Law with respect to any payment, distribution or allocation to a
Member, or which the Company is otherwise obligated to pay to any governmental
agency because of the status of a Member of the Company (including any interest,
penalties and expenses associated with such payments), will be treated as
amounts paid to such Member for all purposes of this Agreement. The Board of
Managers is authorized to withhold from Distributions to Members, or with
respect to allocations to Members, and in each case to pay over to the
appropriate federal, state, local or non-U.S. government any amounts required to
be so withheld. The Board of Managers will allocate any such amounts to the
Members in respect of whose Distribution or allocation the tax was withheld and
will treat such amounts as actually distributed to such Members. Each Member
further agrees to indemnify the Company in full for any amounts required to be
withheld and paid pursuant to this Section 5.3, provided that such amounts are
paid over to the applicable taxing authority for the account of such Member, and
only to the extent such amounts were not withheld from Distributions to that
Member (including, without limitation, any interest, penalties and expenses
associated with such payments to the extent that such interest, penalties and
expenses result from actions or omissions of the Member rather than of the
Company), and each Member will promptly upon notification of an obligation to
indemnify the Company pursuant to this Section 5.3 make a cash payment to the
Company equal to the full amount to be indemnified (and the amount paid will be
added to such Member’s Capital Account but will not be treated as a Capital
Contribution) with interest to accrue on any portion of such cash payment not
paid in full when requested, calculated at a rate equal to 10% per annum,
compounded as of the last day of each year (but not in excess of the highest
rate per annum permitted by Law).

21

--------------------------------------------------------------------------------

     Section 5.4 Property Distributions and Installment Sales.

     If any assets of the Company will be distributed in kind pursuant to this
Article 5, such assets will be distributed to the Members entitled thereto in
the same proportions as the Members would have been entitled to cash
Distributions. The amount by which the Fair Market Value of any property to be
distributed in kind to the Members exceeds or is less than the then prevailing
Asset Value of such property will, to the extent not otherwise recognized by the
Company, be taken into account in determining Net Profit and Net Loss and
determining the Capital Accounts of the Members as if such property had been
sold at its Fair Market Value immediately prior to such Distribution.

     Section 5.5 Net Profit or Net Loss.

     (a) The “Net Profit” or “Net Loss” of the Company for each Fiscal Year or
relevant part thereof means an amount equal to the Company’s taxable income or
loss for U.S. federal income tax purposes for such period (including all items
of income, gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code) with the following adjustments:

     (i) Any income of the Company that is exempt from U.S. federal income tax
will constitute Net Profits, and any expenses or expenditures of the Company
which may neither be deducted nor capitalized for tax purposes (or are so
treated for tax purposes) will constitute Net Losses.

     (ii) Gain or loss attributable to the disposition of property of the
Company with an Asset Value different than the adjusted basis of such property
for U.S. federal income tax purposes will be computed with respect to the Asset
Value of such property.

     (iii) Depreciation, amortization or cost recovery deductions (other than
depletion) with respect to any property with an Asset Value that differs from
its adjusted basis for U.S. federal income tax purposes will mean “book
depreciation, depletion or amortization” as determined under Section 1.704
-1(b)(2)(iv)(g)(3) or Section 1.704 -3(d)(2) of the Treasury Regulations (as
applicable); and provided, further that if any property has a zero adjusted
basis for federal income tax purposes, depreciation, amortization or cost
recovery deductions with respect to such property may be determined under any
reasonable method selected by the Company on the advice of its accountants..

     (iv) Depletion with respect to a mineral property will equal the allowable
tax depletion on that property for such year multiplied by the ratio of the
Asset Value of such property to the adjusted tax basis of that property prior to
depletion for such year; provided however that such percentage shall not be in
excess of 100% of such Asset Value.

22

--------------------------------------------------------------------------------

     (v) If the Company makes an election under Section 754 of the Code to
provide a special basis adjustment upon the transfer of an Interest in the
Company or the distribution of property by the Company, Capital Accounts will be
adjusted to the limited extent required by the Regulations under Section 704 of
the Code following such transfer or distribution.

     (vi) Any items that are required to be specially allocated pursuant to
Section 5.6 will not be taken into account in determining Net Profit or Net
Loss.

     (b) Allocations of Net Profit and Net Loss. The Net Profit and Net Loss of
the Company for any relevant fiscal period or, to the extent necessary to
accomplish the purpose of this Section 5.5(b), gross items of income, gain,
deduction, and loss constituting such Net Profit and Net Loss, will be allocated
to the Capital Accounts of the Members so as to ensure, to the extent possible,
that the Target Capital Accounts are equal to the aggregate Distributions that
Members would be entitled to receive (assuming all Units are vested) if all of
the assets of the Company were sold for their Asset Values (assuming for this
purpose only that the Asset Value of an asset that secures a non-recourse
liability for purposes of Section 1.1001 -2 of the Regulations is no less than
the amount of such liability that is allocated to such asset in accordance with
Section 1.704 -2(d)(2) of the Regulations), all liabilities of the Company were
repaid from the proceeds of sale and the net remaining proceeds were distributed
as of the end of such accounting period in accordance with Section 5.1(a),
Section 5.1(d) and (to the extent applicable) Section 3.11(a) .

     The allocations made pursuant to this Section 5.5 are intended to comply
with the provisions of Section 704(b) of the Code and the Regulations thereunder
and, in particular, to reflect the Members’ economic interests in the Company as
set forth in Section 5.1, and this Section 5.5 will be interpreted in a manner
consistent with such intention.

     Section 5.6 Regulatory Allocations.

     Although the Members do not anticipate that events will arise that will
require application of this Section 5.6, provisions governing the allocation of
taxable income, gain, loss, deduction and credit (and items thereof) are
included in this Agreement as may be necessary to provide that the Company’s
allocation provisions contain a so-called “Qualified Income Offset” and comply
with all provisions relating to the allocation of so-called “Nonrecourse
Deductions” and “Member Nonrecourse Deductions” and the chargeback thereof as
set forth in the Regulations under Section 704(b) of the Code. In the event any
Member has a deficit Target Capital Account at the end of any Fiscal Year, such
Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible. The Members intend that the
allocations required by the two preceding sentences (the “Regulatory
Allocations”) will be offset by other Regulatory Allocations or special
allocations of tax items so that each Member’s share of the Net Profit, Net Loss
and capital of the Company will be the same as it would have been had the events
requiring the Regulatory Allocations not occurred. For this purpose the Board of
Managers, based on the advice of the Company’s auditors or tax counsel, shall
make such special curative allocations of tax items as may be necessary to
minimize or eliminate any economic distortions that may result from any required
Regulatory Allocations.

     Section 5.7 Tax Allocations.

     (a) General. Except as set forth in this Section 5.7, or otherwise required
by Law, all items of income, deduction, loss and credit will be allocated for
federal, state and local income tax purposes in the same manner that such items
are allocated for purposes of maintaining Capital Accounts.

     (b) Contributed Assets. In accordance with Section 704(c) of the Code,
income, gain, loss and deduction with respect to any property contributed to the
Company with an adjusted basis for U.S. federal income tax purposes different
from the initial Asset Value at which such property was accepted by the Company
will, solely for tax purposes, be allocated among the Members so as to take into
account such difference in the manner required by Section 704(c) of the Code and
the applicable Regulations.

23

--------------------------------------------------------------------------------

     (c) Revalued Assets. If the Asset Values of any assets of the Company are
adjusted pursuant to Section 4.2, subsequent allocations of income, gain, loss
and deduction with respect to such assets will, solely for tax purposes, be
allocated among the Members so as to take into account such adjustment in the
same manner as under Section 704(c) of the Code and the applicable Regulations.

     (d) Elections and Limitations. The allocations required by this Section 5.7
are solely for purposes of federal, state and local income taxes and will not
affect the allocation of Net Profits or Net Losses as between Members or any
Member’s Capital Account. All tax allocations required by this Section 5.7 will
be made using any method permitted by Regulation 1.704 -3 as determined by the
Board of Managers, with the advice of the Company’s auditors or tax counsel.
Notwithstanding the foregoing, the Board of Managers (i) shall use the remedial
method under Section 1.704 -3(d) of the Regulations for purposes of allocating
income, gain, loss or deduction with respect to any property contributed or
deemed to have been contributed to the Company on or prior to the initial
effective date of this Agreement; and (ii) shall not use any method of
allocating income, gain, loss or deduction under Section 704(c) of the Code or
the Regulations thereunder with respect to any contributions of cash or property
to the Company after the initial effective date of this Agreement if such method
would have a material disproportionate negative impact on any Person who is a
Member as of such initial effective date, unless such Person, acting reasonably,
approves the use of such method.

     (e) Excess Depletion. Excess percentage depletion deductions with respect
to depletable property shall be allocated to the Members in accordance with the
allocation of gross income from the property from which such deductions are
derived. The term “excess percentage depletion” shall mean the excess, if any,
of deductions for percentage depletion as determined for tax purposes over the
adjusted basis of the depletable property.

     Section 5.8 Changes in Members’ Interests.

     If during any year there is a change in any Member’s interest in the
Company, the Board of Managers will confer with the tax advisors to the Company
and, in conformity with such advice allocate the Net Profit or Net Loss to the
Members so as to take into account the varying interests of the Members in the
Company in a manner that complies with the provisions of Section 706 of the Code
and the Treasury Regulations thereunder; provided that, in the event of a
transfer of Units during a Fiscal Year in accordance with the provisions of this
Agreement, the Company shall make allocations between the transferor and
transferee based upon the interim closing of the books method to the extent that
such method is consistent with Section 706 of the Code (or, at the election of
the applicable transferor and transferee and with the consent of the Board,
which shall not be unreasonably withheld, utilize any other method permitted
under Section 706 of the Code) for purposes of determining the allocations and
distributions required under this Agreement.

ARTICLE 6
STATUS, RIGHTS AND POWERS OF UNIT HOLDERS

     Section 6.1 Limited Liability.

     Except as otherwise provided by the Act, the debts, expenses, obligations
and liabilities of the Company, whether arising in contract, tort or otherwise,
will be solely the debts, expenses, obligations and liabilities of the Company,
and no Member or Indemnified Person will be obligated personally for any such
debt, expense, obligation or liability of the Company solely by reason of being
a Member or Indemnified Person. All Persons dealing with the Company will have
recourse solely to the assets of the Company for the payment of the debts,
expenses, obligations or liabilities of the Company. In no event will any Member
be required to make up any deficit balance in such Member’s Capital Account upon
the liquidation of such Member’s Interest or otherwise.

24

--------------------------------------------------------------------------------

     Section 6.2 Return of Distributions of Capital.

     Except as expressly set forth in this Agreement or as otherwise expressly
required by Law, a Member, in such capacity, will have no liability for
obligations or liabilities of the Company in excess of (a) the amount of such
Member’s Capital Contributions, (b) such Member’s share of any assets and
undistributed profits of the Company and (c) to the extent required by Law, the
amount of any Distributions wrongfully distributed to such Member. Except as
expressly set forth in this Agreement or as otherwise required by Law, no Member
will be obligated by this Agreement to return any Distribution to the Company or
pay the amount of any Distribution for the account of the Company or to any
creditor of the Company; provided, however, that if any court of competent
jurisdiction holds that, notwithstanding this Agreement, any Member is obligated
to return or pay any part of any Distribution, such obligation will bind such
Member alone and not any other Member or any Board Manager and provided,
further, that if any Member is required to return all or any portion of any
Distribution under circumstances that are not unique to such Member but that
would have been applicable to all Members if such Members had been named in the
lawsuit against the Member in question (such as where a Distribution was made to
all Members and rendered the Company insolvent, but only one Member was sued for
the return of such Distribution), the Member that was required to return or
repay the Distribution (or any portion thereof) will be entitled to
reimbursement from the other Members that were not required to return the
Distributions made to them based on each such Member’s share of the Distribution
in question. The provisions of the immediately preceding sentence are solely for
the benefit of the Members and will not be construed as benefiting any third
party. The amount of any Distribution returned to the Company by a Member or
paid by a Member for the account of the Company or to a creditor of the Company
will be added to the account or accounts from which it was subtracted when it
was distributed to such Member.

     Section 6.3 No Management or Control.

     Except as expressly provided in this Agreement, no Member will take part in
or interfere in any manner with the management of the business and affairs of
the Company or have any right or authority to act for or bind the Company
notwithstanding Section 86.291 of the Act.

ARTICLE 7
DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF THE
BOARD OF MANAGERS

     Section 7.1 Board of Managers.

     The business and Operations of the Company and its Subsidiaries will be
managed and conducted by the Board of Managers, and the Persons constituting the
Board of Managers will be the “managers” of the Company and its Subsidiaries for
all purposes under the Act, provided that, except as otherwise provided herein,
no single Board Manager (or the Gryphon Board Managers together with no other
Board Manager) may bind the Company or its Subsidiaries, and the Board of
Managers will have the power to act only collectively in accordance with the
provisions and in the manner specified herein and in Schedule 7.1. The Board of
Managers will initially be the individuals set forth in Schedule 7.1.
Thereafter, the individuals constituting the Board of Managers will be
determined in accordance with the provisions of Schedule 7.1. Schedule 7.1 sets
forth the procedures for the conduct of the affairs of the Board of Managers and
decisions of the Board of Managers will be set forth in a resolution adopted in
accordance with the procedures set forth in Schedule 7.1. Such decisions will be
decisions of the Company’s “manager” or Subsidiaries’ “manager” for all purposes
of the Act and will be carried out by officers or agents of the Company or its
Subsidiaries designated by the Board of Managers in the resolution in question
or in one or more standing resolutions or with the power and authority to do so
under Article 8. Subject to, and as limited by the provisions of this Agreement,
the Board Managers and the officers of the Company, in the performance of their
duties as such, shall owe to the Company and the Members duties of loyalty and
due care of the type owed under applicable Law by directors and officers of a
business corporation incorporated under Chapter 78 of the Nevada Revised
Statutes; provided that no Waterton Board Manager will be required to comply
with the doctrine of corporate opportunity or any analogous doctrine. The
provisions of this Agreement, to the extent that they restrict or eliminate the
duties (including fiduciary duties) and liabilities of a Board Manager or an
officer of the Company otherwise existing at law or in equity or by operation of
the preceding sentence, are agreed by the Members and the Company to replace
such duties and liabilities of such Board Manager or officer.

25

--------------------------------------------------------------------------------

     A decision of the Board of Managers may be amended, modified, rescinded or
repealed in the same manner in which it was adopted or in accordance with the
procedures set forth in Schedule 7.1 as then in effect; provided, however, that
no such amendment, modification or repeal will affect any Person who has been
furnished a copy of the original resolution, certified by a duly authorized
officer of the Company or its Subsidiaries, until such Person has been notified
in writing of such amendment, modification or repeal; and provided, further that
no such amendment, modification, rescission or repeal will invalidate actions
previously authorized by such original resolution with respect to any Person if
such original resolution has been relied upon by such Person.

     Section 7.2 Authority of Board of Managers.

     Except as otherwise expressly provided in this Agreement, the Board of
Managers will have the exclusive power and authority to manage and conduct the
business and affairs of the Company and its Subsidiaries and to make all
decisions with respect thereto. Except as otherwise expressly provided in this
Agreement, the Board of Managers or Persons designated by the Board of Managers,
including officers and agents appointed by the Board of Managers, will be the
only Persons authorized to enter into obligations, make arrangements or execute
documents which will be binding on the Company or its Subsidiaries. To the
fullest extent permitted by Nevada law, but subject to any specific provisions
hereof granting rights to Members, the Board of Managers will have the power to
perform any acts, statutory or otherwise, with respect to the Company, its
Subsidiaries, or this Agreement, which would otherwise be possessed by the
Members under Nevada law, and the Members will have no power whatsoever with
respect to the management of the business and affairs of the Company or its
Subsidiaries. As permitted by Sections 86.296(1), 86.296(2), 86.326(2),
86.326(2)(b), 86.491 and 86.491(3) of the Act, the power and authority granted
to the Board of Managers hereunder will include all those necessary, convenient
or incidental for the accomplishment of the purposes of the Company and its
Subsidiaries and the exercise of the powers of the Company and its Subsidiaries
set forth in Section 2.6 above and will include the power to make all decisions
with regard to the management, operations, activities, Properties, assets,
financing and capitalization of the Company and its Subsidiaries, including the
power and authority to undertake and make decisions concerning: (a) making any
decision to authorize and require a Capital Contribution, (b) approval of the
annual Program and Budget and any amendment thereto, (c) issuing any new or
additional class of Units, (d) authorizing and making any Distribution, (e)
commissioning any Feasibility Study or 43-101 Report, (f) hiring and terminating
the employment or service, as applicable, of employees, attorneys, accountants,
brokers, investment bankers and other advisors and consultants, and entering
into employment agreements, equity incentive agreements and other agreements
with respect thereto, (g) opening bank and other deposit accounts and operations
thereunder, (h) borrowing money, obtaining credit, issuing notes, debentures,
securities, equity or other interests of or in the Company or its Subsidiaries,
securing the obligations undertaken in connection therewith with mortgages,
deeds of trust, pledges and security interests, and granting guaranties with
respect to any of the foregoing, (i) entering into or agreeing to any Hedging
Transaction or granting, selling or issuing any Royalty, (j) mergers,
consolidations, other business combinations, reorganizations, restructurings,
recapitalizations, joint ventures, partnerships or other similar alliances and
making investments in or the acquisition of securities of any Person, (k) giving
guarantees and indemnities, (l) entering into contracts, agreements or other
binding obligations or arrangements, including with Members and their
Affiliates, whether in the ordinary course of business or otherwise, (m) mergers
with or acquisitions of other Persons, (n) acquisitions of property (fee,
surface, mineral or otherwise) or other assets, (o) voluntary bankruptcy
proceedings, liquidation, insolvency or dissolution, (p) the sale of all or any
portion of the assets of the Company or its Subsidiaries, (q) forming
subsidiaries or joint ventures, (r) compromising, arbitrating, mediating,
adjusting, settling and litigating claims, causes of action, litigation or
regulatory action in favor of or against the Company or its Subsidiaries, (s)
ceasing production for any period of time, (t) any declaration of Force Majeure
with respect to the Company or its Operations, (u) any determination of Fair
Market Value, or (v) any other matter, action or thing with respect to the
Company and its operations, whether similar or dissimilar to the foregoing, with
the foregoing list being provided for illustrative purposes and not for purposes
of limitation. Except as otherwise stated herein, any decision, action,
approval, authorization, election or determination made by the Board of Managers
in furtherance of the terms herein may be made by the Board of Managers in its
sole discretion.

26

--------------------------------------------------------------------------------

     Section 7.3 Reliance by Third Parties.

     Any Person dealing with the Company or the Members may rely upon a
certificate signed by a Board Manager as to: (a) the identity of the Members,
(b) the existence or non-existence of any fact or facts which constitute a
condition precedent to acts by the Company or the Members or are in any other
manner germane to the affairs of the Company, (c) the Persons that are
authorized to execute and deliver any instrument or document of or on behalf of
the Company or its Subsidiaries, (d) the authorization of any action by or on
behalf of the Company or its Subsidiaries by the Board of Managers or any
officer or agent acting on behalf of the Company or its Subsidiaries or (e) any
act or failure to act by the Company or its Subsidiaries or as to any other
matter whatsoever involving the Company or Members.

     Section 7.4 Directors’ and Officers’ Insurance.

     The Company may after the date hereof purchase directors’ and officers’
insurance to cover its Board Managers and officers for so long as such policies
are available at commercially reasonable rates, as determined by the Board of
Managers.

ARTICLE 8
DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
OFFICERS AND AGENTS

     The Board of Managers by vote or written resolution will have the power to
appoint officers and agents to act for the Company with such titles, if any, as
the Board of Managers deems appropriate and to delegate to such officers or
agents such of the powers as are granted to the Board of Managers hereunder,
including the power to execute documents on behalf of the Company, as the Board
of Managers may determine; provided, however, that no such delegation by the
Board of Managers will cause the Persons constituting the Board of Managers to
cease to be the “managers” of the Company within the meaning of the Act. The
officers so appointed may include persons holding titles such as Chairman, Chief
Executive Officer, Chief Operating Officer, President, Chief Financial Officer,
Executive Vice President, Vice President, Treasurer or Controller. Unless the
authority of the officer in question is limited in the document appointing such
officer or is otherwise specified by the Board of Managers, any officer so
appointed will have the same authority to act for the Company as a corresponding
officer of a Nevada corporation would have to act for a Nevada corporation in
the absence of a specific delegation of authority and as more specifically set
forth in Schedule 8.1; provided, however, that unless such power is specifically
delegated to the officer in question either for a specific transaction or
generally in a separate writing, no such officer will have the power to lease or
acquire real property, to borrow money, to issue notes, debentures, securities,
equity or other interests of or in the Company, to make investments in (other
than the investment of surplus cash in the ordinary course of business) or to
acquire securities of any Person, to give guarantees or indemnities, to merge,
liquidate or dissolve the Company or to sell or lease all or any substantial
portion of the assets of the Company.

27

--------------------------------------------------------------------------------

ARTICLE 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS

     Section 9.1 Books and Records.

     The Company will maintain at its principal office or such other office as
the Board of Managers will determine such books and records with respect to the
Company’s business as the Board of Managers deems appropriate.

     Section 9.2 Reports.

     The Company will use commercially reasonable efforts to provide each Member
a preliminary Schedule K-1 within 75 days after the end of each year, providing
the Company’s reasonable best estimate of such Member’s share of income, gains,
loss, deductions and credits of the Company for the prior year; and will provide
a final Schedule K-1 to each Member no later than April 15th after the end of
such prior year. No Member or other Member will be entitled to inspect, review,
obtain or receive any information about the Company and its Subsidiaries under
Section 18-305 of the Act, under this Agreement or otherwise, other than as set
forth in Section 20.24(a), this Section 9.2 and Section 9.3 below, including
with regard to Schedule 3.1 to this Agreement (except with regard to the
ownership information specific to such Member or such Member, as applicable,
contained therein).

     Section 9.3 Filings.

     At the Company’s expense, the Company will cause the income tax returns for
the Company to be prepared and timely filed with the appropriate authorities and
to have prepared and to furnish to each Member such information with respect to
the Company (including a schedule setting forth such Member’s distributive share
of the Company’s income, gain, loss, deduction and credit as determined for U.S.
federal income tax purposes) as is necessary to enable such Member to prepare
such Member’s federal and state income tax returns. The Company, at its expense,
will also cause to be prepared and timely filed, with appropriate federal and
state regulatory and administrative authorities, all reports required to be
filed by the Company with those entities under then current applicable laws,
rules and regulations. Upon the request of any Member, the Company shall file an
election under Section 754 of the Code

     Section 9.4 Non-Disclosure.

     (a) Each Member (on behalf of itself and, to the extent that such Member
would be responsible for the acts of the following persons under principles of
agency law, its directors, managers, officers, affiliates, equityholders,
partners, employees, agents and members) agrees that, except as otherwise
consented to by the Board of Managers, all non-public information furnished to
such Member pursuant to this Agreement, including confidential information of
the Company and its Subsidiaries regarding identifiable, specific and discrete
business opportunities being pursued by the Company or its Subsidiaries
(collectively, “Confidential Information”) will be kept confidential, will not
be used for commercial or proprietary advantage and will not be disclosed by
such Member (or, to the extent that such Member would be responsible for the
acts of the following persons under principles of agency law, its directors,
managers, officers, affiliates, equityholders, partners, employees, agents and
members) in any manner, in whole or in part, except that each Member will be
permitted to disclose such Confidential Information (i) to those of such
Member’s agents, representatives and employees who need to be familiar with such
Confidential Information in connection with such Member’s investment in the
Company and who are charged with an obligation of confidentiality, (ii) to such
Member’s direct and indirect partners and equityholders so long as they agree to
keep such Confidential Information confidential, (iii) with respect to Waterton,
an Affiliate of Waterton or an Affiliated Fund, as part of such Member’s normal
reporting or review procedure, in connection with such Member’s or its
Affiliates’ normal fund raising, marketing, investing, informational, reporting
or operational activities, (iv) as part of such Member’s normal reporting or
review procedure or obligations or in connection with and for the benefit of the
business of the Company or its Subsidiaries, (v) in connection with the Sale of
the Company or its Subsidiaries and/or a Public Offering, and/or (vi) to the
extent required by Law and the requirements of any applicable stock exchange, so
long as such Member will have first provided, to the extent permitted by
applicable Law and the requirements of such applicable stock exchange, the
Company a reasonable opportunity to contest the necessity of disclosing such
Confidential Information. Notwithstanding the foregoing, any Member and each of
his, her or its Representatives may disclose to any and all Persons, without
limitation of any kind, the tax treatment, tax strategies and tax structure of
the Company and all materials of any kind (including opinions or other tax
analyses) that are provided to the Member and his, her, or its Representatives
relating to such tax treatment, tax strategies and tax structure. Each Member
agrees that he, she or it will be responsible for any breach or violation of the
provisions of this Section 9.4(a) by any of his Representatives.

28

--------------------------------------------------------------------------------

     (b) For purposes of this Section 9.4, “Confidential Information” will not
include any information: (i) of which such Person (or its Affiliates) became
aware prior to its affiliation with the Company or any Subsidiary thereof, (ii)
of which such Person (or its Affiliates) learns from sources other than the
Company or its Subsidiaries, whether prior to or after such information is
actually disclosed by the Company or its Subsidiaries, or (iii) which is
disclosed in a prospectus, public securities filing or other documents generally
available for dissemination to the public or which have been disseminated to the
public. Nothing in this Section 9.4 will in any way limit or otherwise modify
any confidentiality covenants entered into by any Member pursuant to any other
agreement to which such Member and the Company or any of its Subsidiaries are
parties.

ARTICLE 10
TAX MATTERS MEMBER

     Section 10.1 Tax Matters Member.

     Unless and until another Member is designated as the tax matters partner by
the Board of Managers, the tax matters partner of the Company as provided in the
Regulations under Section 6231 of the Code and any analogous provisions of state
law will be Waterton, and in such capacity is referred to as the “Tax Matters
Member.” The Tax Matters Member shall inform each notice Member of all
significant matters that may come to its attention in its capacity as Tax
Matters Member and shall forward to each notice Member copies of all significant
written communications it may receive in that capacity no later than ten days
after the date of receipt. During any Company income tax audit or other income
tax controversy with any governmental agency, the Tax Matters Member shall keep
the other Members promptly informed of all material facts and developments. The
Tax Matters Member shall give prompt notice to the Members upon receipt of
advice that the Internal Revenue Service or other taxing authority intends to
examine any income tax return, or records or books of the Company. The Tax
Matters Member shall not extend the statue of limitations applicable to a Member
without the Member’s written consent, shall not enter into a settlement
agreement that binds a Member without that Member’s written consent, and shall
not file an administrative adjustment request that adversely affects a Member
without that Member’s prior written consent.

     Section 10.2 Indemnity of Tax Matters Member.

     The Company will indemnify and reimburse, to the fullest extent permitted
by Law, the Tax Matters Member for all expenses (including legal and accounting
fees) incurred in its representative capacity as Tax Matters Member pursuant to
this Article 10 in connection with any administrative or judicial proceeding
with respect to the tax liability of the Members attributable to their interests
in the Company.

29

--------------------------------------------------------------------------------

     Section 10.3 Tax Returns.

     Unless otherwise approved by the Board of Managers, all tax returns of the
Company will be prepared by the Company’s independent certified public
accountants. No later than twenty (20) days prior to the due date (as may be
extended) for any federal and state income tax return of the Company, the
Company shall provide a draft of such income tax return to the Members for their
review and comments, which shall be considered in good faith in finalizing such
tax return.

ARTICLE 11
TRANSFER OF INTERESTS

     Section 11.1 Restricted Transfer.

     (a) No Member will directly or indirectly Transfer all or any part of its
Units or the economic or other rights that comprise such Member’s Interest
except in compliance with this Article 11 and Article 12, and any attempted
Transfer not in compliance with the terms of this Article 11 or Article 12 will
be null and void and the Company will not in any way recognize or give effect to
any such Transfer, in each case to the greatest extent permitted by applicable
Law. In addition to the foregoing, no Member will take any action or make any
arrangement to avoid the provisions of this Agreement, including by making one
or more Transfers to one or more Permitted Transferees and then disposing of all
or any portion of such party’s interest in any such Permitted Transferee or by
Transferring the securities of any entity whose primary purpose is to hold
(directly or indirectly) Units. Transfers with respect to Units or Member’s
Interests may only be undertaken and completed in compliance with this Agreement
and the restrictions on Transfer contained herein.

     (b) Any Member who assigns any Units or other interest in the Company (any
such Member, an “Assignor”) in accordance with this Article 11 or Article 12
will cease to be a Member of the Company with respect to such Units or other
interest and will no longer have any rights or privileges of a Member with
respect to such Units or other interest (but will still be bound by this
Agreement in accordance with this Article 11).

     (c) Subject to the terms of this Article 11, any Person who acquires in any
manner whatsoever any Units or other interest in the Company (any such Person,
an “Assignee”), irrespective of whether such Person has accepted and adopted in
writing the terms and provisions of this Agreement, will be deemed by the
acceptance of the benefits of the acquisition thereof to have agreed to be
subject to and bound by all of the terms, conditions and obligations (but will
be entitled to none of the rights or benefits) of this Agreement that any
transferor of such Units or other interest in the Company of such Person was
subject to or by which such transferor was bound.

     (d) Notwithstanding anything to the contrary in this Agreement, no Transfer
will be made (directly or indirectly), which would cause the Company to be
treated as a “publicly traded partnership” within the meaning of Section 7704(b)
of the Code and/or Treasury Regulation Section 1.7704 -1.

     (e) Notwithstanding anything to the contrary herein, for purposes of
Article 11 and Article 12, transfers by Waterton or Gryphon (or any other Person
holding interests in any entity holding an Interest) of interests in any entity
holding an Interest (such Transfers, “Indirect Transfers”) will be treated as
though such entity, in its capacity as a Member, were making a Transfer of
Interests, and in such event, the provisions of Article 11 and Article 12 shall
be read and construed so as to provide the parties all of the same rights,
terms, conditions and restrictions with respect to any such Indirect Transfers
as would pertain to Transfers of Interests pursuant to such provisions.

30

--------------------------------------------------------------------------------

     Section 11.2 Permitted Transferees.

     A Member will be entitled to Transfer such Member’s Interest to a Person (a
“Permitted Transferee”) in accordance with the following and subject to the
other provisions of this Article 11:

     (a) To the Company and Waterton. Each Member will be entitled to Transfer
such Member’s Interest to Waterton and its Affiliated Funds. In furtherance of
the foregoing, Gryphon shall be entitled to Transfer all or any portion of its
Interest to Waterton or a Waterton Affiliate as set forth in the Credit
Agreement in satisfaction of payments due thereunder and as set forth in the
Contribution Agreement in satisfaction of any indemnifications or other amounts
due to Waterton thereunder. Each Member will be entitled to Transfer such
Member’s Interest to the Company as contemplated herein.

     (b) Compliance with Agreement. Each Member will be entitled to Transfer all
or any portion of its Interest in compliance with the “drag along” provisions
set forth in Section 12.1 and the “tag along” provisions set forth in Section
12.2.

     (c) Additional Permitted Transfer by Waterton and Affiliates. Waterton and
its Affiliates will be entitled to Transfer directly or indirectly all or any
portion of its Interest, including indirectly through the Transfer of stock or
other interest in Waterton or its Affiliates (i) to any Person subject to the
“drag along” right set forth in Section 12.1 and the “tag along” right set forth
in Section 12.2, (ii) to an Affiliated Fund or other Affiliate of Waterton,
(iii) to a liquidating trust, such that de facto control of such liquidating
trust is the same as (or held by an Affiliate of) Waterton or (iv) to any
investors in Waterton or any Affiliated Funds.

     (d) Discretionary Transfers. Each Member will be entitled to Transfer such
Member’s Interest if such Member obtains the prior written consent of both the
Board of Managers and Waterton, which consent in each case may be given or
withheld in their sole discretion.

     Section 11.3 Transfer Requirements.

     Subject to the provisions of Section 11.1, no Assignee (including a
Permitted Transferee or a third-party purchaser that complies with the
requirements of Section 11.7) will be admitted to the Company as a Member unless
the following conditions are satisfied or such conditions are waived by the
Board of Managers:

     (a) A duly executed written instrument of Transfer is provided to the Board
of Managers, specifying the Interests being transferred and setting forth the
intention of the Member effecting the Transfer that the transferee succeed to a
portion or all of such Member’s Interest as a Member;

     (b) A duly executed Joinder signed by the Assignee and each party thereto
is provided to the Board of Managers and the remaining Members;

     (c) If requested by the Board of Managers, an opinion of responsible
counsel (who may be counsel for the Company) is provided to it, reasonably
satisfactory in form and substance to the Board of Managers to the effect that:

     (i) such Transfer would not violate the Securities Act or any Canadian or
other state securities or blue sky laws applicable to the Company or the
Interest to be transferred;

     (ii) such Transfer would not cause the Company to be considered a publicly
traded partnership under Section 7704(b) of the Code; and

     (iii) such Transfer would not cause the Company to lose its status as a
partnership for U.S. federal income tax purposes; and

31

--------------------------------------------------------------------------------

     (d) The Member effecting the Transfer and the transferee execute any other
instruments, documents or certificates that the Board of Managers deems
necessary or desirable for admission of the transferee, including the written
acceptance by the transferee of this Agreement and such transferee’s agreement
to be bound by and comply with the provisions hereof and execution and delivery
to the Board of Managers of a special power of attorney as provided in Section
20.4.

     (e) The Member effecting the Transfer or the transferee pays to the Company
a transfer fee in an amount sufficient to cover the reasonable expenses incurred
by the Company in connection with the admission of the transferee and provides
to the Company any information necessary for the Company to make required basis
adjustments and comply with tax reporting requirements.

     Section 11.4 Consent.

     Each Member hereby agrees that upon satisfaction of the terms and
conditions of this Article 11 with respect to any proposed Transfer (but only
upon such satisfaction), the Person proposed to be such Assignee may be admitted
as a Member.

     Section 11.5 Withdrawal of Member.

     If a Member Transfers all of its Interest pursuant to Section 11.1 and the
Assignee of such interest is admitted as a Member pursuant to Section 11.4, such
Assignee will be admitted to the Company as a Member effective on the effective
date of the Transfer or such other date as may be specified when the Assignee is
admitted and, if such Assignor has not already ceased to be a Member pursuant to
Section 11.1(b), then immediately following such admission the Assignor will
cease to be a Member of the Company. Upon the Assignor ceasing to be a Member,
the Assignor will not be entitled to any Distributions from and after the date
of such Transfer. Notwithstanding the admission of an Assignee as a Member and
except as otherwise expressly approved by the Board of Managers, the Assignor
will not be released from any obligations to the Company as a Member (or
otherwise) existing as of the date of the Transfer, including without
limitation, the obligations set forth in Section 5.3, Section 9.4 and Section
16.6.

     Section 11.6 Additional Transfer Restrictions.

     Notwithstanding anything to the contrary contained herein, if the Transfer
is a grant of a pledge, security interest, lien or encumbrance on or with
respect to Units to secure a loan or other indebtedness or obligation of a
Member, such Transfer is subject to the further, additional terms and
conditions: (a) such Transfer shall be granted only in a bona fide transaction,
(b) such Transfer will be made only with the prior written consent of the Board
of Managers, (c) such Transfer shall be subject to the condition that the holder
of such pledge, security interest, lien or encumbrance (the “Chargee”) first
enters into a written agreement with the other Members in form and substance
satisfactory to such Members in their sole discretion, binding on the Chargee,
to the effect that: (i) the Chargee shall not enter into possession or institute
any proceedings for foreclosure or partition of the encumbering Member’s
Interest and that such pledge, security interest, lien or encumbrance shall be
subject to the provisions of this Agreement, (ii) the Chargee’s remedies with
respect to such pledge, security interest, lien or encumbrance shall be limited
to the sale of the whole (but only the whole) of such Member’s Interest to the
Company or the other Member for an amount equal to the outstanding principal
amount or other obligations plus all accrued interest, fees, costs or expenses,
or, failing the completion of a sale to the Company or the other Member due to
the rejection by the Company and the other Member of the opportunity to acquire
such Interest (unless such failure is caused by the encumbering Member or by the
Chargee), such sale to be held at a public auction at least sixty (60) days
after prior written notice to the other Member containing a detailed description
of the terms and conditions of such sale and such sale to be subject to the
purchaser delivering an executed Joinder and entering into a written agreement
with the remaining Members (on terms and conditions satisfactory to the
remaining Members) whereby such purchaser assumes all obligations of the
encumbering Member and agrees to abide and be bound by this Agreement, (iii) the
Chargee shall fully satisfy and discharge its right and interest in any such
sale and shall promptly release its pledge, security interest, lien or
encumbrance with respect to such Interest, (iv) the pledge, security interest,
lien or encumbrance shall be subordinate to any then-existing debt, including
any project financing, approved by the Board of Managers and encumbering the
transferring Member’s Interest, and (v) prior to any Transfer of Interests, any
advances that have been made by the Company or its Subsidiaries to such Member
and not repaid or any other amounts owing by such Member to the Company shall be
repaid to the Company and fully satisfied.

32

--------------------------------------------------------------------------------

     Section 11.7 Right of First Refusal.

     (a) Except for Transfers permitted by Section 11.2, no Member (for the
purposes of this Section, a “Selling Member”) may Transfer all or any portion of
its Interest to any Person, unless the Selling Member first provides a written
offer notice (an “Offer Notice”) to the other Member (for the purposes of this
Section, the “Notified Member”) stating that the Selling Member desires to
Transfer all or a portion of its Interest, designating the specific portion of
the Interest (the “Offered Interest”) that the Selling Member desires to
Transfer and specifying the proposed purchase price (the “Offered Price”) and
all of the other proposed terms and conditions of the proposed Transfer of the
Offered Interest with reasonable specificity (the “Offered Terms”).

     (b) The Notified Member shall have the right and option, but not the
obligation, for a period of sixty (60) days after its receipt of the Offer
Notice, to exercise its option and elect to purchase all, but not less than all,
of the Offered Interest for the Offered Price and on the Offered Terms. Any such
election and exercise shall be made by providing written notice of such election
to the Selling Member within such sixty (60) day period.

     (c) If the Notified Member timely elects to purchase the Offered Interest,
the parties shall close and consummate the sale of the Offered Interest for the
Offered Price and on the Offered Terms on the later of (i) thirty (30) days
after the Notified Member provides written notice of its election to purchase
the Offered Interest, and (ii) twenty (20) days after the receipt of all
required consents and approvals, if any, with respect to such Transfer. If the
Notified Member does not elect to purchase the Offered Interest or the Notified
Member fails to close and consummate the purchase thereof within the time period
specified above, the Selling Member may Transfer all, but not less than all, of
the Offered Interest to any third-party purchaser during the later of (1) the
ninety (90) day period after the expiration of the above-described exercise
period, or (2) if the Notified Member elects to purchase but fails to close
within the time period specified above, the ninety (90) day period after the
expiration of such period, but only for consideration that is greater than or
equal to the Offered Price and on the Offered Terms, and otherwise in accordance
with the terms and conditions for a transfer of Interest provided in this
Agreement (including those set forth in Section 11.3); provided, that if the
failure to close the purchase by the Notified Member is due to the fault or
breach by the Selling Member, then the Selling Member shall have no right to
Transfer the Offered Interest to any third-party purchaser; provided, further
that any attempted Transfer to a third-party purchaser for a price less than the
Offered Price or on terms more favourable than the Offered Terms shall be null
and void and shall not be recognized by the Company. If the Selling Member does
not complete a Transfer of the Offered Interest in accordance with the terms
described above within the foregoing ninety (90) day period, the right of the
Selling Member to Transfer to a third-party purchaser shall terminate and the
Selling Member shall again afford the Notified Member the purchase rights in
this Section 8.7 with respect to any offer to Transfer or otherwise dispose of
all or any portion of the Offered Interest or any other Interest held by the
Selling Member.

     Section 11.8 Amendment of Schedule 3.1.

     In the event of the admission of any transferee or Assignee as a Member of
the Company, the Board of Managers will promptly amend Schedule 3.1 to reflect
such Transfer or admission, as the case may be.

33

--------------------------------------------------------------------------------

ARTICLE 12
“DRAG ALONG” AND “TAG ALONG” RIGHTS

     Section 12.1 Drag Along.

     Each Member hereby agrees that if the Waterton Group Members seek to pursue
a Sale of the Company, a direct or indirect sale of some or all of the Interests
or assets of the Company or a direct or indirect sale of some or all of the
stock or equity interests of Waterton (a “Drag Along Sale”) to a prospective
buyer (a “Prospective Buyer”), for so long as the Waterton Group Members hold
over 50.1% of the Class A Units, each direct and indirect Member of the Company
will be deemed to have provided any applicable consent to (and, if requested, to
confirm such consent in writing to), and agrees to raise no objections against,
such Drag Along Sale, and, if applicable, each Member will Transfer in such Drag
Along Sale the same percentage of each class of Units held by such Member as the
percentage of any class of Units held by Waterton that the Waterton Group
Members propose to, directly or indirectly, Transfer (a “Drag Along Sale
Percentage”), directly or indirectly, to a Prospective Buyer in the manner and
on the terms set forth in this Section 12.1 in connection with such Drag Along
Sale, and will further comply with this Section 12.1 as follows:

     (a) Exercise. If Waterton elects to exercise its rights under this Section
12.1, it will furnish a written notice (the “Drag Along Notice”) to each other
Member. The Drag Along Notice will set forth the principal terms of the proposed
Drag Along Sale (including, if applicable, the terms of any related Transfer)
insofar as it relates to Units including, if applicable, (i) the total number
and class of Units to be acquired, directly or indirectly, by the Prospective
Buyer in the Drag Along Sale, (ii) the number and class of Units to be acquired
from the Waterton Group Members, (iii) the Drag Along Sale Percentage for each
applicable class of Units, (iv) the estimated consideration per respective Unit
to be received in the proposed Transfer, and (v) the name and address of the
Prospective Buyer. If a Waterton Group Members consummates the proposed Drag
Along Sale to which reference is made in the Drag Along Notice, each Member
(each a “Drag Along Seller”) will be bound and obligated by the terms of such
Drag Along Sale and, if applicable, will be bound and obligated to Transfer the
Drag Along Sale Percentage of each class of Units held by such Member in the
Drag Along Sale on the same economic terms and conditions (subject to Section
12.2(e)), with respect to each Unit Transfer, as the Waterton Group Member will
Transfer each Unit in the Drag Along Sale; provided that, if the Waterton Group
Member receives cash in a Drag Along Sale and any other Member receives
securities in lieu of such cash consideration in such Drag Along Sale (i.e. a
rollover or reinvestment transaction), such securities will be deemed to be the
same form of consideration as the consideration the Waterton Group Members
receive so long as such securities are of substantially equivalent value as the
cash consideration paid to the Waterton Group Members and will be deemed to be
on the same economic terms and conditions.

     (b) Approval Rights. Each Member hereby acknowledges and agrees that, in
connection with a Sale of the Company or a sale of some or all of the Interests
or assets of the Company or any of its Subsidiaries, such Member is not entitled
to any dissenter’s rights, appraisal rights or similar rights under Section
18-210 of the Act or otherwise, and hereby waives all related claims (including
any for breach of fiduciary duty arising out of or related to any good faith
Sale of the Company or Public Offering).

     Section 12.2 Tag Along.

     If Waterton, a Permitted Transferee thereof or any Affiliated Fund proposes
to Transfer, directly or indirectly, any Units held by it (“Waterton Units”) to
a Prospective Buyer in a transaction (a “Tag Along Transfer”) which is not (A)
to a Permitted Transferee under the terms of Section 11.2(c)(ii), (iii) or (iv),
or (B) a Transfer in connection with which Waterton has elected to exercise its
“drag along” rights under Section 12.1:

     (a) Notice. Waterton will deliver a written notice (the “Tag Along Notice”)
to each Member holding the same class or classes of Units held by Waterton
(each, a “Tag Along Holder”), at least ten Business Days prior to such Tag Along
Transfer. The Tag Along Notice will include:

34

--------------------------------------------------------------------------------

     (i) The principal terms of the proposed Tag Along Transfer insofar as it
relates to such Waterton Units, including (A) the number and class of Waterton
Units to be purchased, directly or indirectly, from the Waterton Group Members,
(B) the fraction, expressed as a percentage, determined by dividing the number
of each class of Waterton Units to be purchased, directly or indirectly, from
the Waterton Group Members by the total number of each such class of Waterton
Units held by the Waterton Group Members (each a “Tag Along Transfer
Percentage”), (C) the estimated purchase price per respective Unit or formula
for determining such price, (D) the anticipated form of consideration for each
such Waterton Unit, (E) the name and address of the Prospective Buyer and (F)
the expected closing date for the Transfer; and

     (ii) An invitation to each Tag Along Holder to make an offer to include in
the Tag Along Transfer to the applicable Prospective Buyer an additional number
of issued and outstanding Units of each class held by such Tag Along Holder that
are of the same class being proposed for Transfer by the Waterton Group Members
(not in any event to exceed the product of the Tag Along Transfer Percentage
multiplied by the total number of Units of each class held by such Tag Along
Holder), on the same economic terms and conditions with respect to each such
class of Units as the Waterton Group Members will Transfer, directly or
indirectly, each of their respective class of Units, provided that if the
Waterton Group Members are Transferring, directly or indirectly, multiple
classes of Units, each Tag Along Holder may be required to Transfer the same
classes of Units in the same proportion as the Waterton Group Members.

     (b) Exercise. Within ten Business Days after the delivery of the Tag Along
Notice, each Tag Along Holder desiring to make an offer to include any
outstanding Units in the Tag Along Transfer (each a “Tag Along Seller”) will
furnish a written notice (the “Tag Along Offer”) to Waterton offering to include
a number of issued and outstanding Units (not in any event to exceed the product
of the Tag Along Transfer Percentage multiplied by the total number of Units of
the applicable class held by such Tag Along Holder) which such Tag Along Seller
desires to have included in the Tag Along Transfer. Each Tag Along Holder who
does not timely accept Waterton’s invitation will be deemed to have waived all
of its rights with respect to such Tag Along Transfer, and the Waterton Group
Members and the Tag Along Sellers will thereafter be free to Transfer to the
Prospective Buyer, at a price per respective Unit no more than 110% of the price
per applicable class of Units set forth in the Tag Along Notice, without any
further obligation to such non-accepting Tag Along Holder.

     (c) Irrevocable Offer. The offer of each Tag Along Seller contained in his,
her or its Tag Along Offer will be irrevocable, and, to the extent such offer is
accepted, such Tag Along Seller will be bound and obligated to Transfer in the
Tag Along Transfer at the same price and on the same economic terms and
conditions, with respect to each applicable class of Units, as the Waterton
Group Members, up to such number of applicable class of Units as such Tag Along
Seller will have specified in his, her or its Tag Along Offer; provided,
however, that if the principal terms of the Tag Along Transfer change with the
result that any price per respective Unit will be less than 90% of the price per
applicable Unit set forth in the Tag Along Notice, each Tag Along Seller will be
permitted to withdraw the offer contained in his, her or its Tag Along Offer and
will be released from his, her or its obligations thereunder.

     (d) Reduction of Units Transferred. Waterton will attempt to obtain the
inclusion in the proposed Transfer of the entire number of Units which each of
the Waterton Group Members and the Tag Along Sellers requested to have included
in the Tag Along Transfer (as evidenced in the case of the Waterton Group
Members by the Tag Along Notice and in the case of each Tag Along Seller by such
Tag Along Seller’s Tag Along Offer). In the event Waterton is unable to obtain
the inclusion of such entire number of Units in the Tag Along Transfer, the
number of Units to be Transferred in the Tag Along Transfer will be allocated
among the Waterton Group Members and the Tag Along Sellers in proportion, as
nearly as practicable, to the respective number of each applicable class of
Units which each of the Waterton Group Members and Tag Along Sellers requested
to be included in the Tag Along Transfer.

35

--------------------------------------------------------------------------------

     Section 12.3 Miscellaneous.

     The following provisions will apply to any Drag Along Sale or Tag Along
Transfer:

     (a) Further Assurances. The Company will, and will cause its Subsidiaries
to, and each Drag Along Seller and Tag Along Seller (each, a “Participating
Seller”), whether in his, her or its capacity as a Participating Seller, Member,
director, manager, employee or officer of the Company or any of its
Subsidiaries, or otherwise, will take or cause to be taken all such actions as
may be necessary, reasonably desirable or otherwise requested by Waterton in
order to expeditiously pursue and consummate each Drag Along Sale or Tag Along
Transfer and any related transactions (including any auction or competitive bid
process in connection with or prefaced in anticipation of such Transfer),
including executing, acknowledging and delivering transfer agreements, sale
agreements, escrow agreements, consents, assignments, releases of claims
relating to their interest in the Company (including claims against the Company,
any Board Manager, Waterton, Gryphon and the Prospective Buyer in a Drag Along
Sale whether in connection with, prior to or subsequent to such Drag Along
Sale), waivers, and any other documents or instruments which in each case are no
more burdensome than those executed by the Waterton Group Members; furnishing
information and copies of documents; filing applications, reports, returns,
filings and other documents or instruments with governmental authorities that
are commercially reasonable or otherwise required by Law; and otherwise
cooperating with Waterton, the Prospective Buyer and their respective
Representatives; attending diligence meetings and responding to diligence
requests; engaging outside advisors (including investment banking, accounting
and law firms), in each case acceptable to Waterton in its sole discretion.
Immediately prior to the effectiveness of any Asset Sale Distribution, Public
Offering, Drag Along Sale or Tag Along Transfer, any advances that have been
made to Members and not repaid shall be repaid to the Company (or, to the extent
there is no economic, tax or other detriment to the other Members resulting
therefrom, such advances may be repaid out of the proceeds to be received by
such Members in a sale transaction), and any Member guarantees shall be
released. In connection with a Drag Along Sale or a Tag Along Transfer, each
participating Member will be obligated to join up to such Member’s pro rata
share (based on such Member’s percentage ownership, directly or indirectly, of
Class A Units) in any purchase price adjustments, indemnification or other
obligations that the sellers of Units, other equity interests or assets are
required to provide in connection with the Draft Along Sale or Tag Along
Transfer such that proceeds will be distributed as if they had been distributed
after giving effect to such adjustments, indemnification and other obligations
(other than any such obligations that related solely to a particular Member,
such as indemnification with respect to representations and warranties given by
a Member regarding such Member’s title to and ownership of securities or
covenants of such Member, in respect of which only such Member will be liable).
Each Participating Seller hereby grants to Waterton an irrevocable power of
attorney to sign any and all agreements and instruments that are being executed
in connection with a Drag Along Sale, Tag Along Transfer or Sale of the Company
pursuant to this Agreement and that are in accordance with the provisions of
this Agreement on behalf of such Participating Seller in its capacity as a
Member of the Company. In connection with any Transfer or Sale of the Company
required by this Article 12, each Participating Seller (i) appoints Waterton or
its designee as its representative to make all decisions in connection with any
sale agreement (including the right to resolve any potential indemnification
claims or other disputes on behalf of all Members) and (ii) hereby grants to
Waterton and its designee an irrevocable proxy coupled with an interest to vote
its, his or her Units (which proxy shall be valid and remain in effect until the
provisions of this Section 12.3(a) expire pursuant to Section 12.3(d)) in
connection with, or in furtherance of, the exercise by Waterton of its rights
under this Article 12.

36

--------------------------------------------------------------------------------

     (b) Process. Waterton will, in its sole discretion, decide whether or not
to pursue, consummate, postpone or abandon any Drag Along Sale or Tag Along
Transfer and the terms and conditions thereof. Neither Waterton nor any of its
Affiliates will have any liability to any other holder of Units arising from,
relating to or in connection with the pursuit, consummation, postponement,
abandonment or terms and conditions of any Drag Along Sale or Tag Along Transfer
except to the extent Waterton will have failed to comply with the provisions of
this Article 12.

     (c) Expenses. All reasonable costs and expenses incurred by the Waterton
Group Members, Gryphon, their respective Affiliates or the Company in connection
with any proposed Drag Along Sale or Tag Along Transfer pursuant to this Article
12 (whether or not consummated), including all attorney’s fees and expenses, all
accounting fees and charges and all finders, brokerage or investment banking
fees, charges or commissions, will be either (i) borne by the Members based upon
such Member’s pro rata share such that proceeds from any Transfer or Sale of the
Company will be distributed as if they had been distributed after giving effect
to such costs and expenses or (ii) paid or reimbursed by the Company. The
reasonable fees and expenses of a single legal counsel representing any or all
of the other Participating Sellers in connection with any proposed Drag Along
Sale or Tag Along Transfer pursuant to this Article 12 (whether or not
consummated) will be paid or reimbursed by the Company. Any other costs and
expenses incurred by or on behalf of any or all of the other Participating
Sellers in connection with any proposed Drag Along Sale or Tag Along Transfer
pursuant to this Article 12 (whether or not consummated) will be borne by such
Participating Sellers.

     (d) Closing. The closing of a Transfer or Sale of the Company to which this
Article 12 applies will take place at such time and place as Waterton will
specify by notice to each Participating Seller. At the closing of such Drag
Along Sale or Tag Along Transfer, each Participating Seller will, if applicable,
deliver the certificates evidencing the Units to be Transferred by such
Participating Seller, duly endorsed for transfer with signature guaranteed, free
and clear of any liens or encumbrances, with any necessary transfer tax stamps
affixed, against delivery of the applicable consideration.

     (e) Sale Distributions. Notwithstanding any other provision of this
Agreement, in the event that a Transfer or Sale of the Company is consummated in
accordance with this Article 12, the net proceeds of such Drag-Along Sale shall
be distributed as follows: (A) first, the Company shall distribute to Waterton,
and Waterton will receive, an amount equal to the value of Waterton’s initial
Capital Contribution, which is an amount equal to $17,000,000, (B) second, the
Company shall distribute to each Member an amount equal to the aggregate amount
of all Capital Contributions actually made by such Member following such
Member’s initial Capital Contribution on a pro rata basis in accordance with the
Capital Contributions made by such Member, up to the aggregate amount of such
Capital Contributions, then (C) following the foregoing Distributions and
payments, the remaining net proceeds of such Asset Sale (if any) shall be
distributed among the Members pro rata in accordance with each Member’s Interest
(after taking into account any pro forma adjustments based on Section 3.7(e)) .

     (f) Compliance with Applicable Law. The terms and conditions of the closing
of a Transfer or Sale of the Company to which this Article 12 applies will
comply in all material respect with all applicable Laws.

ARTICLE 13
PRE-EMPTIVE RIGHTS

     Section 13.1 Pre-emptive Rights.

     The Company will not issue or sell any Units or any other equity interests
to any Member, including Waterton, an Affiliated Fund, or Gryphon, or to any
third party (each an “Issuance” of “Subject Securities”), except in compliance
with the provisions of this Article 13.

37

--------------------------------------------------------------------------------

     Section 13.2 Participation Notice.

     Not fewer than thirty (30) Business Days prior to the consummation of the
Issuance, a written notice (the “Participation Notice”) will be given by the
Company pursuant to Section 20.3 to each Member that holds Class A Units and is
not an Excluded Member. The Participation Notice will include:

     (a) The principal terms of the proposed Issuance, including (i) the amount
and kind of Subject Securities to be included in the Issuance, (ii) the number
of Subject Securities, (iii) the price per unit of the Subject Securities, (iv)
the portion of the Issuance equal to the number of Class A Units held by such
holder immediately prior to the Issuance divided by the aggregate number of
Class A Units outstanding immediately prior to the Issuance (the “Participation
Portion”) and (v) the name and address of each Person to whom the Subject
Securities are proposed to be issued (each a “Prospective Subscriber”); and

     (b) An offer by the Company to issue or cause to be issued, at the option
of each holder of Units to which a Participation Notice is required to be given,
to such holder such portion of the Subject Securities to be included in the
Issuance as may be requested by such holder (not to exceed the Participation
Portion of the total amount of Subject Securities to be included in the
Issuance), at the same price and otherwise on the same economic terms and
conditions, with respect to each unit of Subject Securities issued to such
holders of Units, as the issuance to each of the Prospective Subscribers;
provided that, if all holders of Units entitled to purchase or receive any class
or series of Subject Securities are required to also purchase any other class or
series of Subject Securities, the Prospective Subscribers exercising their
rights pursuant to this Article 13 will also be required to purchase the same
strip of securities (on the same terms and conditions) that such other holders
of Units are required to purchase.

     Section 13.3 Participation Commitment.

     Each holder of Units desiring to accept the offer contained in the
Participation Notice will send an irrevocable commitment (each, a “Participation
Commitment”) to the Company within fifteen (15) Business Days after the
effectiveness (in accordance with Section 13.2) of the Participation Notice
specifying the number (not in any event to exceed the product of the
Participation Portion multiplied by the aggregated number of securities in the
Issuance) or proportion (not in any event to exceed the Participation Portion)
of Subject Securities which such holder desires to be issued (each, a
“Participation Buyer”). Each holder of Units which has not so accepted such
offer, or that does not comply with Section 13.6, will be deemed to have waived
all of such holder’s rights with respect to the Issuance under this Article 13,
and the Company will thereafter be free to issue the Subject Securities in such
Issuance to the Prospective Subscribers and any Participating Buyers at a price
not less than 90% of the price set forth in the Participation Notice, without
any further obligation to such non-accepting holders under this Article 13. If,
prior to consummation, the terms of such proposed Issuance will change with the
result that the price will be less than 90% of the price set forth in the
Participation Notice, it will be necessary for a separate Participation Notice
to be furnished, and the terms and provisions of this Article 13 separately
complied with, in order to consummate such Issuance pursuant to this Article 13;
provided, however, that in the case of such a separate Participation Notice,
each applicable period to which reference is made in this Article 13 will be the
longer of (a) the remaining portion of the 15 Business Day period applicable to
the first Participation Notice distributed in connection with such proposed
Issuance or (b) five (5) Business Days.

     Section 13.4 Acceptance.

     The Participation Commitment of each Participating Buyer will be
irrevocable except as hereinafter provided, and each such Participating Buyer
will be bound and obligated to acquire in the Issuance on the same economic
terms and conditions as the Prospective Subscribers, with respect to each share
of Subject Securities issued, such number or proportion of Subject Securities as
such Participating Buyer will have specified in such Participating Buyer’s
Participation Commitment.

38

--------------------------------------------------------------------------------

     Section 13.5 Failure to Consummate.

     If at the end of the 240th day following the date of the effectiveness (in
accordance with Section 13.2) of the Participation Notice the Company has not
completed the Issuance on the terms and conditions specified in such
Participation Notice, each Participating Buyer will be released from its
obligations under such Participating Buyer’s Participation Commitment, the
Participation Notice will be null and void, and it will be necessary for a
separate Participation Notice to be furnished, and the terms and provisions of
this Article 13 separately complied with, in order to consummate any Issuance
subject to this Article 13.

     Section 13.6 Cooperation.

     Each holder of Units, whether in his, her or its capacity as a
Participating Buyer, officer or Board Manager of the Company, or otherwise, will
take or cause to be taken all such reasonable actions as may be necessary,
reasonably desirable or otherwise requested by the Company in order
expeditiously to consummate each Issuance pursuant to this Article 13 and any
related transactions, including executing, acknowledging and delivering
consents, assignments, waivers and other documents or instruments, filing
applications, reports, returns, filings and other documents or instruments with
governmental authorities, refraining from dissenting to any such Issuance and
related transactions, and otherwise cooperating with the Company, the
Prospective Subscribers and the Participating Buyers (if any). Without limiting
the generality of the foregoing, each such Participating Buyer and holder of
Units agrees to execute and deliver such Ancillary Documents to which the
Prospective Subscriber will be party.

     Section 13.7 Closing.

     The closing of an Issuance pursuant to this Article 13 will take place at
such time and place as the Company will specify by notice to each Participating
Buyer in accordance with Section 20.3. At the closing of any Issuance under this
Article 13, each Participating Buyer will be delivered the certificates or other
instruments, if any, evidencing the Subject Securities to be issued to such
Participating Buyer, registered in the name of such Participating Buyer or his,
her or its designated nominee, free and clear of any liens or encumbrances, with
any transfer tax stamps affixed, against delivery by such Participating Buyer of
the applicable consideration.

     Section 13.8 Exceptions.

     Notwithstanding the foregoing, the Company may proceed with any Issuance
without having complied with the provisions of Section 13.2 with respect to any
issuances (a) in connection with a bona fide compensation arrangement approved
by the Board of Managers, (b) to the owner or owners of another business in
connection with any business combination or as consideration in a business
acquisition transaction, in either case, involving the Company or any of its
direct or indirect Subsidiaries, (c) in connection with a Public Offering, (d)
of warrants in connection with the incurrence of any indebtedness approved by
the Board of Managers, (e) to any Person (other than an existing Members on the
date of such issuance or such Member’s Affiliates or their respective directors
and officers) which is reasonably determined in good faith by the Board of
Manager to be strategically beneficial to the operations of the Company, (f) of
Interests representing less than five percent (5%) in the aggregate of the
Interests outstanding on the date hereof that are issued to one or more
employees of the Company or any of its Subsidiaries at a price per Unit of not
conspicuously less than Fair Market Value (except if reasonable anti-dilution
protection, in the opinion of the Board of Managers, is extended to all Members)
or (g) of Units on or prior to the date hereof; provided that in each case such
transaction has been approved by its Board of Managers in accordance with
Section 7.2.

     Section 13.9 Compliance.

     Nothing in this Article 13 will be deemed to prevent Waterton Group Members
and their respective Affiliates from purchasing for cash any Subject Securities
without first complying with the provisions of this Article 13; provided that in
connection with such purchase, (i) the Company gives prompt notice to each other
Member that holds Class A Units and is not an Excluded Member, which notice will
describe in reasonable detail the Subject Securities being purchased by the
Person(s) making such purchase (the “Purchasing Holder”) and the purchase price
therefor and (ii) the Purchasing Holder and the Company will, as soon as
practicable (and in any event not later than 90 days following such purchase by
the Purchasing Holder), take all steps necessary to enable the other Members
that hold Class A Units and are not Excluded Members to effectively exercise
their respective rights under this Article 13 with respect to their purchase of
a pro rata portion of the Subject Securities issued to the Purchasing Holder
after such purchase; provided that in each case such transaction has been
approved by its Board of Managers in accordance with Section 7.2.

39

--------------------------------------------------------------------------------

ARTICLE 14
PROGRAMS AND BUDGETS

     Section 14.1 Operations Under Programs and Budgets.

     Except as otherwise provided in this Agreement, Operations shall be
conducted, expenses shall be incurred and Assets shall be acquired consistent
with Programs and Budgets duly adopted by the Board of Managers as detailed in
Schedule 14.1.1. Each Program and Budget shall detail the Operations to be
conducted and the objectives to be accomplished by the Company for the period of
time set forth therein and shall include: (a) accrual of reasonably anticipated
Environmental Compliance expenses for all Operations contemplated under the
Program and Budget, and (b) payment of all obligations and liabilities of the
Company and its Subsidiaries under leases, contracts and agreements of the
Company and its Subsidiaries and all other costs and expenses necessary or
appropriate for the development and Operation of the Properties and the
long-term business success of the Company. The initial Program and Budget, which
has been adopted by the Members, is attached as Schedule 14.1.2.

ARTICLE 15
DISSOLUTION OF COMPANY

     Section 15.1 Termination of Membership.

     No Member will resign or withdraw from the Company except for (a) any
Transfer of its Interest in the Company expressly in compliance with the
restrictions on Transfer set forth in Article 11, whereupon a transferee may
become a Member in place of the Member assigning such Interest, and (b) the
deemed resignation of a Member pursuant to Section 3.11. The death, retirement,
resignation, expulsion, bankruptcy or dissolution of any Member or the
occurrence of any other event that terminates the continued membership of any
Member will not in and of itself cause the Company to be dissolved or its
affairs to be wound up, and upon the occurrence of any such event, the Company
will be continued without dissolution.

     Section 15.2 Events of Dissolution.

     The Company will be dissolved upon the happening of any of the following
events: (a) the entry of a decree of judicial dissolution under Section 18-802
of the Act, (b) the majority vote of the Board of Managers in accordance with
Section 7.2 and the consent of Waterton or (c) the termination of the legal
existence of the last remaining Member or the occurrence of any other event
which terminates the continued membership of the last remaining Member unless
the business of the Company is continued in a manner permitted by this Agreement
and the Act.

     Section 15.3 Liquidation.

     Upon dissolution of the Company for any reason, the Company will
immediately commence to wind up its affairs. A reasonable period of time will be
allowed for the orderly termination of the Company’s business, discharge of its
liabilities, and distribution or liquidation of its remaining assets so as to
enable the Company to minimize the normal losses attendant to the liquidation
process. The Company’s property and assets or the proceeds from the liquidation
thereof will be distributed so as not to contravene the Act and will be
otherwise distributed to the Members as set forth in Section 5.1(d) . A full
accounting of the assets and liabilities of the Company will be taken and a
statement thereof will be furnished to each Member promptly after the
distribution of all of the assets of the Company. Such accounting and statements
will be prepared under the direction of the Board of Managers.

40

--------------------------------------------------------------------------------

     Section 15.4 No Action for Dissolution.

     The Members acknowledge that irreparable damage would be done to the
goodwill and reputation of the Company if any Member should bring an action in
court to dissolve the Company under circumstances where dissolution is not
required by Section 15.2. This Agreement has been drawn carefully to provide
fair treatment of all parties and equitable payment in liquidation of the
Interests of all Members. Accordingly, except where the Board of Managers has
failed to liquidate the Company as required by Section 15.3 and except as
specifically provided in Section 18-802 of the Act, each Member hereby waives
and renounces its right to initiate legal action to seek dissolution, to seek
partition of assets, or to seek the appointment of a receiver or trustee to
liquidate the Company.

     Section 15.5 No Further Claim.

     Upon dissolution, each Member will have recourse solely to the assets of
the Company for the return of such Member’s capital, and if the Company’s
property remaining after payment or discharge of the debts and liabilities of
the Company, including debts and liabilities owed to one or more of the Members,
is insufficient to return the aggregate Capital Contributions of each Member,
such Member will have no recourse against the Company, the Board of Managers or
any other Member.

     Section 15.6 Distribution of Subsidiary Equity.

     In the event that immediately prior to its dissolution the Company holds
common stock or other equity interests in any direct Subsidiary of the Company
with over 50% of the then outstanding ordinary voting power to elect members of
such Subsidiary’s board of directors or board of managers, the Company will
cause such Subsidiary, prior to and in contemplation of such dissolution and the
distribution to Members of the stock of such Subsidiary, to offer to enter into
agreements with the Members granting to such Members directly the same rights,
subject to substantially the same obligations, with respect to such Subsidiary
as they possess with respect to the Company and each other Member, immediately
prior to such dissolution, with all rights of the Board of Managers being
transferred to the board of directors (or similar governing body) of such
Subsidiary. All Members hereby agree to take all reasonable actions in
connection with the foregoing, including (a) the execution of all such
agreements with such Subsidiary and the execution of such additional documents
and instruments as may be requested by the Board of Managers and (b) if such
common stock or other equity interests of such Subsidiary have been offered in a
Public Offering, the execution of any holdback, lockup or similar agreement
requested by Waterton in connection with such Public Offering.

ARTICLE 16
INDEMNIFICATION

     Section 16.1 Indemnification Rights.

     (a) General. To the fullest extent permitted by Law, the Company will
indemnify, defend and hold harmless each Board Manager, each officer, director
or manager of the Company, Waterton, Gryphon, the Tax Matters Member and each of
their respective Affiliates (all indemnified persons being referred to as
“Indemnified Persons” for purposes of this Article 16), from any liability, loss
or damage incurred by the Indemnified Person by reason of any act performed or
omitted to be performed by the Indemnified Person in connection with the
business and Operations of the Company or any of its Subsidiaries and from
liabilities or obligations of the Company or any of its Subsidiaries imposed on
such Person by virtue of such Person’s position with the Company or any of its
Subsidiaries, including reasonable attorneys’ fees and costs and any amounts
expended in the settlement of any such claims of liability, loss or damage;
provided, however, that if the liability, loss, damage or claim arises out of
any action or inaction of an Indemnified Person, indemnification under this
Section 16.1 will be available only if such action or inaction was not expressly
prohibited by this Agreement and (i) either (A) the Indemnified Person, at the
time of such action or inaction, determined in good faith that its, his or her
course of conduct was in, or not opposed to, the best interests of the Company
or any of its Subsidiaries or (B) in the case of inaction by the Indemnified
Person, the Indemnified Person did not intend its, his or her inaction to be
harmful or opposed to the best interests of the Company or any of its
Subsidiaries and (ii) the action or inaction did not constitute fraud or willful
misconduct by the Indemnified Person; provided, further, however, that
indemnification under this Section 16.1 will be recoverable only from the assets
of the Company and not from any assets of the Members. The Company will advance
reasonable attorneys’ fees of an Indemnified Person as incurred, provided that
such Indemnified Person executes an undertaking, with appropriate security if
requested by the Board of Managers, to repay the amount so paid or reimbursed in
the event that a final non-appealable determination by a court of competent
jurisdiction finds that such Indemnified Person is not entitled to
indemnification under this Article 16. The Company or any of its Subsidiaries
may pay for insurance covering liability of the Indemnified Persons for
negligence in the operation of the Company’s or any of its Subsidiaries’
affairs.

41

--------------------------------------------------------------------------------

     (b) Indemnification Priority. The Company hereby acknowledges that the
rights to indemnification, advancement of expenses and/or insurance provided
pursuant to this Section 16.1 may also be provided to certain Indemnified
Persons by each Waterton Affiliates and certain of each of its Affiliates (other
than direct or indirect subsidiaries of the Company) (collectively, the
“Affiliate Indemnitors”). The Company hereby agrees that, as between itself and
the Affiliate Indemnitors (i) the Company is the indemnitor of first resort with
respect to all such indemnifiable claims against such Indemnified Persons,
whether arising under this Agreement or otherwise (i.e., its obligations to such
Indemnified Persons are primary and any obligation of the Affiliate Indemnitors
to advance expenses or to provide indemnification for the same expenses or
liabilities incurred by such Indemnified Persons are secondary), (ii) the
Company will be required to advance the full amount of expenses incurred by such
Indemnified Persons and will be liable for the full amount of all expenses,
judgments, penalties, fines and amounts paid in settlement to the extent legally
permitted and as required by the terms of this Agreement (or any other agreement
between the Company and such Indemnified Persons), without regard to any rights
such Indemnified Persons may have against the Affiliate Indemnitors, and (iii)
the Company irrevocably waives, relinquishes and releases the Affiliate
Indemnitors from any and all claims against the Affiliate Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company agrees to indemnify the Affiliate Indemnitors directly for any
amounts that the Affiliate Indemnitors pay as indemnification or advancement on
behalf of any such Indemnified Person and for which such Indemnified Person may
be entitled to indemnification from the Company in connection with serving as a
director or officer (or equivalent titles) of the Company or its Subsidiaries.
The Company further agrees that no advancement or payment by the Affiliate
Indemnitors on behalf of any such Indemnified Person with respect to any claim
for which such Indemnified Person has sought indemnification from the Company
will affect the foregoing and the Affiliate Indemnitors will be subrogated to
the extent of such advancement or payment to all of the rights of recovery of
such Indemnified Person against the Company, and the Company will cooperate with
the Affiliate Indemnitors in pursuing such rights.

     Section 16.2 Exculpation.

     No Indemnified Person will be liable, in damages or otherwise, to the
Company, any of its Subsidiaries or to any Member for any loss that arises out
of any act performed or omitted to be performed by it, him or her pursuant to
the authority granted by this Agreement.

42

--------------------------------------------------------------------------------

     Section 16.3 Persons Entitled to Indemnity.

     Any Person who is within the definition of “Indemnified Person” at the time
of any action or inaction in connection with the business of the Company or any
of its Subsidiaries will be entitled to the benefits of this Article 16 as an
“Indemnified Person” with respect thereto, regardless of whether such Person
continues to be within the definition of “Indemnified Person” at the time of
such Indemnified Person’s claim for indemnification or exculpation hereunder.
The right to indemnification and the advancement of expenses conferred in this
Article 16 will not be exclusive of any other right which any Person may have or
hereafter acquire under any statute, agreement, by Law, vote of the Board of
Managers or otherwise. If this Article 16 or any portion hereof will be
invalidated on any ground by any court of competent jurisdiction, then the
Company will nevertheless indemnify and hold harmless each Indemnified Person
pursuant to this Article 16 to the fullest extent permitted by any applicable
portion of this Article 16 that will not have been invalidated and to the
fullest extent permitted by applicable Law.

     Section 16.4 Procedure Agreements.

     The Company may enter into an agreement with any of its officers,
employees, consultants, counsel and agents, or the Board Managers, setting forth
procedures consistent with applicable Law for implementing the indemnities
provided in this Article 16.

     Section 16.5 Interested Transactions.

     No contract or transaction between the Company and one or more of the Board
Managers or officers, or between the Company and any other entity in which one
or more of the Board Managers or officers are directors or officers, or have a
financial interest, will be void or voidable solely because the Board Manager or
officer is present at or participates in the meeting of the Board of Managers or
committee which authorizes the contract or transaction, provided that his, her
or their votes are not counted for such purpose.

     Section 16.6 Business Opportunities.

     Each employee, consultant and service provider of the Company or any of its
Subsidiaries that is party to this Agreement will, and will cause each of his,
her or its Affiliates to, bring all investment or business opportunities to the
Company of which any of the foregoing become aware and which are related to,
complementary with or competitive with the business then conducted or proposed
to be conducted by the Company or any of its Subsidiaries. Notwithstanding the
foregoing or anything at law or in equity to the contrary, to the fullest extent
permitted by Law, neither the foregoing sentence nor the doctrine of corporate
opportunity, business opportunity, or any analogous doctrine, will apply to
Waterton, any Affiliated Fund, any Waterton Board Manager, Gryphon or any of
their respective Affiliates or Permitted Transferees (each an “Exempted
Person”). The Company and each Member renounces any interest or expectancy of
the Company or any of its Subsidiaries in, or in being offered an opportunity to
participate in, business opportunities that are from time to time presented to
any Exempted Person, including any transactions with Waterton, any Affiliated
Fund or any of their respective Affiliates. No Exempted Person who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Company or any of its Subsidiaries, including
any transaction with Waterton, any Affiliated Fund or any of their respective
Affiliates, will have any duty or obligation to communicate or offer such
opportunity to the Company, any of its Subsidiaries or any Member, and such
Exempted Person will not be liable to the Company, any of its Subsidiaries or to
the Members for breach of any fiduciary or other duty by reason of the fact that
such Exempted Person pursues or acquires such opportunity, or directs such
opportunity to another Person or does not communicate such opportunity or
information to the Company or any of its Subsidiaries. No amendment or repeal of
this Section 16.6 will apply to or have any effect on the liability or alleged
liability of any Exempted Person for or with respect to any opportunities of
which any such Exempted Person becomes aware prior to such amendment or repeal.
For the avoidance of doubt, the provisions of this Section 16.6 will have
independent effect with respect to, and will not be construed as being in lieu
of or otherwise limiting, any separate obligations of any Person under any
existing agreement between such Person and the Company and/or its Subsidiaries,
including any agreement related to any non-competition, non-solicitation,
confidentiality or other restrictions on the activities or operations of such
Person.

43

--------------------------------------------------------------------------------

     Section 16.7 Reliance, Etc.

     (a) Notwithstanding any other provision of this Agreement, an Indemnified
Person acting under this Agreement will not be liable to the Company or to any
other Indemnified Person for its, his or her good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict the duties (including fiduciary duties) and liabilities of an
Indemnified Person otherwise existing at law or in equity, are agreed by the
Company and each Member to replace such other duties and liabilities of such
Indemnified Person. No Indemnified Person will have any fiduciary duties to the
Company or any Member, and will otherwise not have any obligations other than
such obligations as specifically provided by this Agreement.

     (b) Notwithstanding any other provision of this Agreement or otherwise
applicable law, whenever in this Agreement an Indemnified Person is permitted or
required to make a decision (i) in its, his or her discretion or under a grant
of similar authority, the Indemnified Person will be entitled to consider only
such interests and factors as such Indemnified Person desires, including its,
his or her own and its, his or her Affiliates’ interests, and will, to the
fullest extent permitted by applicable Law, have no duty or obligation to give
any consideration to any interest of or factors affecting the Company, any
Member, or any other Person, or (ii) in its, his or her good faith or under
another express standard, the Indemnified Person will act under such express
standard and will not be subject to any other or different standards.

ARTICLE 17
REPRESENTATIONS AND COVENANTS BY THE MEMBERS

     Each Member hereby represents and warrants to, and agrees with, the Board
of Managers, severally and not jointly and solely on its own behalf, as follows:

     Section 17.1 Investment Intent.

     Such Member is acquiring such Member’s Interest with the intent of holding
the same for investment for such Member’s own account and without the intent or
a view of participating directly or indirectly in any distribution of such
Interests within the meaning of the Securities Act or any applicable state
securities laws, or otherwise Transferring such Interests, in each case in
violation of applicable law.

     Section 17.2 Securities Regulation.

     (a) Such Member acknowledges and agrees that such Member’s Interest is
being issued and sold in reliance on the exemption from registration under the
Securities Act and exemptions contained in applicable state securities laws, and
that such Member’s Interest cannot and will not be sold or transferred except in
a transaction that is exempt under the Securities Act and applicable state
securities laws or pursuant to an effective registration statement under the
Securities Act and applicable state securities laws.

     (b) Except as otherwise set forth in this Agreement, such Member
understands that such Member has no contractual right for the registration under
the Securities Act of such Member’s Interest for public sale and that, unless
such Member’s Interest is registered or an exemption from registration is
available, such Member’s Interests may be required to be held indefinitely.

44

--------------------------------------------------------------------------------

     (c) Such Member has voluntarily acquired his, her or its Interests and was
not, in the case of any employee of the Company or any of its Subsidiaries or
such employee’s permitted assigns, induced to acquire his or her Interests by
expectation of employment or continued employment of the employee with the
Company or a Subsidiary of the Company.

     Section 17.3 Knowledge and Experience.

     Such Member is an “accredited investor” as defined in Rule 501(a) under the
Securities Act, and/or such Member has such knowledge and experience in
financial, tax and business matters as to enable such Member to evaluate the
merits and risks of such Member’s investment in the Company and to make an
informed investment decision with respect thereto.

     Section 17.4 Economic Risk.

     Such Member is able to bear the economic risk of such Member’s investment
in such Member’s Interest for an indefinite period of time, and such Member is
aware that such Member may lose the entire amount of such Member’s investment in
the Company.

     Section 17.5 Binding Agreement.

      Such Member has all requisite power and authority to enter into and
perform this Agreement and this Agreement is and will remain such Member’s valid
and binding agreement, enforceable in accordance with its terms (subject, as to
the enforcement of remedies, to any applicable bankruptcy, insolvency or other
Laws affecting the enforcement of creditors rights).

     Section 17.6 Tax Position.

     The Members will not take a position on such Member’s U.S. federal income
tax return, in any claim for refund, or in any administrative or legal
proceedings that is inconsistent with (i) this agreement, (ii) any tax return or
information return filed by the Company, or (iii) the position that Waterton is
to receive an increase in the adjusted basis of its proportionate share (based
on Units) in the Company’s assets as a result of Waterton’s purchase of
Interests as set forth in the Contribution Agreement.

     Section 17.7 Information.

     Such Member has received all documents, books and records pertaining to an
investment in the Company requested by such Member. Such Member has had a
reasonable opportunity to ask questions of and receive answers concerning the
Company, and all such questions have been answered to such Member’s satisfaction
and the determination of such Member to acquire any Units pursuant to this
Agreement has been made by such Member independent of any such answers given or
other statements made by the Company, its Subsidiaries and their respective
Affiliates and representatives.

     Section 17.8 Tax and Other Advice.

     Such Member has had the opportunity to consult with such Member’s own tax
and other advisors with respect to the consequences to such Member of the
purchase, receipt or ownership of the Units, including the tax consequences
under federal, state, local, and other income tax Laws of the United States or
any other country and the possible effects of changes in such tax Laws. Such
Member acknowledges that none of the Company, its Subsidiaries, Affiliates,
successors, beneficiaries, heirs and assigns and its and their past and present
directors, officers, employees, and agents (including, without limitation, their
attorneys) makes or has made any representations or warranties to such Member
regarding the consequences to such Member of the purchase, receipt or ownership
of the Units, including the tax consequences under federal, state, local and
other tax Laws of the United States or any other country and the possible
effects of changes in such tax Laws.

     Section 17.9 Licenses and Permits.

     Such Member will cooperate in providing such information, in signing such
documents and in taking any other action as may reasonably be requested by the
Company in connection with obtaining any federal, state, municipal, county,
territorial, aboriginal, local or other governmental license or permit (within
or without the United States) necessary or appropriate to operate its business
or the business of any entity in which the Company invests.

45

--------------------------------------------------------------------------------

     Section 17.10 Indemnities.

     Such Member agrees to indemnify and hold harmless the Company from and
against all losses, damages, liabilities and expenses (including without
limitation reasonable attorney’s fees and charges) resulting from any breach of
any representation, warranty or agreement of such Member in this Agreement or
any misrepresentation by such Member in this Agreement.

     Section 17.11 Takeover Proposals.

     Such Member (other than Waterton) (on behalf of itself and, to the extent
that such Member would be responsible for the acts of the following Persons
under principles of agency law, its directors, officers, Affiliates,
shareholders, partnership, employees, agents and members) covenants and agrees
that it will not, directly or indirectly, without the prior written consent of
Waterton (which may be withheld or delayed in the sole discretion of Waterton):
(a) enter into negotiations, provide advice, provide any form of assistance or
otherwise encourage, facilitate or make any proposal or offer for any takeover
bid, amalgamation, plan of arrangement, reorganization, recapitalization, asset
sale, merger, business combination or any similar extraordinary transaction
involving the Company or any of its Affiliates or Members that would result in a
Change in Control (each, a “Takeover Proposal”; (b) engage in any discussion or
negotiations, or enter into any agreement, commitment or understanding with any
third party (including any creditors of the Company or any Affiliates of such
creditors) with respect to any Takeover Proposal; (c) provide or arrange any
equity or debt financing to any third party considering or proposing any
Takeover Proposal; or (d) assist, advise or encourage a third party in doing any
of the foregoing.

ARTICLE 18
COMPANY REPRESENTATIONS AND COVENANTS

     In order to induce the Members to enter into this Agreement and to make the
Capital Contributions contemplated hereby, the Company hereby represents and
warrants and agrees to each Member as follows:

     Section 18.1 Duly Formed.

     The Company is a duly formed and validly existing limited liability company
under the Act, with all necessary power and authority under the Act to issue the
Interests to be issued to the Members hereunder.

     Section 18.2 Valid Issue.

     When the Interests are issued to the Members as contemplated by this
Agreement and the Capital Contributions required to be made by the Members are
made, the Interests issued to the Members will be duly and validly issued and no
liability for any additional capital contributions or for any obligations of the
Company will attach thereto.

ARTICLE 19
AMENDMENTS TO AGREEMENT

     Section 19.1 Amendments.

     This Agreement may be modified or amended by written action of the Board of
Managers. The Board of Managers shall provide a copy of any such amendment or
modification of this Agreement to the Members.

     Section 19.2 Corresponding Amendment of Certificate.

     The Board of Managers will cause to be prepared and filed any amendment to
the Certificate that may be required to be filed under the Act as a consequence
of any modification or amendment to this Agreement.

46

--------------------------------------------------------------------------------

     Section 19.3 Binding Effect.

     Any modification or amendment to this Agreement pursuant to this Article 19
will be binding on the Company and all Members.

ARTICLE 20
GENERAL

     Section 20.1 Public Offering; Right to Convert to Corporate Form.

     (a) If the Company, pursuant to the decision of the Board of Managers,
undertakes a Public Offering, then the Members will cooperate with each other in
good faith to restructure the Company in advance of the Public Offering in the
most tax-advantageous manner reasonably available to enable the Affiliated Funds
to receive equity interests in the entity effecting the Public Offering in
exchange for interests directly or indirectly in Waterton. For greater clarity,
the Members agree that the restructuring steps in advance of the Public Offering
may include converting the Company from a Nevada limited liability company to a
corporation organized under the laws of Nevada or another jurisdiction, whether
by merger, statutory conversion, a tax-free contribution under Section 351 of
the Code or by such other form of transaction as may be available under
applicable Law. The Members hereby agree to cooperate in all respects to
effectuate the restructuring in advance of the Public Offering and the Public
Offering, which may require the conversion of their Units into shares of common
stock or other securities in the Company or another entity. The Board of
Managers, in its sole discretion and without the requirement for any action or
approval of any Member or Member, will have the exclusive power and authority to
approve and authorize any restructuring steps. The Members will, at the expense
of the Company, as soon as practicable thereafter, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, all instruments
and documents that may be reasonably requested by the Board of Managers to best
effectuate the restructuring of the Company while continuing in full force and
effect, to the extent consistent with such restructuring, the terms, provisions,
and conditions of this Agreement, including all rights, protections and benefits
afforded to parties to this Agreement. All Members will work together in good
faith to accomplish the restructuring in the most tax-advantageous manner
reasonably available. It is the intent of the Members that any conversion of the
Company into corporate form is part of the Member’s investment decision with
respect to the Units. Immediately prior to the restructuring, the Board of
Managers will determine the aggregate value of the Units immediately prior to
the Public Offering (the “Pre-Offering Company Value”) based on each share of
common stock’s Fair Market Value net of any underwriting discounts, fees and
expenses (the “Per Share Offering Price”).

     (b) All Members hereby agree to take all actions in connection with a
Public Offering (whether or not such Public Offering involves a conversion of
the Company as set forth in Section 20.1(a)), including refraining from
dissenting to any such Public Offering, executing all documents as may be
requested by the Board of Managers and executing any holdback, lockup or similar
agreement requested by Waterton in connection with such Public Offering. In
connection with a Public Offering, the Company will also enter into a
registration agreement with Waterton and Gryphon (if Gryphon holds not less than
20% of the Interests) which will be in a form customary for such agreements and
which will provide that (i) Waterton, the Affiliated Funds and their respective
Affiliates will be entitled to “demand” registration rights and (ii) that each
other Member will be entitled to “piggy-back” registration rights on each such
demand registration and any other registrations of the Company in which Waterton
participates, provided that such participation must not impair the Public
Offering and will also be in the discretion of the lead underwriter.

     (c) The Company will indemnify and hold harmless each Member from and
against all losses, damages, liabilities and expenses (including, without
limitation, reasonable attorneys’ fees and charges) resulting from any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, offering circular, or other document
(including any related registration statement, notification, or the like), or
any amendment or supplement thereto, incident to any such registration,
qualification, or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading, or any violation by the Company of any securities law, rule or
regulation, in each case applicable to the Company in connection with any such
registration, qualification, or compliance.

47

--------------------------------------------------------------------------------

     (d) Each Member will, to the extent securities held by such Member are
included in the securities as to which such registration, qualification, or
compliance is being effected, indemnify the Company, each of its directors,
managers, officers, partners, legal counsel, and accountants, and each
underwriter, if any, of the Company’s securities covered by such a registration
statement, and each other Member, against all claims, losses, damages, and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement, prospectus, offering circular, or other
document, or any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company, each other such Member, and each
such underwriter, for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability, or action, as such expenses are incurred, in each case to the extent,
but only to the extent, that such untrue statement (or alleged untrue statement)
or omission (or alleged omission) is made in such registration statement,
prospectus, offering circular, or other document in reliance upon and in
conformity with written information furnished to the Company by such Member and
stated to be specifically for use therein. A Member’s liability at law for
indemnification under this Section 20.1(d) (other than for fraud) is expressly
limited to the aggregate amount of consideration received by such Member in
connection with or pursuant to such Public Offering.

     (e) All expenses incurred by the Company in complying with this Section
20.1, including all registration, qualification, listing and filing fees,
printing expenses, escrow fees, fees and disbursements of counsel for the
Company, fees and disbursements of not more than one counsel for all of the
Members chosen by Waterton registering securities in any given registration,
blue sky fees and expenses, and the expense of any special audits incident to or
required by any such registration (but excluding the compensation of regular
employees of the Company which will be paid in any event by the Company), will
be borne by the Company.

     Section 20.2 Successors and Assigns; Etc.

     This Agreement will be binding upon the executors, administrators, estates,
heirs, Permitted Transferees and other legal successors of the Members. For the
avoidance of doubt, the rights and obligations under this Agreement may be
assigned and transferred, in whole or in part, solely and exclusively as
expressly permitted by this Agreement, including in connection with any Transfer
completed in compliance with Article 11 or Article 12.

     Section 20.3 Notices, Etc.

     All notices and other communications required or permitted hereunder will
be in writing and will be deemed effectively given upon personal delivery or
receipt (which may be evidenced by a return receipt if sent by registered mail
or by signature if delivered by courier or delivery service), addressed (a) if
to any Member, at the address of such Member on file with the Company (including
any e-mail address) or at such other address (including any e-mail address) as
such Member will have furnished to the Company in writing as the address to
which notices are to be sent hereunder and (b) if to the Company or to the Board
of Managers to it at:

48

--------------------------------------------------------------------------------

Borealis Mining Company LLC
611 N. Nevada Street
Carson City, Nevada 89703Attn: Chief Executive Officer

With copies to (which shall not constitute notice):

Waterton Folio House P.O. Box 800 Road Town, Tortola, VG1110 British Virgin
Islands Fax: (284) 494-8356/7422 Attention: Peter Poole,

     Section 20.4 Area of Interest; Abandonment of Claims.

     No Member or former Member shall, or shall authorize or permit its
Affiliates to, directly or indirectly, acquire any interest or right to acquire
any interest in any real property, minerals, water rights relating to real
property or other real property interest (whether fee, surface, mineral,
patented, unpatented, lease, right of use, or otherwise) that is wholly or
partially within the Area of Interest, except as described in Schedule 20.4.1.
The terms and conditions set forth in Schedule 20.4 shall apply to any
acquisition or proposed acquisition with respect to property wholly or partially
within the Area of Interest. The surrender or abandonment, or proposed surrender
or abandonment, of part or all of the Properties shall also be governed by the
terms and conditions set forth in Schedule 20.4.1. “Area of Interest” means the
area encompassed by the Properties, all real property located within the
boundaries of the Properties, and all real property within five (5) miles from
the perimeter of the Properties, or any portion thereof.

     Section 20.5 Execution of Documents; Further Assurances.

     From time to time after the date of this Agreement, upon the request of the
Board of Managers, each Member will perform, or cause to be performed, all such
additional acts, and will execute and deliver, or cause to be executed and
delivered, all such additional instruments and documents, as may be required to
effectuate the purposes of this Agreement. Each Member, including each Permitted
Transferee, by the execution of this Agreement or by agreeing in writing to be
bound by this Agreement, irrevocably constitutes and appoints the Board of
Managers or any Person designated by the Board of Managers to act on such
Member’s behalf for purposes of this Section 20.5 as such Member’s true and
lawful attorney-in-fact with full power and authority in such Member’s name and
stead to execute, deliver, swear to, file and record at the appropriate public
offices such documents as may be necessary or appropriate to carry out this
Agreement, including:

     (a) all certificates and other instruments (specifically including
counterparts of this Agreement), and any amendment thereof, that the Board of
Managers deems appropriate to qualify or to continue the Company as a limited
liability company in any jurisdiction in which the Company may conduct business
or in which such qualification or continuation is, in the opinion of the Board
of Managers, necessary to protect the limited liability of the Members;

     (b) all conveyances and other instruments that the Board of Managers deems
appropriate to reflect the dissolution of the Company; and

     (c) all amendments to this Agreement adopted in accordance with the terms
hereof and all instruments that the Board of Managers deems appropriate to
reflect a change or modification of the Company in accordance with the terms of
this Agreement.

 

49

--------------------------------------------------------------------------------

     The appointment of each Board Manager as such Member’s attorney-in-fact to
act on its behalf for purposes of this Section 20.5 will be deemed to be a power
coupled with an interest, in recognition of the fact that each of the Members
under this Agreement will be relying upon the power of the Board of Managers to
act as contemplated by this Agreement in any filing and other action by him, her
or it on behalf of the Company, and will survive the bankruptcy, dissolution,
death, adjudication of incompetence or insanity of any Member giving such power
and the transfer or assignment of all or any part of such Member’s Interests;
provided, however, that in the event of a Transfer by a Member of all of its
Interest, the power of attorney given by the transferor will survive such
assignment only until such time as the transferee will have been admitted to the
Company as a substituted Member and all required documents and instruments will
have been duly executed, filed, and recorded to effect such substitution.

     Section 20.6 Governing Law; Nevada Law.

     This Agreement and the performance of the transactions contemplated hereby
will be governed by and construed in accordance with the laws of the State of
Nevada, without giving effect to any choice of law principles.

     Section 20.7 Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial.

     The parties irrevocably and unconditionally consent to the jurisdiction and
venue of the state and federal courts located in the State of Colorado in
connection with any action relating to this Agreement and agree that service of
summons, complaint or other process in connection with any such action may be
made as set forth in Section 20.3 and that service so made will be as effective
as if personally made in the State of Colorado. Each Member irrevocably and
unconditionally waives any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding has been brought in an inconvenient forum, and waives any
motion to transfer venue from any of the aforesaid courts. A final judgment in
any such suit, action or proceeding brought in any such court shall be
conclusive and binding and may be enforced in any other courts to whose
jurisdiction any such Member is or may be subject, by suit upon judgement.

     Each Member irrevocably and unconditionally agrees to waive trial by jury
in any action, proceeding, claim or counterclaim brought by or on behalf of such
Member related to or arising out of this Agreement or the transactions
contemplated hereby.

     Section 20.8 Severability.

     If any provision of this Agreement is determined by a court to be invalid
or unenforceable, that determination will not affect the other provisions
hereof, each of which will be construed and enforced as if the invalid or
unenforceable portion were not contained herein. Such invalidity or
unenforceability will not affect any valid and enforceable application thereof,
and each such provision will be deemed to be effective, operative, made, entered
into or taken in the manner and to the full extent permitted by Law.

     Section 20.9 Construction.

     Each Member and each other party to or bound by this Agreement acknowledges
that it has been represented and advised by legal counsel during the
negotiation, preparation, execution and delivery of this Agreement as well as
its acquisition of its Interest. In the event an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the parties hereto, the principle of contra proferentum will not apply to
this Agreement and no presumption or burden of proof will arise favoring or
disfavoring any party hereto by virtue of the authorship of any of the
provisions of this Agreement.

     Section 20.10 Table of Contents, Headings.

     The table of contents and headings used in this Agreement are used for
administrative convenience only and do not constitute substantive matter to be
considered in construing this Agreement.

     Section 20.11 No Third-Party Rights.

     Except as expressly provided in this Agreement, including the provisions of
Article 16, the provisions of this Agreement are solely for the benefit of the
Company, the Board of Managers and the Members and no other Person, including
creditors of the Company, will have any right or claim against the Company, the
Board of Managers or any Member by reason of this Agreement or any provision
hereof or be entitled to enforce any provision of this Agreement.

50

--------------------------------------------------------------------------------

     Section 20.12 Entire Agreement.

     This Agreement, each Member’s respective purchase agreement, subscription
agreement or unit certificate, the Contribution Agreement and the other
agreements contemplated hereby and thereby constitute the entire agreement of
the Members and their Affiliates relating to the Company and supersede all prior
meetings, communications, representations, negotiations, contracts or agreements
(including any prior drafts thereof) with respect to the Company, whether oral
or written, none of which will be used as evidence of the parties’ intent. In
addition, each party hereto acknowledges and agrees that all prior drafts of
this Agreement contain attorney work product and will in all respects be subject
to the foregoing sentence.

     Section 20.13 Effect of Waiver or Consent.

     A waiver or consent, express or implied, to or of any breach or default by
any Person in the performance by that Person of its obligations with respect to
the Company is not a consent or waiver to or of any other breach or default in
the performance by that Person of the same or any other obligations of that
Person with respect to the Company. Failure on the part of a Person to complain
of any act of any Person or to declare any Person in default with respect to the
Company, irrespective of how long that failure continues, does not constitute a
waiver by that Person of its rights with respect to that default until the
applicable statute-of-limitations period has run.

     Section 20.14 Counterparts and Facsimile.

     This Agreement may be executed in multiple counterparts with the same
effect as if all signing parties had signed the same document. All counterparts
will be construed together and constitute the same instrument. This Agreement,
each Member’s respective purchase agreement, subscription agreement or unit
certificate and the other agreements contemplated hereby and thereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine, email message, or other electronic means (including .pdf
format) will be treated in all manner and respects as an original agreement or
instrument and will be considered to have the same binding legal effect as if it
were the original signed version thereof delivered in person. At the request of
any party hereto or to any such agreement or instrument, each other party hereto
or thereto will re-execute original forms thereof and deliver them to all other
parties. No party hereto or to any such agreement or instrument will raise the
electronic delivery of a signature or the fact that any signature or agreement
or instrument was transmitted or communicated through the use of a facsimile
machine, email, or other electronic means as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

     Section 20.15 Offset.

     Whenever the Company is to make any Distribution to a Member or otherwise
pay any sum to any Member, any amounts that such Member owes to the Company or
any of its Subsidiaries or to another Member may be offset and deducted from
that sum before payment and the amount of such sum deducted will nonetheless be
treated as paid to such Member.

     Section 20.16 Adjustment of Numbers.

     Subject to Section 19.1 and other applicable provisions of this Agreement,
all numbers set forth herein that refer to Unit prices or amounts will be
appropriately adjusted by the Board of Managers in good faith to reflect Unit
splits, Unit dividends, dilution, the making of or failure to make Capital
Contributions, combinations of Units and other recapitalizations affecting the
subject class of equity.

     Section 20.17 Business Days.

     If any time period for giving notice or taking action hereunder expires on
a day which is a Saturday, Sunday, or legal holiday in the State of Colorado,
the State of New York, Toronto, Ontario, or the jurisdiction in which the
Company’s principal office is located, the time period will automatically be
extended to the Business Day immediately following such Saturday, Sunday, or
legal holiday.

51

--------------------------------------------------------------------------------

     Section 20.18 Survival.

     This Section, Section 5.3, Section 6.1, Section 6.2, Section 9.4, Article
16, Section 17.10, and this Article 20 will survive and continue in full force
in accordance with their terms notwithstanding any termination of this Agreement
or the dissolution of the Company.

     Section 20.19 Force Majeure.

     Except for any obligation to make Capital Contributions or other payments
when due under this Agreement, the obligations of the Board of Managers with
respect to Operations and compliance with Programs and Budgets shall be
suspended to the extent and for the period of time that performance is
prevented, in whole or in part, by a Force Majeure Event. The affected Person
shall promptly give notice to all of the Members of any Force Majeure Event and
the suspension of performance, stating in the notice in reasonable detail the
nature of and the reasons for the Force Majeure Event and its estimated
duration. The affected Person shall resume performance as soon as possible.

     Section 20.20 Designees.

     Each of the rights granted to Waterton may, upon the request of such
Member, be exercised in whole or in part from time to time by its Affiliates and
other designees.

     Section 20.21 Gender.

     Any reference to the masculine gender will be deemed to include the
feminine and neuter genders unless the context otherwise requires.

     Section 20.22 Use of Trademarks, Logos.

     Waterton or its Permitted Transferees shall have the right to use the
Company’s logos, trademarks, and other intellectual property for Waterton’s or
any of its Affiliates’ marketing materials.

     Section 20.23 Investigations, Criminal Matters.

     The Company and its Subsidiaries will keep Waterton or its Permitted
Transferees fully informed and apprised of any tax, criminal, or regulatory
investigations, prosecutions or other similar activities and of any issues,
investigations or prosecutions with respect to Environmental Compliance, and the
Company and its Subsidiaries will cooperate with Waterton or its Permitted
Transferees to mitigate any adverse consequences.

     Section 20.24 Information Rights.

     (a) Waterton and its Permitted Transferees shall have complete access to
the books and records (including tax records) of the Company and its
Subsidiaries.

     (b) The Company will deliver, or will cause to be delivered, to each Member
(x) within 45 days after the end of each fiscal quarter of the Company, the
quarterly internally prepared unaudited consolidated financial statements of the
Company and its consolidated Subsidiaries for such quarter and (y) within 120
days after the end of each fiscal year of the Company, the audited annual
consolidated financial statements of the Company and its consolidated
Subsidiaries for such year; in each case, at the expense of the Company;
provided that, the delivery of any such financial statements by the Company or
any of its Subsidiaries to each Member will be deemed to satisfy the Company’s
obligations to such Member hereunder. The foregoing rights will be subject to
such reasonable standards as may be established by the Board of Managers from
time to time.

     Section 20.25 Rule Against Perpetuities.

     The Members do not intend that there shall be any violation of the Rule
Against Perpetuities, the Rule Against Unreasonable Restraints on the Alienation
of Property, or any similar rule. Accordingly, if any right or option to acquire
any interest in the Properties, in an Interest, in the Assets, or in any real
property exists under this Agreement, such right or option must be exercised, if
at all, so as to vest such interest within time periods permitted by applicable
Law. If, however, any such violation inadvertently occurs, the provisions of
this Agreement shall be revised and reformed in such a way as to approximate
most closely the intent of the Members within the limits permissible by such
applicable Law.

52

--------------------------------------------------------------------------------

     Section 20.26 Outside Business Activities of Waterton.

     (a) Each of the Members and the Company acknowledge and affirm that
Waterton and its Affiliates: (i) Gryphon, the Company and Waterton have
previously entered into that certain Senior Secured Gold Stream Credit
Agreement, dated April 18, 2012, among Gryphon, as the borrower, the Company, as
the guarantor, and Waterton, as the lender, whereby Waterton agreed to make
loans up to $15,000,000 (as amended, modified, supplemented or restated, the
“Credit Agreement”); Gryphon, the Company and Waterton entered into certain
other Credit Documents, as defined in the Credit Agreement (the “Credit
Documents”); and Waterton may from time to time extend certain other credit
facilities to the Company (collectively, such credit facilities, together with
the Credit Agreement and the Credit Documents being the “Credit Facilities”);
(ii) Gryphon, the Company and Waterton have previously entered into that certain
Gold and Silver Supply Agreement dated April 18, 2012, whereby Waterton will
acquire gold and silver from Gryphon and the Company from time to time on the
terms and conditions contained therein, and Gryphon, the Company and Waterton
may from time to time enter into other gold or silver purchase, sale and supply
agreements whereby Waterton will acquire, gold, silver or other metals (as
amended, modified, supplemented or restated from time to time, the “Supply
Agreements”); (iii) (A) have previously participated, and will in the future
participate, directly or indirectly, in private equity, venture capital,
lending, royalty, gold and silver stream, gold and silver supply, and other
direct and indirect investments in other Persons (“Other Investments”),
including Other Investments engaged in various aspects of mining, mineral
exploration, mineral development, mineral sales and other mining activities that
may, are or will be competitive with the Company’s business or that could be
suitable for the Company and its Subsidiaries, (B) have interests in,
participate with, aid and maintain seats on the board of directors, board of
managers, or similar governing bodies, of Other Investments, and (C) may develop
or become aware of business opportunities with and for Other Investments; and
(iv) may or will, as a result of or arising from the matters referenced in
clauses (i), (ii) and (iii), and, generally, as a result of or arising from the
business of Waterton and its Affiliates, have conflicts of interest or potential
conflicts of interest with the Company, with Gryphon and with any other Member.

     (b) Subject to compliance with the terms of this Agreement, the Members and
the Company expressly (i) acknowledge and affirm that neither Waterton nor any
Affiliate thereof has any fiduciary relationship with or duty to the Company,
any Member or any Affiliate of any Member, (ii) acknowledge and affirm that
Waterton has acted solely as a principal with respect to the Company and this
Agreement and neither Waterton, nor any of its Affiliates nor any Waterton Board
Manager has acted as an advisor, agent or fiduciary for the Company, any Member
or any Affiliate thereof, or has any fiduciary duty to the Company or any other
member, (iii) waive any such conflicts of interest or potential conflicts of
interest and agree that Waterton and its Affiliates and the Waterton Board
Managers shall not have any liability to the Company, any Member or any
Affiliate therefor with respect to such conflicts of interest or potential
conflicts of interest, (iv) acknowledge and agree that Waterton and its
Affiliates and the Waterton Board Managers will not have any duty to disclose to
the Company, the Board of Managers, any other Member or any Affiliate thereof
any such business opportunities, whether or not competitive with the Company’s
business or Gryphon’s business and whether or not the Company or Gryphon might
be interested in such business opportunity or Other Investment for itself, and
(v) acknowledge and agree that Waterton and its Affiliates and the Waterton
Board Members shall not be liable to the Company or any other Member or any
Affiliate thereof for breach of fiduciary duty or breach of any other duty
relating to the Company, its Operations or this Agreement (whether imposed by
applicable Law or otherwise), by reason of the fact that Waterton or its
Affiliates or any Waterton Board Member pursues or acquires any business
opportunity, corporate opportunity or Other Investment, or fails to present such
business opportunity, corporate opportunity or Other Investment, or information
regarding the same, or takes any action with respect to or enforces its rights
or remedies under any Credit Facilities, nor shall the Company, any Member or
any Affiliate thereof make a claim or allegation related thereto. The Members
and their Affiliates also acknowledge that Waterton and its Affiliates and the
Waterton Board Managers have duties not to disclose confidential or proprietary
information of or related to the Other Investments.

53

--------------------------------------------------------------------------------

     (c) The Members and the Company hereby (i) agree that (A) the terms of this
Section 20.26, to the extent that they modify or limit a duty or other
obligation, if any, that Waterton or its Affiliates or the Waterton Board
Managers may have to the Company or another Member under the Act or other
applicable Law, are reasonable in form, scope and content; and (B) the terms of
this Section 20.26 shall control to the fullest extent possible if it is in
conflict with a duty, if any, that Waterton or its Affiliates or a Waterton
Board Manager may have to the Company or another Member, with the Act, or with
any other applicable Law; and (ii) expressly and specifically waive any duty or
other obligation, if any, that Waterton or its Affiliates or the Waterton Board
Managers may have to the Company or another Member pursuant to the Act or any
other applicable Law, to the extent necessary to give full effect to the terms
of this Section 20.26.

     (d)

     (i) The Members and the Company hereby agree that (i) the Company may from
time to time employ or engage Waterton Representatives or Related Parties to
provide services and advice to the Company on a consulting basis, (ii) the
Company shall pay such Waterton Representatives or Related Parties fair market
rates and compensation as determined by the Board of Managers, which the Company
may effectuate either by direct payment or by reimbursement to Waterton, and
(iii) any amounts paid to Waterton or to a Waterton Representative or Related
Party for services or advice to the Company shall not constitute or be deemed to
be a Distribution.

     (ii) The Members and the Company hereby agree that (i) the Company may from
time to time employ or engage Gryphon Representatives or Related Parties to
provide services and advice to the Company on a consulting basis, subject to the
prior approval of the Board of Managers with respect to the identity and time of
engagement of such Gryphon Representatives or Related Parties, (ii) the Company
shall pay such Gryphon Representatives or Related Parties fair market rates and
compensation as determined by the Board of Managers, which the Company may
effectuate either by direct payment or by reimbursement to Gryphon, and (iii)
any amounts paid to Gryphon or to a Gryphon Representative or Related Party for
services or advice to the Company shall not constitute or be deemed to be a
Distribution.

     (e) The Members and the Company hereby agree that (i) the Company shall
make all payments under the Credit Facilities as and when the same are due and
payable in accordance with the terms thereof, whether for principal, interest,
fees, expenses or otherwise, (ii) each of Gryphon, the Company and Waterton
shall make payments as and when due under the Supply Agreements in accordance
with the terms thereof, (iii) any amounts paid to Waterton or its Affiliates
under the Credit Facilities or any Supply Agreement shall not constitute or be
deemed to be a Distribution, and (iv) any amounts paid to Gryphon or the Company
under any Supply Agreement shall not constitute or be deemed to be a Capital
Contribution.

     (f) The Members and the Company acknowledge, affirm and agree that (i) the
execution and delivery of this Agreement is of material benefit to the Company
and the Members, and that they would not be willing to execute and deliver this
Agreement, and make Capital Contributions to the Company, without the benefit of
this Section 20.26, and (ii) they have reviewed and understand the provisions of
Section 18-1101(b) of the Act.

54

--------------------------------------------------------------------------------

     Section 20.27 Termination of Agreement.

     A Member will have no rights under this Agreement when that Member no
longer holds any Interest in the Company. This Agreement will be terminated: (a)
if one sole Member holds all the Interests in the Company, upon (i) the election
of such sole Member in writing to dissolve the Company, and (ii) the subsequent
dissolution of the Company in accordance with applicable Law; (b) upon
dissolution of the Company in accordance with this Agreement and applicable Law;
(c) upon written agreement of all Members; or (d) following a Public Offering.

[Remainder of the page intentionally left blank]

55

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby,
have duly executed this amended and restated limited liability company agreement
as of the date and year first above written.

  BOREALIS MINING COMPANY LLC                     By:     Name: James T. O’Neil
Jr.     Title: Manager                     BOREALIS HOLDINGS LLC                
    By:     Name: Richard J. Wells     Title: Manager                    
GRYPHON GOLD CORPORATION                     By:     Name: James T. O’Neil Jr.  
  Title: President and CEO

[Signature Page -- LLC Agreement]

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER

     This JOINDER (this “Joinder”) to the Limited Liability Company Agreement,
dated as of º, by and among º, a limited liability company (the “Company”), and
the Members of the Company from time to time party thereto (the “Agreement”), is
made and entered into as of º by and between the Company and º (the “New
Member”). Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Agreement.

     WHEREAS, the New Member has acquired certain Class A Units (“New Member
Units”), and the Agreement and the Company require the New Member, as a holder
of such [Class A] Units, to become a party to the Agreement, and the New Member
agrees to do so in accordance with the terms hereof.

     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties to this Joinder hereby agree as follows:

     1. Agreement to be Bound. The New Member hereby agrees that upon execution
of this Joinder, the New Member shall become a party to the Agreement and shall
be fully bound by, and subject to, all of the covenants, terms and conditions of
the Agreement as though an original party thereto and shall be deemed a Member
for all purposes thereof. In addition, the New Member hereby agrees that all New
Member Units shall be deemed Units for all purposes of the Agreement.

     2. Notices. For purposes of Section 19.3 of the Agreement, all notices,
demands or other communications to the New Member shall be directed to:

  º     º     º     Telephone: º   Facsimile: º   Email: º  

     3. Successors and Assigns. Except as otherwise provided in the Agreement,
this Joinder shall bind and inure to the benefit of and be enforceable by the
Members, the Company and its successors and permitted assigns, and the New
Member and any subsequent holders of New Member Units and the respective
successors and permitted assigns of each of them, so long as they hold New
Member Units.

     4. Counterparts. This Joinder may be executed in multiple counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same agreement.

     5. Governing Law; Jurisdiction. The Act shall govern all issues and
questions concerning the relative rights of the Company and the holders of
Units, including the New Member. All other issues and questions concerning the
construction, validity, interpretation and enforceability of the Agreement,
including this Joinder, and the exhibits and schedules thereto shall be governed
by, and construed in accordance with, the laws of the State of Nevada, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Nevada or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Nevada. The
parties hereto hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of any state or federal court sitting in the State of Colorado over
any suit, action or proceeding arising out of or relating to this Joinder. The
parties hereby agree that service of any process, summons, notice or document by
United States registered mail addressed to any such party shall be effective
service of process for any action, suit or proceeding brought against a party in
any such court. The parties hereto hereby irrevocably and unconditionally waive
any objection to the laying of venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. The parties
hereto agree that a final judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and binding upon any party and may
be enforced in any other courts to whose jurisdiction any party is or may be
subject, by suit upon such judgment. In the event of a direct conflict between
the provisions of this Joinder and any provision of the Agreement, the
applicable provision of the Agreement shall control.

A - 1

--------------------------------------------------------------------------------

     6. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY
HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS JOINDER OR THE AGREEMENT OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO OR THERETO.

     7. Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is not a Business Day, the time period shall
automatically be extended to the Business Day immediately following such day.

     8. Descriptive Headings; Construction. The descriptive headings of this
Joinder are inserted for convenience only and do not constitute a part of this
Joinder. The parties to this Joinder have participated jointly in the
negotiation and drafting of this Joinder. In the event an ambiguity or question
of intent or interpretation arises, this Joinder shall be construed as if
drafted jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Joinder. The word “including” means including without
limitation.

     9. Delivery by Facsimile or Email. This Joinder, and each other agreement
or instrument entered into in connection herewith, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
email with scan or facsimile attachment, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. At the request of either party hereto or to any such
agreement or instrument, the other party hereto or thereto shall re execute
original forms thereof and deliver them to the other party. No party hereto or
to any such agreement or instrument shall raise the use of a facsimile machine
or email to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or email as a defense to the formation or enforceability of a contract,
and each such party forever waives any such defense.

[END OF PAGE]
[SIGNATURE PAGE FOLLOWS]

A - 2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of the date
first above written.

  º LLC          By:    Name:    Title:         [NEW MEMBER]          By:  
 Name:    Title:

A - 3

--------------------------------------------------------------------------------

Schedule 3.1

UNIT HOLDERS OF THE COMPANY

Schedule 3.1, as updated from time to time by the Board of Managers, is on file
with the Company.

As of the Effective Date, information with respect to the Members is as follows:

Member
Class A Units
Interest
Initial Capital
Contribution Borealis Holdings LLC 6,000,000 60%   Gryphon Gold
Corporation
4,000,000
40%


3.1 - 1

--------------------------------------------------------------------------------

Schedule 7.1

BOARD OF MANAGERS

1)

Number, Appointment. Upon the effectiveness of this Agreement, the authorized
number of managers on the Board of Managers (each, a “Board Manager”) will
initially be five (5) Board Managers, and will consist of the following:


  a)

Waterton Managers.

     (i) Waterton shall initially be entitled to designate three (3) Board
Managers, who will at first be Richard J. Wells, Peter Ingram and Michael
Woloschuk (the “Waterton Board Managers”).

     (ii) If for any reason Waterton holds less than forty percent (40%) but
more than twenty-five percent (25%) of the outstanding Class A Units, Waterton
shall have the right to designate two (2) Board Managers, and one of the three
(3) initial Waterton Board Managers will be deemed immediately to have resigned
and been removed from the Board of Managers, and the number of Board Managers
shall be decreased by one (1); provided that Waterton shall designate which
Board Manager is so removed.

     (iii) If for any reason Waterton holds less than twenty-five percent (25%)
but more than ten percent (10%) of the outstanding Class A Units, Waterton shall
have the right to designate one (1) Board Manager, and one of the two (2)
Waterton Board Managers will be deemed immediately to have resigned and been
removed from the Board of Managers, and the number of Board Managers shall be
decreased by one (1); provided that Waterton shall designate which Board Manager
is so removed.

     (iv) If for any reason Waterton holds less than ten percent (10%) of the
outstanding Class A Units, Waterton shall not be entitled to designate a Board
Manager, and any Waterton Board Managers will be deemed immediately to have
resigned and been removed from the Board of Managers, and the number of Board
Managers shall be decreased by one (1).

  b)

Gryphon Board Managers.

          (i)

Except as provided by Paragraphs (1)(b)(ii) – (1)(b)(iv) of this Schedule 7.1 or
as otherwise set forth in this Agreement, Gryphon shall be entitled to designate
two (2) Board Managers, who will at first be James T. O’Neil and William
Goodhard (the “Gryphon Board Managers”).

          (ii)

If for any reason Gryphon holds less than twenty-five percent (25%) but more
than ten percent (10%) of the outstanding Class A Units, Gryphon shall have the
right to designate one (1) Board Manager, and one of the two (2) initial Gryphon
Board Managers will be deemed immediately to have resigned and been removed from
the Board of Managers, and the number of Board Managers shall be decreased by
one (1); provided that Gryphon shall designate which Board Manager is so
removed.

          (iii)

If for any reason Gryphon holds less than ten percent (10%) of the outstanding
Class A Units, Gryphon shall not be entitled to designate a Board Manager, and
any Gryphon Board Managers will be deemed immediately to have resigned and been
removed from the Board of Managers, and the number of Board Managers shall be
decreased by one (1).

7.1 - 1

--------------------------------------------------------------------------------

  c)

Growth Board Managers. The number of Board Managers after the date hereof may be
increased by the Board of Managers, provided that Waterton or its Permitted
Transferee shall have the right to, in connection with and as a condition to one
or more bona fide outside equity financings or bona fide business acquisitions,
increase the size of the Board by adding additional Board Managers (the “Growth
Board Managers”). Waterton or its Permitted Transferee shall be entitled to
designate the Growth Board Managers.

        d)

Majority of Board. Notwithstanding anything to the contrary in this Schedule
7.1, Waterton or its Permitted Transferee shall be entitled, for as long they
hold with their Permitted Transferees more than fifty percent (50%) of the
outstanding Units, to designate not less than a majority of the Board Managers.


2)

Tenure. Except as provided by Law or by this Agreement, each Board Manager will
hold office until he or she sooner dies or resigns, or is removed upon delivery
of a written notice of removal to the Company by the Member or Members that
designated such Board Manager pursuant to Paragraphs (1)(a), (1)(b) and (1)(c)
above (with appropriate consents obtained as applicable) or if such Board
Manager being removed was appointed by a vote of the Board of Managers, then by
the Board of Managers (with appropriate consents obtained as applicable). A
Manager may only be removed from the Board of Managers, with or without cause,
by the Member or Members that designated such Board Manager.

    3)

Vacancies. Any vacancy on the Board of Managers may be filled only by the
Member, Members or Board of Managers who have the right to designate him or her
in accordance with this Schedule 7.1. The Board of Managers will have and may
exercise all their powers notwithstanding the existence of one or more vacancies
in their number, subject to any requirements of Law or of this Agreement as to
the number of Board Managers required for a quorum or for any vote or other
actions.

    4)

Regular Meetings. Regular meetings of the Board of Managers will be held with
notice on at least a quarterly basis within or without the State of Nevada and
at such other times as the Board of Managers may from time to time determine. It
is agreed that more frequent meetings will be held in the first year of this
Agreement.

    5)

Special Meetings. Special meetings of the Board of Managers may be held at any
time and at any place within or without the State of Nevada designated in the
notice of the meeting, when called by the Chair of the Board of Managers or the
President, reasonable notice thereof being given to each Board Manager by the
Secretary or by the Chair of the Board, if any, the President or any one of the
Board Managers calling the meeting.

    6)

Notice. It will be reasonable and sufficient notice to a Board Manager to send
notice by overnight delivery, e-mail or by facsimile at least five (5) days
before the meeting addressed to such Board Manager at such Board Manager’s usual
or last known business or residential address or to give notice to such Board
Manager in person or by telephone at least two days before the meeting. Any
notice shall, wherever practical, provide reasonable details regarding the
matters to be voted on during such meeting. Notice of a meeting need not be
given to any Board Manager if a written waiver of notice, executed by such Board
Manager before or after the meeting, is filed with the records of the meeting,
or to any Board Manager who attends the meeting without protesting prior thereto
or at its commencement the lack of notice to such Board Manager. Notice of a
meeting may be waived by Board Managers constituting a Quorum or, as applicable,
an Adjusted Quorum.

7.1 - 2

--------------------------------------------------------------------------------

 

7)

Quorum. Except as may be otherwise required by Law, at any meeting of the Board
of Managers a majority of the Board Managers then in office will constitute a
quorum, provided that such quorum must include at least one Board Manager
appointed by Waterton or its Permitted Transferee and one Board Manager
appointed by Gryphon (“Quorum”). In the event a Waterton or a Gryphon designee
fails to attend a duly called meeting of the Board of Managers, leaving the
meeting without a Quorum, a simple majority of Board Managers will constitute a
quorum for the next duly called meeting of the Board of Managers (“Adjusted
Quorum”). Any such meeting may be adjourned from time to time by a majority of
the votes cast upon the question, whether or not a Quorum or, as applicable, an
Adjusted Quorum, is present, and the meeting may be held as adjourned without
further notice.

    8)

Action by Vote.


  a)

Except as may be otherwise required by Law, when a Quorum or, as applicable, an
Adjusted Quorum, is present at any meeting the vote of a majority of the Board
Managers will be the act of the Board of Managers.

        b)

At any time that Gryphon owns not less than forty percent (40%) of the
outstanding Class A Units and is not a Delinquent Member, the following actions,
in addition to requiring a vote of a majority of the Board Managers present at
any such meeting, shall require the affirmative vote of the Waterton Board
Managers and the Gryphon Board Managers voting at any such meeting (subject to
the presence of a Quorum, or, as applicable, an Adjusted Quorum):


 

i.

Any voluntary bankruptcy, liquidation, dissolution or winding up of the Company
(including the appointment of a liquidator with respect thereto);

 

 

   

ii.

Any grant, sale or assignment of a Royalty with respect to the Owned Property or
any portion thereof;

 

 

   

iii.

Any issuance of Units to one or more third parties in connection with any
capital raise for amounts in excess of $5,000,00; and

 

 

   

iv.

Any borrowing of money by the Company in amounts in excess of $20,000,000.


9)

Proxies. A Board Manager may vote at a meeting of the Board of Managers or any
committee thereof either in person or by proxy executed in writing by such Board
Manager. Proxies for use at any meeting of the Board of Managers or any
committee thereof or in connection with the taking of any action by written
consent will be filed with the Board of Managers, before or at the time of the
meeting or execution of the written consent as the case may be.

    10)

Action Without a Meeting. Any action required or permitted to be taken at any
meeting of the Board of Managers may be taken without a meeting so long as
notice of such action is provided to each Board Manager and the majority of the
Board of Managers provides consent in writing or by electronic communication and
such writing or writings are filed with the records of the meetings of the Board
of Managers. Such consent will be treated for all purposes as the act of the
Board of Managers.

7.1 - 3

--------------------------------------------------------------------------------


11)

Participation in Meetings by Conference Telephone. Board Managers may
participate in a meeting of the Board of Managers by means of conference
telephone or similar communications equipment by means of which all persons
participating in the meeting can hear each other or by any other means permitted
by Law. Such participation will constitute presence in person at such meeting.

    12)

Compensation. Each Board Manager will be reimbursed for such Board Manager’s
reasonable out-of-pocket expenses incurred in the performance of such Board
Manager’s duties as a Board Manager. Nothing contained in this Paragraph 12 of
Schedule 7.1 will be construed to preclude any Board Manager from serving the
Company in any other capacity and receiving reasonable compensation therefor.

    13)

Committees. The Board of Managers may, by vote of a majority of the whole board,
(a) designate, change the membership of, or terminate the existence of any
committee or committees, (b) designate one or more Board Managers as alternate
members of any such committee who may replace any absent or disqualified member
at any meeting of the committee and (c) determine the extent to which each such
committee will have and may exercise the powers of the Board of Managers in the
management of the business and affairs of the Company, excepting, however, such
powers which by Law or by this Agreement they are prohibited from so delegating.
For so long as Gryphon is entitled to elect at least one Gryphon Board Manager,
each committee shall include at least one Gryphon Board Manager. For so long as
any Waterton Group Member is entitled to elect at least one Waterton Board
Manager, each committee shall include at least one Waterton Board Manager. In
the absence or disqualification of any member of such committee and his or her
alternate, if any, the member or members thereof present at any meeting and not
disqualified from voting, whether or not constituting a quorum, may unanimously
appoint another Board Manager to act at the meeting in the place of any such
absent or disqualified member. Committees shall initially include an Audit
Committee. Except as the Board of Managers may otherwise determine, any
committee may make rules for the conduct of its business, but unless otherwise
provided by the Board of Managers or such rules, its business will be conducted
as nearly as may be in the same manner as is provided by this Agreement for the
conduct of business by the Board of Managers. Each committee will keep regular
minutes of its meetings and report the same to the Board of Managers upon
request.

    14)

Chair of the Board of Managers. Subject to Article 7 of the Agreement, the Chair
of the Board of Managers, if any, will have such duties and powers as will be
designated from time to time by the Board of Managers. Unless the Board of
Managers otherwise specifies, the Chair of the Board of Managers, or if there is
none the President, will preside, or designate the person who will preside, at
all meetings of Members and of the Board of Managers. For so long as Waterton or
a Waterton Group Member shall own more than twenty-five percent (25%) of the
outstanding Class A Units, a Waterton Board Manager shall serve as the Chair of
the Board of Managers.

    15)

Subsidiaries. Board of manager or board of director representation on any direct
or indirect Subsidiaries of the Company shall be on substantially the same basis
as provided herein.

7.1 - 4

--------------------------------------------------------------------------------

Schedule 8.1

OFFICERS

1)

Election. The officers may be elected by the Board of Managers at any time. At
any time or from time to time the Board Managers may delegate to any officer
their power to elect or appoint any other officer or any agents.

    2)

Tenure. Each officer will hold office until his or her respective successor is
chosen and qualified unless a shorter period will have been specified by the
terms of his or her election or appointment, or in each case until he or she
sooner dies, resigns, is removed or becomes disqualified. Each agent will retain
his or her authority at the pleasure of the Board of Managers, or the officer by
whom he or she was appointed or by the officer who then holds agent appointive
power.

    3)

President and Vice President. Unless the Board of Managers otherwise specifies,
the President will be the chief executive officer and will have direct charge of
all business operations of the Company and, subject to the control of the Board
of Managers, will have general charge and supervision of the business of the
Company. Any Vice Presidents will have duties as will be designated from time to
time by the Board of Managers, by the Chair of the Board of Managers or the
President.

    4)

Treasurer and Assistant Treasurers. Unless the Board of Managers otherwise
specifies, the Treasurer (or if no Treasurer is elected, the President) will be
the chief financial officer of the Company and will be in charge of its funds
and valuable papers, and will have such other duties and powers as may be
designated from time to time by the Board of Managers, the Chair of the Board of
Managers, or the President. If no Controller is elected, the Treasurer (or if no
Treasurer is elected, the President) will, unless the Board of Managers
otherwise specifies, also have the duties and powers of the Controller. Any
Assistant Treasurers will have such duties and powers as will be designated from
time to time by the Board of Managers, the Chair of the Board of Managers, the
President or the Treasurer.

    5)

Controller and Assistant Controllers. If a Controller is elected, the Controller
will, unless the Board of Managers otherwise specifies, be the chief accounting
officer of the Company and be in charge of its books of account and accounting
records, and of its accounting procedures. The Controller will have such other
duties and powers as may be designated from time to time by the Board of
Managers, the Chair of the Board of Managers, the President or the Treasurer.
Any Assistant Controller will have such duties and powers as will be designated
from time to time by the Board of Managers, the Chair of the Board of Managers,
the President, the Treasurer or the Controller.

    6)

Secretary and Assistant Secretaries. The Secretary will record all proceedings
of the Members and the Board of Managers in a book or series of books to be kept
therefor and will file therein all actions by written consent of the Board of
Managers. In the absence of the Secretary from any meeting, an Assistant
Secretary, or if no Assistant Secretary is present, a temporary secretary chosen
at the meeting, will record the proceedings thereof. The Secretary will keep or
cause to be kept records, which will contain the names and record addresses of
all Members. The Secretary will have such other duties and powers as may from
time to time be designated by the Board of Managers, the Chair of the Board of
Managers or the President. Any Assistant Secretaries will have such duties and
powers as will be designated from time to time by the Board of Managers, the
Chair of the Board of Managers, the President or the Secretary.

8.1 - 1

--------------------------------------------------------------------------------


7)

Vacancies. If the office of any officer becomes vacant, any person or body
empowered to elect or appoint that officer may choose a successor. Each such
successor will hold office for the unexpired term, and until his or her
successor is chosen and qualified or in each case until he or she sooner dies,
resigns, is removed or becomes disqualified.

    8)

Resignation and Removal. The Board of Managers may at any time remove any
officer either with or without cause. The Board of Managers may at any time
terminate or modify the authority of any agent. Any officer may resign at any
time by delivering his or her resignation in writing to the Chair of the Board
of Managers, the President or the Secretary or to a meeting of the Board of
Managers. Such resignation will be effective upon receipt unless specified to be
effective at some other time, and without in either case the necessity of its
being accepted unless the resignation will so state.

8.1 - 2

--------------------------------------------------------------------------------

Schedule 14.1.1

PROGRAMS AND BUDGETS

PROGRAMS AND BUDGETS; ACCOUNTING AND REPORTING

     1) Operations Pursuant to Programs and Budgets.

     As set forth in Section 14.1 of the Agreement, Operations shall be
conducted, expenses shall be incurred, and Assets shall be acquired consistent
with Programs and Budgets duly adopted by the Board of Managers. The Program and
Budget shall set forth a schedule of anticipated Capital Contributions for the
period covered by such Program and Budget. The Members shall make their Capital
Contributions as set forth in the Program and Budget in accordance with this
Agreement, and any Member failing to make such Capital Contribution shall be
subject to the provisions of Section 3.7.

     2) Presentation of Proposed Programs and Budgets.

     Not later than November 1 of each calendar year, the Board of Managers
shall designate a Committee of the Board of Managers to prepare a proposed
Program and Budget for the succeeding calendar year or such longer period
approved by the Board of Managers, and submit the proposed Program and Budget
for such calendar year or other period to the Board of Managers for its review
and approval. The proposed Program and Budget shall be accompanied by a notice
of the date and time of the meeting of the Board of Managers to be held to
consider the proposed Program and Budget, which date shall not be less than
twenty (20) days after the submission of the proposed Program and Budget to the
Board of Managers.

     3) Approval of Proposed Programs and Budgets.

     On or before December 15 of each calendar year at a meeting of the Board of
Managers, the Board of Managers shall vote on and adopt a Program and Budget. If
the Board of Managers does not approve the proposed Program and Budget, then the
Board of Managers shall call another meeting to be held within ten (10) days
after the first meeting to consider the Program and Budget and to vote on a
revised Program and Budget. During such ten (10) day period, the Board of
Managers shall work in good faith to develop a revised Program and Budget that
can be approved by the Board of Managers. At the subsequent meeting to again
vote on the Program and Budget (taking into account any revisions proposed
during the revision period), the Board of Managers shall vote to either accept
or reject the revised Program and Budget.

     4) Amendments.

     The Board of Managers may propose and adopt amendments (“Amendments”) to
any currently approved Program and Budget from time to time before incurring
costs under the Amendment.

     5) Deadlock on Proposed Programs and Budgets.

     If the Board of Managers fails to approve a Program and Budget by the
beginning of the period to which the proposed Program and Budget applies,
subject to the contrary direction of the Board of Managers and to the receipt of
necessary funds, the Board of Managers shall continue Operations (a) if an
initial Program and Budget has not been adopted, at levels sufficient to
maintain the then current Operations and Properties, and (b) if an initial
Program and Budget has been adopted, at levels substantially comparable with the
last adopted Program and Budget. The Members shall continue to make Capital
Contributions in accordance with the Interests applicable to the last adopted
Program and Budget in response to Capital Calls from the Board of Managers to
fund such Operations during any period in which a Program and Budget has not
been adopted.

     6) Budget Overruns; Program Changes.

     The Board of Managers shall immediately provide notice to the Members of
any material departure from an adopted Program and Budget. Budget overruns shall
be considered costs and expenses of the Company, and shall be funded by the
Members making additional Capital Contributions to the Company in proportion to
their respective Interests.

14.1.1 - 1

--------------------------------------------------------------------------------

     7) Emergency or Unexpected Expenditures.

     In case of an emergency, the Board of Managers may take any reasonable
action it deems necessary to protect life, limb or property, to protect the
Assets or to comply with Laws. The Board of Managers may also make reasonable
expenditures for unexpected events that are beyond its reasonable control. The
Board of Managers shall promptly provide notice to the Members of the emergency
or unexpected expenditure, and shall be reimbursed for all resulting costs by
the Company, which costs shall be funded by the Members making additional
Capital Contributions to the Company in proportion to their respective Interests
at the time the emergency or unexpected expenditures are incurred.

     8) Monthly Reports.

     The Board of Managers shall promptly submit to the Members the following
reports:

     (i) monthly statements of account reflecting in reasonable detail the
charges and credits for the Company during the preceding month;

     (ii) monthly progress reports that include statements of expenditures and
comparisons of such expenditures to the adopted Budget;

     (iii) periodic summaries of data acquired by or on behalf of the Company;

     (iv) copies of any reports prepared by or on behalf of the Company
concerning Operations;

     (v) a detailed final report within 30 days after completion of each Program
and Budget (or such other period of time established by the Board of Managers),
which report shall include comparisons between actual and budgeted expenditures
and comparisons between the objectives and results of Programs; and

     (vi) such other reports and such other informationas the Board of Managers
may reasonably request.

     9) Inspection Rights.

     The Company shall (a) provide to the Members, accountants, lawyers,
consultants, advisors and other representatives of each Member, access to, and
the right to inspect and copy all maps, drill logs, core tests, reports,
surveys, assays, analyses, production reports, operations, technical, accounting
and financial records, and other information in the possession or control of the
Company pertaining to the Company or the Operations, and (b) at the sole risk of
the requesting Member, and subject to the health and safety requirements of
applicable Laws and the Company’s reasonable safety policies and procedures,
permit the Members, accountants, lawyers, consultants, advisors and other
representatives of each Member to inspect the Assets and Operations. The
requesting Member shall use commercially reasonable efforts to prevent any such
inspections from unreasonably interfering with Operations or the other business
and operations of the Company. The Company shall pay the reasonable costs and
expenses in connection with one (1) annual site visit by a Member per year.

14.1.1 - 2

--------------------------------------------------------------------------------

Schedule 14.1.2

INITIAL BUDGET

[see attached]

14.1.2 - 1

--------------------------------------------------------------------------------

Schedule 20.4.1

AREA OF MUTUAL INTEREST; ABANDONMENT

     1) Acquisitions Within Area of Interest.

     (a) General. Except as described in this Schedule 20.4.1, no Member or
former Member shall, or shall authorize or permit its Affiliates to, directly or
indirectly, acquire any interest or right to acquire any interest in any real
property, minerals, water rights relating to real property or other real
property interest (whether fee, surface, mineral, patented, unpatented, lease,
right of use, or otherwise) that is wholly or partially within the Area of
Interest (collectively, “Covered Real Property”), either directly or indirectly,
alone, or as a member, partner, stockholder or other investor in any Person, at
any time until the earlier of (i) the termination of the Company and (ii) the
date that is sixty (60) months after the date that such Person no longer is a
Member in the Company for any reason. In addition to any other remedies provided
by this Agreement and applicable Law, each Member agrees that the Company (or
any Member, on behalf of the Company), may enforce this Schedule 20.4.1 through
such legal or equitable remedies, including an injunction, as a court of
competent jurisdiction shall allow without the necessity of proving actual
damages or bad faith, and each Member waives, and shall cause its Affiliates to
waive, any claim or defense that the Company (or any remaining Member, on behalf
of the Company) has an adequate remedy at law and any requirement for the
securing or posting of any bond in connection with such equitable remedy.

     (b) Notice to Other Member. Within ten (10) Business Days after the
acquisition by any Member (the “Acquiring Member”) or any Affiliate of the
Acquiring Member of any Covered Real Property (excluding Covered Real Property
acquired by or on behalf of the Company under a Program), the Acquiring Member
shall provide notice to the other Member of such acquisition. The Acquiring
Member’s notice shall describe in detail the terms of the acquisition (including
the associated costs), the Covered Real Property subject to the acquisition,
whether or not the Acquiring Member believes the acquisition of the Covered Real
Property by the Company is in its best interests, and the reasons for its
conclusions. In addition to the notice, the Acquiring Member shall make any and
all information concerning the Covered Real Property and the terms of the
acquisition available for inspection by the other Member.

     (c) Option Exercised. If, within sixty (60) days after receiving the
Acquiring Member’s notice, the other Member provides notice to the Acquiring
Member that it elects to participate in the Covered Real Property, the Acquiring
Member shall, or shall cause its Affiliate to, convey to the Company (or to the
other Member or another entity as mutually agreed by the Members), by special
warranty deed, its entire interest or right to acquire the Covered Real Property
(or if to the other Member, a proportionate undivided interest in the Covered
Real Property based on the Interests of the Members), free and clear of all
Encumbrances arising by, through or under the Acquiring Member and its
Affiliates, other than those to which both Members have agreed. If conveyed to
the Company, the Covered Real Property shall become a part of the Properties for
all purposes of this Agreement immediately upon the notice of such other
Member’s election to participate. Such other Member shall promptly pay to the
Acquiring Member its proportionate share based on Interests of the Acquiring
Member’s and its Affiliates’ actual out-of-pocket acquisition costs.

     (d) Option Not Exercised. If the other Member does not give notice of its
election to participate within the sixty (60) day period in clause (c), neither
such other Member nor the Company shall have any interest in the Covered Real
Property, and the Covered Real Property shall not be a part of the Properties or
otherwise be subject to this Agreement.

20.4.2 - 1

--------------------------------------------------------------------------------

2) Surrender or Abandonment of Property.

     Either Member may request that the Company surrender or abandon part or all
of the Properties. If the Board of Managers does not authorize such surrender or
abandonment after such a request, or authorizes such surrender or abandonment
over the objection of a Member, subject to the terms of any Company indebtedness
or other contractual or legal restrictions binding on the Company, the Member
that desires to retain such Properties shall be distributed such Properties
without cost to such Member by special warranty deed, free and clear of all
liens and encumbrances created by, through or under the Member that desires for
such Properties to be surrendered or abandoned (but subject to any liens and
encumbrances previously created thereon by the Company or existing at the time
such Properties were acquired by the Company), which Properties the Members
agree shall be assigned an agreed fair market value as of the time of
distribution of zero dollars. The Member that desires to abandon or surrender
such Properties shall remain liable to reimburse the acquiring Member and its
Indemnified Member Parties for its share (determined by Interests as of the date
of such distribution) of any adverse consequences with respect to such
Properties, including Continuing Obligations, Environmental Liabilities and
Environmental Compliance, whether accruing before or after the date of such
distribution, arising out of activities before the date of such distribution.

20.4.2 - 2

--------------------------------------------------------------------------------